

Exhibit 10.14
Table of Contents

     
Page
     
ARTICLE 1.
DEFINITIONS AND RULES OF INTERPRETATION
1
       
Section 1.1
Definitions
1
 
Section 1.2
Rules of Interpretation
23
     
ARTICLE 2.
THE REVOLVING CREDIT FACILITY
24
       
Section 2.1
Commitment to Lend
24
 
Section 2.2
Revolving Loan Commitment Fee
25
 
Section 2.3
Reduction of Revolving Credit Loan Commitment
25
 
Section 2.4
The Revolving Credit Note
25
 
Section 2.5
Requests for Revolving Credit Loans
26
 
Section 2.6
Payment and Sharing of Payment
27
 
Section 2.7
Change in Borrowing Base
28
     
ARTICLE 3.
REPAYMENT OF THE REVOLVING CREDIT LOANS
28
       
Section 3.1
Maturity
28
 
Section 3.2
Mandatory Repayments of Revolving Credit Loans
29
 
Section 3.3
Optional Repayments of Revolving Credit Loans
29
     
ARTICLE 4.
TERM LOANS
29
       
Section 4.1
Term Loan A; Term Loan B; Commitment to Lend
29
 
Section 4.2
The Term Notes
29
 
Section 4.3
Term Loans Continuation
30
     
ARTICLE 5.
REPAYMENT OF TERM LOAN
30
       
Section 5.1
Scheduled Principal Amortization
30
 
Section 5.2
Optional Prepayments
31
 
Section 5.3
Mandatory Prepayments.
31
 
Section 5.4
Term Loan Payments Settlement
32
 
Section 5.5
Late Fee
32
     
ARTICLE 6.
CERTAIN GENERAL PROVISIONS
32
       
Section 6.1
Origination Fee
32
 
Section 6.2
Interest on Loans
33
 
Section 6.3
Funds for Payments
33
 
Section 6.4
Computations
33
 
Section 6.5
Additional Costs, Etc
34
 
Section 6.6
Capital Adequacy
35
 
Section 6.7
Certificate
35
 
Section 6.8
Interest Following Event of Default; Late Charge
35
 
Section 6.9
Inability to Determine LIBOR
35
 
Section 6.10
Illegality
36
 
Section 6.11
Indemnity
36
 
Section 6.12
Taxes
37


 
i

--------------------------------------------------------------------------------

 



 
Section 6.13
General Obligations
39
 
Section 6.14
Replacement of Lender Due to Increased Costs
39
     
ARTICLE 7.
LETTERS OF CREDIT SUBLIMIT; FOREIGN EXCHANGE SUBLIMIT
39
       
Section 7.1
Letter of Credit Commitments
39
 
Section 7.2
Reimbursement Obligation of the Borrower
40
 
Section 7.3
Letter of Credit Payments
40
 
Section 7.4
Obligations Absolute
41
 
Section 7.5
Reliance by Issuer
41
 
Section 7.6
Letter of Credit Fee
41
 
Section 7.7
Foreign Exchange Facility
41
     
ARTICLE 8.
COLLATERAL SECURITY
43
     
ARTICLE 9.
REPRESENTATIONS AND WARRANTIES
43
       
Section 9.1
Corporate Authority
44
 
Section 9.2
Governmental Approvals
44
 
Section 9.3
Title to Properties; Leases
44
 
Section 9.4
Financial Statements and Projections
45
 
Section 9.5
No Material Changes, Etc
46
 
Section 9.6
Franchises, Patents, Copyrights, Etc
46
 
Section 9.7
Litigation
46
 
Section 9.8
No Materially Adverse Contracts, Etc
46
 
Section 9.9
Compliance with Other Instruments, Laws, Etc
46
 
Section 9.10
Tax Status
47
 
Section 9.11
No Event of Default
47
 
Section 9.12
Holding Company and Investment Company Acts
47
 
Section 9.13
Absence of Financing Statements, Etc
47
 
Section 9.14
Perfection of Security Interest
47
 
Section 9.15
Certain Transactions
47
 
Section 9.16
Employee Benefit Plans
48
 
Section 9.17
Regulations T, U and X
48
 
Section 9.18
Environmental Compliance
49
 
Section 9.19
Ownership; Subsidiaries, Etc
50
 
Section 9.20
Bank Accounts
50
 
Section 9.21
Chief Executive Offices
50
 
Section 9.22
Fiscal Year
50
 
Section 9.23
No Amendments to Certain Documents
51
 
Section 9.24
Disclosure
51
 
Section 9.25
Representations Under Purchase Agreement
51
 
Section 9.26
Insurance
51
 
Section 9.27
Foreign Assets Control Regulation, Etc
51
 
Section 9.28
Use of Proceeds
52
 
Section 9.29
Licenses and Permits
52
     
ARTICLE 10.
AFFIRMATIVE COVENANTS OF THE BORROWER
52


 
ii

--------------------------------------------------------------------------------

 



 
Section 10.1
Punctual Payment
52
 
Section 10.2
Maintenance of Office
52
 
Section 10.3
Records and Accounts
52
 
Section 10.4
Financial Statements, Certificates and Information
53
 
Section 10.5
Notices
54
 
Section 10.6
Legal Existence; Maintenance of Properties
56
 
Section 10.7
Insurance
56
 
Section 10.8
Taxes
56
 
Section 10.9
Inspection of Properties and Books, Etc.
57
 
Section 10.10
Compliance with Laws, Contracts, Licenses, and Permits
58
 
Section 10.11
Employee Benefit Plans
58
 
Section 10.12
Bank Accounts
58
 
Section 10.13
Further Assurances
58
 
Section 10.14
Use of Proceeds
58
 
Section 10.15
IP Corrective Measures
59
     
ARTICLE 11.
CERTAIN NEGATIVE COVENANTS OF THE BORROWER
59
       
Section 11.1
Restrictions on Indebtedness
59
 
Section 11.2
Restrictions on Liens
60
 
Section 11.3
Restrictions on Investments
62
 
Section 11.4
Restricted Payments
63
 
Section 11.5
Merger, Consolidation and Disposition of Assets
64
 
Section 11.6
Sale and Leaseback
64
 
Section 11.7
Compliance with Environmental Laws
64
 
Section 11.8
Employee Benefit Plans
65
 
Section 11.9
Modification of Documents
65
 
Section 11.10
Negative Pledges
65
 
Section 11.11
Transactions with Affiliates
65
 
Section 11.12
Upstream Limitations
66
 
Section 11.13
Inconsistent Agreements
66
 
Section 11.14
Bank Accounts
66
 
Section 11.15
Restriction on Subsidiaries
66
 
Section 11.16
Restrictions on Loans and Advances
66
 
Section 11.17
Line of Business
67
 
Section 11.18
Use of Proceeds
67
 
Section 11.19
Activity of the Holding Company
67
     
ARTICLE 12.
FINANCIAL COVENANTS OF THE BORROWER
67
       
Section 12.1
Coverage Ratios.
67
 
Section 12.2
Leverage Ratio
67
 
Section 12.3
Capital Expenditures
68
 
Section 12.4
Current Ratio
68
     
ARTICLE 13.
CLOSING CONDITIONS
68
       
Section 13.1
Loan Documents
68


 
iii

--------------------------------------------------------------------------------

 



 
Section 13.2
Legal Review
68
 
Section 13.3
Acquisition Documents and Capitalization Documents
68
 
Section 13.4
Certified Copies of Charter Documents
68
 
Section 13.5
Corporate Action
68
 
Section 13.6
Incumbency Certificate
69
 
Section 13.7
Validity of Liens
69
 
Section 13.8
Perfection Certificates and Lien Search Results
69
 
Section 13.9
Officers
69
 
Section 13.10
Certificates of Insurance
69
 
Section 13.11
Pro Forma Compliance
69
 
Section 13.12
Solvency Certificate
69
 
Section 13.13
Opinion of Counsel
69
 
Section 13.14
Disbursement Instructions
70
 
Section 13.15
Satisfaction of Conditions of Purchase Agreement
70
 
Section 13.16
Completion of Acquisition, Etc
70
 
Section 13.17
Capitalization
70
 
Section 13.18
Payment of Fees
70
 
Section 13.19
Material Adverse Effect
70
 
Section 13.20
Due Diligence Exam/CPA Report
70
 
Section 13.21
Absence of Material Litigation
70
 
Section 13.22
Appraisals
70
 
Section 13.23
Governmental Approvals
71
 
Section 13.24
Consents
71
 
Section 13.25
Availability
71
 
Section 13.26
Environmental Report
71
 
Section 13.27
Real Estate.
71
 
Section 13.28
Borrowing Base Report
71
 
Section 13.29
Interest Rate Protection
71
 
Section 13.30
Subordinated Notes
72
     
ARTICLE 14.
CONDITIONS TO ALL BORROWINGS
72
       
Section 14.1
Representations True; No Event of Default
72
 
Section 14.2
No Legal Impediment
72
 
Section 14.3
Governmental Regulations
72
 
Section 14.4
Proceedings and Documents
72
 
Section 14.5
Borrowing Base Certificate
72
     
ARTICLE 15.
EVENTS OF DEFAULT; ACCELERATION; ETC
73
       
Section 15.1
Events of Default and Acceleration
73
 
Section 15.2
Termination of Total Commitment.
75
 
Section 15.3
Remedies
76
 
Section 15.4
Distribution of Collateral Proceeds
76
     
ARTICLE 16.
SETOFF
77
     
ARTICLE 17.
EXPENSES
78


 
iv

--------------------------------------------------------------------------------

 


ARTICLE 18.
INDEMNIFICATION
78
     
ARTICLE 19.
SURVIVAL OF COVENANTS, ETC
79
     
ARTICLE 20.
AGENT
79
         
Section 20.1
Appointment and Authorization of Agent
79
 
Section 20.2
Delegation of Duties
79
 
Section 20.3
Liability of the Agents
80
 
Section 20.4
Reliance by Agent
80
 
Section 20.5
Notice of Default
81
 
Section 20.6
Credit Decision; Disclosure of Information by Agent
81
 
Section 20.7
Indemnification of Agent
81
 
Section 20.8
Agent in its Individual Capacity
82
 
Section 20.9
Successor Agent
82
 
Section 20.10
Agent May File Proofs of Claim
83
 
Section 20.11
Collateral and Guaranty Matters
83
 
Section 20.12
Lender Pledge
84
 
Section 20.13
Return of Payments; Defaulting Lender
84
 
Section 20.14
Right to Perform, Preserve and Protect
85
 
Section 20.15
Amendment of Article 20
85
     
ARTICLE 21.
ASSIGNMENT AND PARTICIPATION
85
       
Section 21.1
Conditions to Assignment by any Lender
85
 
Section 21.2
Participations
85
 
Section 21.3
Disclosure
85
 
Section 21.4
Assignee or Participant Affiliated with the Borrower
86
 
Section 21.5
Assignment by the Borrower
86
     
ARTICLE 22.
NOTICES, ETC
86
     
ARTICLE 23.
GOVERNING LAW
87
     
ARTICLE 24.
HEADINGS
87
     
ARTICLE 25.
COUNTERPARTS
87
     
ARTICLE 26.
ENTIRE AGREEMENT, ETC
87
     
ARTICLE 27.
WAIVER OF JURY TRIAL
87
     
ARTICLE 28.
CONSENTS, AMENDMENTS, WAIVERS, ETC
88
     
ARTICLE 29.
SEVERABILITY
89


 
v

--------------------------------------------------------------------------------

 


List of Exhibits and Schedules


Exhibits
Exhibit A-1
Form of Revolving Credit Note
 
Exhibit A-2
Form of Term A Note
 
Exhibit A-3
Form of Term B Note
 
Exhibit B
Form of Notice of Borrowing (Revolving Loan)
 
Exhibit C
Form of Notice of Borrowing (Term Loans)
 
Exhibit D
Form of Compliance Certificate
 
Exhibit E
Form of Assignment and Acceptance Agreement
 
Exhibit F
Form of Management Fees Subordination Agreement

 
Schedules
Schedule 9.3
Title to Property; Leases
 
Schedule 9.5
Material Changes
 
Schedule 9.6
Franchises, Patents, Copyrights, Etc.
 
Schedule 9.7
Litigation
 
Schedule 9.8
No Materially Adverse Contracts, Etc.
 
Schedule 9.9
Compliance with Other Instruments, Laws, Etc.
 
Schedule 9.19A
Post-Closing Capitalization of Borrower
 
Schedule 9.19B
Post-Closing Capitalization of Holding Company
 
Schedule 9.20
Bank Accounts
 
Schedule 9.26
Insurance
 
Schedule 9.29
Licenses and Permits
 
Schedule 10.15
IP Corrective Measures


 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
REVOLVING CREDIT


AND


TERM LOAN AGREEMENT
 
 
by and among


CYALUME TECHNOLOGIES HOLDINGS, INC., as Guarantor


CYALUME TECHNOLOGIES, INC., as Borrower


and the Subsidiary Guarantors
from time to time party hereto,
as Guarantors


and


TD BANK, N.A., as Agent and a Lender


and


The Additional Lenders From
Time to Time Party Hereto


December 19, 2008
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT


This REVOLVING CREDIT AND TERM LOAN AGREEMENT is made as of the 19th day of
December, 2008, by and among CYALUME TECHNOLOGIES, INC., a Delaware corporation
(the “Borrower”), CYALUME TECHNOLOGIES HOLDINGS, INC., formerly known as VECTOR
INTERSECT SECURITY ACQUISITION CORP., a Delaware corporation (the “Holding
Company”), the Lenders and the other financial institutions or other entities
from time to time parties hereto identified on the signature pages hereto and TD
Bank, N.A., a national banking association, as Agent and as Lender.
 
ARTICLE 1.  DEFINITIONS AND RULES OF INTERPRETATION.
 
Section 1.1        Definitions.  The following terms shall have the meanings set
forth in this Article 1 or elsewhere in the provisions of this Credit Agreement
referred to below:
 
Account Debtor.  Any Person who is or who may become obligated under, with
respect to, or on account of, an Account, Chattel Paper, or a General
Intangible.
 
Account(s).  As applied to any Person all now owned or hereafter acquired right,
title, and interest with respect to “accounts” (as such term is defined from
time to time in the Uniform Commercial Code), and any and all supporting
obligations in respect thereof.
 
Acquired EBITDA.  With respect to the twelve (12) month period following the
closing of a Permitted Acquisition, the maximum, stipulated, pro forma amount
approved by the Agent and the Lenders which can be added to actual trailing
twelve (12) month EBITDA.
 
Acquisition.  The acquisition by a Subsidiary of the Holding Company on the
Acquisition Closing Date of substantially all of the assets of the Borrower.
 
Acquisition Closing Date.  The date on which the conditions set forth in the
Purchase Agreement have been satisfied and the Acquisition has been consummated.
 
Acquisition Documents.  Collectively, the Purchase Agreement and all other
agreements and documents required to be entered into or delivered pursuant
thereto or in connection with the Acquisition, each in the form delivered to the
Agent on the Acquisition Closing Date and as amended as permitted hereunder.
 
Adjusted EBITDA.  With respect to any period, an amount equal to EBITDA for such
period plus to the extent accounted for in EBITDA and without duplication, the
sum of (i) Management Fees (not to exceed $500,000 per fiscal year),
(ii) Acquired EBITDA and (iii) legal and professional fees related to Permitted
Acquisitions to the extent included in Consolidated Net Income.  For purposes of
calculating trailing twelve (12) month Adjusted EBITDA for a portion of the
first twelve months following Closing, the following shall apply:  $1,193,000 of
restructuring expenses for the quarter ending March 31, 2008 are added, $700,000
of the Holding Company transaction expenses, and $443,000 of one time
Acquisition expenses are added, and $2,751,000 of gains on settlement of lawsuit
are subtracted.

 
 

--------------------------------------------------------------------------------

 
 
Affiliate.  As applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Shares, by contract, or otherwise;
provided that, for purposes of Section 11.11 hereof:  (a) any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other members of the governing body of a
Person or 10% or more of the partnership or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed to
control such Person; (b) each director (or comparable manager) of a Person shall
be deemed to be an Affiliate of such Person; and (c) each partnership or joint
venture in which a Person is a partner or joint venturer shall be deemed to be
an Affiliate of such Person.
 
Agent.  TD Bank, N.A., solely in its capacity as agent and collateral agent for
the Lenders hereunder and any other holder of Obligations, and any successor
thereto.
 
Agent Approved Subordination Agreement.  A subordination agreement in form and
substance satisfactory to the Agent, in its sole discretion, which contains such
payment, remedy blockages and standstill provisions and other such terms as the
Agent may require or may deem acceptable.
 
Agent’s Head Office.  The Agent’s office located at 370 Main Street, Worcester,
MA 01608 or such other location as the Agent may designate from time to time.
 
Agent’s Special Counsel.  Choate, Hall & Stewart LLP or such other counsel as
may be approved by the Agent.
 
Anti-Terrorism Laws.  Any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.
 
Applicable Margin.  For the period commencing on the Closing Date and ending on
the fifth (5th) Business Day after the Agent’s receipt, pursuant to Section
10.4, of the officer’s certificate for the Borrower’s fiscal quarter ending
March 31, 2009, a per annum percentage equal to that specified for Level II
below, and thereafter as of any date, so long as no Event of Default exists and
subject to the terms of this definition, the applicable per annum percentage set
forth below; provided, that if any Event of Default exists the applicable per
annum percentage shall be that specified for Level II.

 
2

--------------------------------------------------------------------------------

 
 
Level
 
Senior Leverage Ratio
 
LIBOR Rate Margin
         
I
 
less than 2.0:1.0
 
4.00%
         
II
 
greater than or equal to 2.0:1.0
 
4.50%
         

 
Any change in the Applicable Margin required pursuant to the foregoing shall
become effective on the fifth (5th) Business Day after the Agent receives the
Borrower’s officer’s certificate under Section 10.4 for the Borrower’s fiscal
quarter or year-end, as the case may be, in question; provided that interest
rate reductions shall become final only on the basis of Borrower’s annual
audited financial statements and (a) in the event that such annual audited
financial statements establish that the Borrower was not entitled to a rate
reduction which was previously granted, the Borrower shall, upon written demand
by the Agent, repay to the Agent an amount equal to the excess of (i) interest
at the rate which should have been charged based on such annual audited
financial statement(s) to (ii) the rate actually charged on the basis of the
Borrower’s quarterly financial statement(s) and (b) in the event that such
annual audited financial statements establish the Borrower was entitled to a
rate reduction which was previously not granted, the Agent shall, upon written
demand by the Borrower, apply the excess of (i) the rate actually charged on the
basis of the Borrower’s quarterly financial statement(s) to (ii) interest at the
rate which should have been charged based on such annual audited financial
statement(s), to the payment of principal outstanding under the Term A Note and
if no amounts are outstanding thereunder, under the Term B Note, in inverse
order of maturity without the payment of any premium of penalty and if not
amounts are outstanding thereunder to the payments of the Revolving Credit Loans
and if no Revolving Credit Loans are outstanding such excess shall be remitted
to the Borrower; provided, that in the event of a dispute as to the appropriate
fiscal quarter as to which any adjustment should be allocated, the decision of
the independent accountants of the Borrower shall be made in accordance with
GAAP and shall be binding upon the Agent and the Borrower absent manifest error;
and, provided further, that in the event that the Borrower fails to provide any
financial statements or officer’s certificate on a timely basis in accordance
with Section 10.4, any interest rate increase payable as a result thereof shall
be retroactively effective to the date on which the financial statements or
officer’s certificate, as the case may be, should have been received by the
Agent in accordance with Section 10.4 and the Borrower shall pay any amount due
as a result thereof upon written demand from the Agent .  The Agent shall send
the Borrower a written acknowledgement of each change in the Applicable Margin
in accordance with the Agent’s customary procedures as in effect from time to
time, but the failure to send such acknowledgement shall have no effect on the
effectiveness or applicability of the foregoing provisions of this definition or
the Borrower’s obligations with respect to payment and calculation of interest
on the Loans.
 
Availability.  As of any date of determination, if such date is a Business Day,
and determined at the close of business on the immediately preceding Business
Day, if such date of determination is not a Business Day, the amount that the
Borrower is entitled to borrow as Revolving Credit Loans under Section 2.1,
after giving effect to all then outstanding Obligations  and all sublimits
applicable hereunder.

 
3

--------------------------------------------------------------------------------

 
 
Balance Sheet Date.  December 31, 2007.
 
Bankruptcy Code.  The provisions of Title 11 of the United States Code,
11 U.S.C., §§101 et seq., as now and hereafter in effect, any successors to such
statute and any other applicable insolvency or similar law of any jurisdiction
including, without limitation, any law of any jurisdiction permitting a debtor
to obtain a stay or a compromise of the claims of its creditors against it.
 
Base Rate.  The term “Base Rate” shall mean the sum of (x) the greater of:
(A) variable annual rate of interest designated from time to time by the Wall
Street Journal in the so-called “Money Rates Section” as being the “Prime Rate”
of interest or, if the “Prime Rate” ceases to be so published, the rate which is
in replacement thereof or substitution therefor, such interest rate to be
adjusted on the effective date of any change thereof and (B) three percent (3%)
per annum, plus (y) three percent (3%).  The Agent shall not be required to
notify the Borrower of adjustments in said interest rate.  The Base Rate is only
available for Revolving Credit Loans.
 
Base Rate Loan(s).  Any Revolving Credit Loans bearing interest determined with
reference to the Base Rate.
 
Blocked Person.  Any Person:  (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (ii) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (iii) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (iv) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (v) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
 
Borrower.  See the preamble hereto.
 
Borrower’s Key Officers.  Derek Dunaway, Thomas McCarthy, Earl Cranor and
Michael Bielonko.
 
Borrowing Base.  At the relevant time of reference thereto, an amount determined
by the Agent by reference to the most recent Borrowing Base Report delivered to
the Agent pursuant to §10.4(h), as adjusted pursuant to the provisions below,
which is equal to the sum of:  80% of Eligible Accounts Receivable plus the
lesser of (i) $2,500,000 or (ii) 50% of Eligible Raw Material  and Finished
Goods Inventory.
 
The Required Lenders may, in their reasonable discretion, from time to time, in
accordance with §2.7:  (x) reduce the lending formula with respect to any
Eligible Accounts Receivable to the extent that the Required Lenders reasonably
determine that:  (i) the dilution with respect of the Accounts Receivable for
any period has increased in any material respect or may be reasonably
anticipated to increase in any material respect above historical levels, or
(ii) the general creditworthiness of account debtors or other obligors of the
Borrower has declined materially or (y) reduce the lending formula with respect
to any Eligible Raw Material and Finished Goods Inventory to the extent that the
Required Lenders determine that:  (i) the number of days of the turnover of the
inventory owned by Borrower for any period has changed in any material adverse
respect, (ii) the liquidation value of any Eligible Raw Material and Finished
Goods Inventory, or any category thereof, has materially decreased, or (iii) the
nature and quality of the inventory has changed materially and adversely.  In
determining whether to reduce the lending formula(s), the Required Lenders may
consider events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts Receivable and Eligible Raw Material and Finished
Goods Inventory.

 
4

--------------------------------------------------------------------------------

 
 
Borrowing Base Report.  A Borrowing Base Report signed by the Chief Financial
Officer and in substantially the form of Exhibit C hereto.
 
Business Day.  Any day (other than Saturday, Sunday or holiday) on which the
Agent is open and conducting its customary banking transactions in The
Commonwealth of Massachusetts.
 
Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and goodwill).
 
Capital Expenditures.  For any date of determination, the aggregate amount of
payments made by the Borrower or any of its Subsidiaries for the rental, lease,
purchase, construction, or use of any property, the value or cost of which under
GAAP would appear on the Borrower’s balance sheet in the category of property,
plant or equipment or intangibles, minus the sum of:  (i) expenditures made in
Permitted Acquisitions, including, without limitation, reasonable capitalized
transaction costs related thereto and approved by the Required Lenders and
(ii) capitalized transaction costs related to the obtaining and closing of the
Loans approved by the Required Lenders.
 
Capitalization Documents.  The Charter Documents of the Holding Company.
 
Capitalized Lease(s).  Leases under which the Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with generally accepted accounting
principles.
 
CERCLA.  See Section 9.18(a).
 
Change of Control.  The occurrence of any one of the following events:  (i) the
common stock of Holding Company is no longer publicly traded or held under the
Securities and Exchange Act of 1934; (ii) the Holding Company shall cease to own
100% of the Shares of the Borrower; (iii) there is a sale of all or
substantially all of the assets of the Borrower or (iv) any “person” or “group”
(as such terms are used in Sections 15(d) and 14(d) of the Securities Exchange
Act of 1934 becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right” whether such right
is exercisable immediately or only after the passage of time)) directly or
indirectly, of 40% or more of the equity interests of the Holding Company on a
fully diluted basis, provided that notwithstanding the foregoing, until March
19, 2009, GMS Acquisition Partners Holdings LLC, a Delaware limited liability
company, may hold up to fifty-five percent (55%) of the equity interests of the
Holding Company on a fully-diluted basis.

 
5

--------------------------------------------------------------------------------

 
 
Charter Documents.  With respect to a Person which is a corporation, its
Certificate of Incorporation as amended with the consent of the Required Lenders
and in effect from time to time.
 
Chattel Paper.  All now owned or hereafter acquired right, title and interest
with respect to “chattel paper” including, without limitation, “tangible chattel
paper” and “electronic chattel paper”, as such terms are defined from time to
time in the UCC and any and all supporting obligations in respect thereof.
 
Closing Date.  The first date on which the conditions set forth in Article 13
have been satisfied and any Revolving Credit Loans and/or any Term Loans are to
be made or any Letter of Credit issued or Foreign Exchange Contract entered
into.
 
Code.  The Internal Revenue Code of 1986, as amended.
 
Collateral.  All of the property, rights and interests of the Borrower and each
Guarantor that are or are intended to be subject to the security interests and
mortgages created by the Security Documents.
 
Collateral Access Agreements.  A waiver or consent in form and substance
satisfactory to the Agent executed by any lessor of Real Estate leased by
Borrower or any of its Subsidiaries at which Real Estate any Collateral is
located.
 
Collateral Assignment of Acquisition Documents.  The Collateral Assignment of
Acquisition Documents dated or to be dated on or prior to the Closing Date,
between the Borrower and the Agent, in form and substance satisfactory to the
Agent, as may be amended, modified or supplemented from time to time.
 
Commitment Fee.  See Section 2.2.
 
Consolidated or consolidated or Consolidating or consolidating.  With reference
to any term defined herein, shall mean that term as applied to the financial
statements of the Holding Company and its Subsidiaries, consolidated or
consolidating in accordance with generally accepted accounting principles.
 
Consolidated Net Income (or Deficit).  For any period the gross revenues of the
Borrower and its Subsidiaries on a consolidated basis during such period, less
all expenses and other proper charges (including taxes on income), all
determined in accordance with generally accepted accounting principles, but in
any event, excluding:  (i) any gain arising from any write down or write-up of
assets, except to the extent inclusion thereof shall be approved in writing by
the Required Lenders; (ii) earnings of any Subsidiary accrued prior to the date
it became a Subsidiary; (iii) the net earnings of any business entity (other
than a Subsidiary) in which the Borrower or any Subsidiary has an ownership
interest, except to the extent such net earnings shall have actually been
received by the Borrower or such Subsidiary in the form of cash distributions;
(iv) the proceeds of any life insurance policy; (v) any deferred or other credit
representing any excess of the equity of any Subsidiary at the date of
acquisition thereof over the amount invested in such Subsidiary; and (vi) any
reversal of any contingency reserve, except to the extent that provision for
such contingency reserve shall be made from income arising during such period.

 
6

--------------------------------------------------------------------------------

 
 
Consolidated Total Debt Service.  For any period, the sum of:  (i) Consolidated
Total Interest Expense but excluding deferred interest not paid in the
applicable period plus (ii) all scheduled installments of principal (which shall
not include the annual mandatory prepayment of Excess Cash Flow required in
Section 5.3(e)) or other like sums payable during such period on all
Indebtedness of the Borrower and its Subsidiaries outstanding during all or any
part of such period.
 
Consolidated Total Interest Expense.  For any period, the aggregate amount of
cash interest required to be paid or accrued by the Borrower and its
Subsidiaries during such period on all Indebtedness of the Borrower and its
Subsidiaries outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or capitalized
and including commitment fees, agency fees, facility fees, and similar recurring
fees in connection with the borrowing of money.
 
Credit Agreement.  This Revolving Credit and Term Loan Agreement, including the
Schedules and Exhibits hereto, as the same may be amended, modified or
supplemented from time to time.
 
CTSA.  Cyalume Technologies, S.A., a corporation organized under the laws of
France and which is a Subsidiary of the Borrower.
 
Current Assets.  As of any date of determination, all assets of the Holding
Company and its Subsidiaries which would, in accordance with generally accepted
accounting principles, be classified as current assets at such date.
 
Current Liabilities.  As of any date of determination, all liabilities of the
Holding Company and its Subsidiaries which would, in accordance with generally
accepted accounting principles, be classified as current liabilities at such
date but excluding therefrom the current maturities of long term debt but
including the outstanding Revolving Credit Loans.
 
Current Ratio.  As of any date of determination, the ratio of:  (i) Current
Assets to (ii) Current Liabilities.
 
Default.  See Section 15.1.
 
Defaulting Lender.  Any Lender that fails to make any Revolving Credit Loan (or
other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.
 
Defaulting Lender Rate. The interest rate then applicable to Revolving Credit
Loans that are either LIBOR Rate Loans (inclusive of the LIBOR Rate Margin
applicable thereto) or Base Rate Loans plus two percent per annum.
 
Default Rate.  See Section 6.8.

 
7

--------------------------------------------------------------------------------

 
 
Derivative Contract.  A forward contract, futures contract, swap, option or
other financing agreement or arrangement (including, without limitation, caps,
floors, collars and similar agreements), the value of which is dependent upon
interest rates, currency exchange rates, commodities or other indices and the
ISDA Master Agreement dated as of December 19, 2008 by and between TD Bank and
the Borrower and all schedules thereto.
 
Derivative Termination Value.  In respect of any one or more Derivative
Contracts, after taking into account the effect of any legally enforceable
netting arrangement relating to such Derivative Contracts, for any date of
determination, such calculation shall be made as if such Derivative Contracts
have been closed out on such date and termination value(s) determined in
accordance therewith as if terminated on such date.
 
Distribution.  As to any Person, any of the following:  (i) the declaration or
payment of any dividend on or in respect of any Shares of the Borrower, (ii) the
purchase, redemption, or other retirement of any Shares of the Borrower,
directly or indirectly, through a Subsidiary of the Borrower or otherwise,
(iii) the return of capital by the Borrower to its owners as such; or (iv) any
other distribution on or in respect of any ownership interests of the Borrower.
 
Dollars or $.  Dollars in lawful currency of the United States of America.
 
Domestic Subsidiaries.  A Subsidiary that is organized under the laws of any
state of the United States of America.
 
Drawdown Date.  The date on which any Revolving Credit Loan or any Term Loan is
made or is to be made.
 
EBITDA.  With respect to any period, an amount equal to the Consolidated Net
Income of the Holding Company and its Subsidiaries for such period, plus to the
extent accounted for in Consolidated Net Income during such period and without
duplication the sum of:  (i) depreciation and amortization, (ii) Consolidated
Total Interest Expense for such period, (iii) non-cash expenses, (iv) income tax
expense and (v) extraordinary losses (net of tax effects) approved by the Agent
in writing, all as determined in accordance with GAAP minus the sum
of:  (a) interest and dividend income during such period, (b) gain on the sale
of assets other than the sale of inventory in the ordinary course of business
during such period, (c) extraordinary gains during such period, and (d) any
non-cash components of income during such period.

 
8

--------------------------------------------------------------------------------

 

Eligible Accounts Receivable.  The aggregate of the unpaid portions of Accounts
(net of any credits, rebates, offsets, holdbacks or other adjustments or
commissions payable to third parties that are adjustments to such
Accounts) (i) that the Borrower reasonably and in good faith determines to be
collectible; (ii) that are with account debtors or other obligors that (a) are
not Affiliates of the Borrower; (b) purchased the goods or services giving rise
to the relevant Account in an arm’s length transaction, (c) are not insolvent or
involved in any case or proceeding, whether voluntary or involuntary, under any
bankruptcy, reorganization, arrangement, insolvency, adjustment of debt,
dissolution, liquidation or similar law of any jurisdiction and (d) are, in the
Required Lenders’ reasonable judgment, creditworthy; (iii) that are in payment
of obligations that have been fully performed, do not consist of progress
billings to any Person bill-and-hold guaranteed sale, sale-and-return, sale on
approval, consignment or any other repurchase or return basis or is evidenced by
Chattel Paper; (iv) that are not subject to any pledge, restriction, security
interest or other lien or encumbrance other than those created by the Loan
Documents; (v) in which the Agent has a valid and perfected first priority
security interest; (vi) that are not outstanding for more than sixty (60) days
from the due date; (vii) that are not due from an account debtor or other
obligor located in New Jersey or Minnesota unless the Borrower (a) has received
a certificate of authority to do business and is in good standing in such state
or (b) has filed a notice of business activities report with the appropriate
office or agency of such state for the current year; (viii) that are not due
from any single account debtor or other obligor if more than twenty-five percent
(25%) of the aggregate amount of all Accounts owing from such account debtor or
other obligor would otherwise not be Eligible Accounts Receivable; (ix) that are
payable in Dollars; (x) that are not payable from an office outside of the
United States (including Puerto Rico) and Canada; (xi) that are not secured by a
letter of credit unless the Agent has a prior, perfected security interest in
such letter of credit; (xii) that are accounts of the Federal Government;
provided, however, that such accounts shall not be Eligible Accounts Receivable
after February 19, 2009 unless the Borrower has been compliance with the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et. seq.); (xiii) the account debtor has not
asserted a right of set off, has disputed liability or made any claim regarding
its obligation to repay and is not a contra account and (xiv) the Account is not
otherwise satisfactory to the Agent in its reasonable discretion.  The general
criteria for Eligible Accounts Receivable may be established and revised from
time to time by the Agent upon notice to the Borrower pursuant to §2.7.
 
Eligible Assignee.  Any of:  (i) a commercial bank or finance company or similar
institutional lender organized under the laws of the United States, or any State
thereof or the District of Columbia, and having total assets in excess of
$250,000,000; (ii) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having a net worth of at least $250,000,000; (iii) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$250,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; and (iv) if, no Default or Event of Default has occurred
and is continuing, any other bank, insurance company, commercial finance company
or other financial institution or other Person approved by the Borrower, such
approval not to be unreasonably withheld, conditioned or delayed.

 
9

--------------------------------------------------------------------------------

 

Eligible Raw Material and Finished Goods Inventory.  Inventory valued at the
lower of cost or market value, determined in accordance with the first-in,
first-out method of inventory accounting, as reflected on the Borrower’s books
in accordance with generally accepted accounting principles consistently
applied, of (i) finished goods held for sale and (ii) raw materials used to
produce the Borrower’s Inventory, and excluding any work in process and any
slow-moving or unmerchantable goods, as to which the Borrower has acquired title
and the Agent has a valid and perfected first priority security interest under
all applicable law and as to which the Borrower has furnished reasonably
detailed information to the Agent in a Borrowing Base Report, determined after
taking into account all charges and liens (other than those of the Agent) of all
kinds against finished goods and reductions in the market value thereof, all as
determined by the Required Lenders in their reasonable discretion, which, absent
manifest error, shall be final and binding upon the Borrower.  Inventory shall
not constitute Eligible Raw Material and Finished Goods Inventory if it (i) does
not conform to all standards imposed by any Governmental Authority which has
regulatory authority over such goods or the use or sale thereof; (ii) is located
outside the United States of America; (ii) is consigned; (iv) is the subject of
any dispute; (v) is subject to a license agreement or other agreement that
limits, conditions or restricts the Borrower or Agent’s right to sell or
otherwise dispose of such Inventory; (vi) is situated at a location not owned by
Borrower unless the owner or occupier of such location has executed in favor of
Agent a Collateral Access Agreement or (vii) in transit.  Such finished goods
inventory and raw materials immediately loses the status of Eligible Raw
Material and Finished Goods Inventory if and when Borrower sells it, otherwise
passes title thereto, or consumes it or the Agent releases or transfers its
security interest therein, or if and when an Eligible Accounts Receivable arises
by virtue of constituting proceeds of such inventory.  Notwithstanding the
foregoing, but without duplication, Eligible Raw Material and Finished Goods
Inventory shall be reduced by the amount of any specific reserve with respect to
any Eligible Raw Material and Finished Goods Inventory, including, without
limitation, the reserve account for excess and obsolete stock and stock not
readily saleable in the U.S. domestic market or no longer saleable in any market
in which such stock was customarily sold, established by the Borrower in
accordance with generally accepted accounting principles and any reserve account
for inventory adjustment, the amounts thereof being subject to verification and
adjustment from time to time based upon periodic reviews conducted at the
expense of the Borrowers by the Required Lenders’ examiners.  General criteria
for Eligible Raw Material and Finished Goods Inventory may be established and
revised from time to time by the Required Lenders upon notice to the Borrower
pursuant to §2.7.
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of Section
(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.
 
Environmental Laws.  See Section 9.18(a).
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended.
 
ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
 
Event of Default.  See Section 15.1.
 
Excess Cash Flow.  With respect to the Borrower and its Subsidiaries, for any
fiscal year of the Borrower, an amount equal to EBITDA for such fiscal year
minus Fixed Charges during such fiscal year.
 
Extraordinary Receipts.  Any proceeds that the Borrower or any of its
Subsidiaries receives not in the ordinary course of their respective businesses,
including without limitation, from (i) any casualty insurance policies
maintained by the  Borrower and/or any Subsidiary which the Agent is permitted
hereunder to apply to the repayment of the Obligations; (ii) tax refunds of the
Borrower and its Domestic Subsidiaries, (iii) pension plan reversions,
(iv) condemnation awards (and payments in lieu thereof), (v) indemnity payments
or (vi) any extraordinary gains realized by the Borrower and/or any Subsidiary.

 
10

--------------------------------------------------------------------------------

 
 
Following Business Day Convention.  The convention for adjusting any relevant
date that would otherwise fall on a day that is not a Business Day so that the
date will be the first following day that is a Business Day.
 
Fixed Charge Coverage Ratio.  As of any date of determination, the ratio
of:  (i) EBITDA for the period of the four (4) fiscal quarters then ending to
(ii) Fixed Charges for such period.
 
Fixed Charges.  For any applicable period, the sum, without duplication,
of:  (i) Consolidated Total Debt Service plus (ii) all income tax expenses for
such period (excluding deferred income taxes) plus (iii) all Capital
Expenditures made during such period plus (iv) the amount of all Management Fees
which are distributed in a Distribution for such period.
 
Foreign Exchange Contracts.  See Section 7.7.1.
 
Foreign Exchange Limit.  At the time of any determination, an amount equal to
the lesser of (x) the Revolving Loan Commitment minus the sum of (i) the
outstanding Revolving Credit Loans plus (ii) the Foreign Exchange Reserve plus
(iii) the Maximum Drawing Amount and Unreimbursed Obligations; (y) the Borrowing
Base and (z) $500,000.
 
Foreign Exchange Reserve.  At the time of any determination, an amount which
equals ten percent (10%) of the aggregate notional amount of all outstanding
Foreign Exchange Contracts.
 
Foreign Lender.  See Section 6.12(c).
 
Foreign Lender Complete Exemption Certificate.  See Section 6.12(c).
 
Foreign Subsidiary.  Any Subsidiary of the Borrower which is not a Domestic
Subsidiary.
 
General Intangible.  As applied to any Person, all now owned or hereafter
acquired right, title, and interest with respect to “general intangibles” (as
such term is defined from time to time in the UCC), and any and all supporting
obligations in respect thereof.
 
GAAP or generally accepted accounting principles.  (i) When used in this Credit
Agreement, whether directly or indirectly through reference to a capitalized
term used therein, means (x) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(y) to the extent consistent with such principles, the accounting practice of
the Borrower reflected in its financial statements for the year ended on the
Balance Sheet Date, and (ii) when used in general, other than as provided above,
means principles that are (x) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time, and (y) consistently applied with past financial
statements of the Borrower adopting the same principles; provided, that in each
case referred to in this definition of “generally accepted accounting
principles” a certified public accountant would, insofar as the use of such
accounting principles is pertinent, be in a position to deliver an unqualified
opinion (other than a qualification regarding changes in generally accepted
accounting principles) as to financial statements in which such principles have
been properly applied.

 
11

--------------------------------------------------------------------------------

 
 
Governmental Authority.  The government of the United States of America or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
 
Guarantor.  The Holding Company and each Domestic Subsidiary of the Borrower now
or hereafter existing.
 
Guaranty.  The guaranty of any Guarantor in form and substance satisfactory to
the Lenders, as amended, modified or supplemented from time to time.
 
Hazardous Substances.  See Section 9.18(b).
 
Holding Company.  See the preamble hereto.
 
Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
 
(i)           every obligation of such Person for money borrowed;
 
(ii)          every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses or secured by a lien or
other encumbrance on any property of such Person;
 
(iii)         every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person;
 
(iv)         every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith);
 
(v)          every obligation of such Person under any Capitalized Lease;
 
(vi)         every obligation of such Person under any lease (a “synthetic
lease”) treated as an operating lease under generally accepted accounting
principles and as a loan or financing for U.S. income tax purposes;

 
12

--------------------------------------------------------------------------------

 
 
(vii)       all sales by such Person of:  (x) accounts or general intangibles
for money due or to become due, (y) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (z) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith;
 
(viii)      every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of capital stock or membership interests or membership units of any class
issued by such Person, any warrants, options or other rights to acquire any such
shares, or any rights measured by the value of such shares, warrants or other
similar right;
 
(ix)         every obligation of such Person under a Derivative Contract;
 
(x)          every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law; and
 
(xi)         every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (i) through
(x) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
obligation of such Person (A) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (B) to
purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (C) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation.
 
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by:  (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with generally accepted
accounting principles, (v) any Capitalized Lease shall be the principal
component of the aggregate of the rentals obligation under such Capitalized
Lease payable over the term thereof that is not subject to termination by the
lessee, (w) any sale of receivables shall be the amount of unrecovered capital
or principal investment of the purchaser (other than the Borrower or any of its
wholly-owned Subsidiaries) thereof, excluding amounts representative of yield or
interest earned on such investment, (x) any synthetic lease shall be the
stipulated loss value, termination value or other equivalent amount, (y) any
Derivative Contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such Derivative Contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred and (z) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price.

 
13

--------------------------------------------------------------------------------

 
 
Indemnified Liabilities.  See Section 18.
 
Insolvency Proceeding. Any proceeding commenced by or against any Person under
any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
Intercompany Agreement.  That certain Intercompany Agreement between the
Borrower and CTSA, dated as of February 26, 2007, as the same may be amended,
modified or supplemented from time to time with the prior written consent of the
Agent.
 
Interest Period.  With respect to each LIBOR Rate Loan, a period of one, two or
three months selected by the Borrower (commencing on the date of such borrowing
and ending on the numerically corresponding day, or if there is no numerically
corresponding day, on the last day).  No Interest Period may end beyond the
Maturity Date of the applicable Note.  The term Interest Period with respect to
each Base Rate Loan shall mean consecutive periods of one (1) day each.
 
Inventory.  As applied to any Person, all now owned or hereafter acquired right,
title, and interest with respect to inventory, including goods held for sale or
lease or to be furnished under a contract of service, goods that are leased by
such Person as lessor, goods that are furnished by such Person under a contract
of service, and raw materials, work in process, or materials used or consumed in
the business of such Person and as such term is defined in the UCC.
 
Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock, membership interests or membership
units, or Indebtedness of, or for loans, advances, capital contributions or
transfers of property to, or in respect of any guaranties (or other commitments
as described under Indebtedness), or obligations of, any Person.  In determining
the aggregate amount of Investments outstanding at any particular time: (i) the
amount of any Investment represented by a guaranty shall be taken at not less
than the principal amount of the obligations guaranteed and still outstanding;
(ii) there shall be included as an Investment all interest accrued with respect
to Indebtedness constituting an Investment unless and until such interest is
paid; (iii) there shall be deducted in respect of each such Investment any
amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution);
(iv) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (ii) may be deducted when paid; and (v) there shall not be deducted from
the aggregate amount of Investments any decrease in the value thereof.
 
Lender.  Each of:  (i) TD Bank, (ii) each other Person party hereto in its
capacity as a lender, (iii) each other Eligible Assignee that becomes a party
hereto and (iv) the respective successors of all of the foregoing, and “Lenders”
means all of the foregoing.
 
Letter of Credit.  See §7.1.1.
 
Letter of Credit Application.  See §7.1.1.

 
14

--------------------------------------------------------------------------------

 
 
Letter of Credit Sublimit.  An amount equal to $500,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Loan
Commitment.
 
LIBO Rate or LIBOR.  The term “LIBO Rate” or “LIBOR” shall mean:  the greater of
(x) with respect to each Interest Period, the rate per annum (rounded upward, if
necessary, to the nearest 1/32 of one percent) as determined on the basis of the
offered rates for deposits in Dollars, for a period of time comparable to such
Interest Period which appears on the Telerate Page 3750 as of 11:00 A.M. (London
time) on the day that is two (2) Business Days prior to the beginning of such
Interest Period; provided, however, that if the rate described above does not
appear on the Telerate System on any date of determination, the LIBO Rate shall
for such date will be the arithmetic mean of the rates quoted by major banks in
London, selected by the Agent, (rounded upwards as described above, if
necessary) for deposits in Dollars for a period substantially equal to the
Interest Period, as of 11:00 A.M. (London time) on the day that is two
(2) Business Days prior to the beginning of such Interest Period and (y) three
percent (3%) per annum, provided, however, for purposes of a LIBOR Rate Loan
associated with a Derivative Contract, the three percent (3%) referred to in (y)
immediately preceding shall be disregarded.
 
LIBOR Rate Loan.  Any portion of the Loans bearing interest determined with
reference to LIBOR.
 
Loan Documents.  This Credit Agreement, the Notes, the Guaranty, the Letters of
Credit, the Foreign Exchange Contracts, the Derivative Contracts, the Letter of
Credit Applications, and the Security Documents and each of the other documents,
instruments and agreements executed in connection therewith in favor of the
Agent and/or the Lenders, as each may be amended, modified or supplemented from
time to time.
 
Loans.  Collectively, the Revolving Credit Loans and the Term Loans.
 
London Banking Day.  Any day on which dealings in deposits in Dollars are
transacted in the London interbank market.
 
Management Agreement.  A management agreement between Selway or an Affiliate
thereof and the Holding Company in form and substance reasonably satisfactory to
the Required Lenders, as may be amended, modified or supplemented from time to
time in accordance with the terms of this Credit Agreement, which agreement and
the Management Fees payable thereunder have been subordinated pursuant to the
Management Fee Subordination Letter.
 
Management Fees.  All fees or other compensation to be paid to Selway pursuant
to the Management Agreement.
 
Management Fee Subordination Letter.  The letter agreement among the Holding
Company, Selway or such Affiliate and the Agent substantially in the form
attached hereto as Exhibit F, or such other form as is reasonably satisfactory
to the Required Lenders with respect to the payment of Management Fees or any
other subordination agreement entered into with respect to Management Fees, each
as may be amended, modified or supplemented from time to time.
 
Mandatory Prepayments.  See Section 5.3.

 
15

--------------------------------------------------------------------------------

 
 
Material Adverse Effect.  A material adverse effect on:  (a) the business
condition (financial or otherwise), operations, performance or properties, of
the Holding Company, the Borrower and the Borrower’s Subsidiaries, taken as a
whole, or the Collateral, (b) the rights and remedies of the Agent under any
Loan Document, or (c) the ability of the Holding Company or any Subsidiary to
perform its or their obligations under the Loan Documents.
 
Maximum Drawing Amount.  The maximum aggregate amount from time to time that the
beneficiaries may draw under outstanding Letters of Credit, as such aggregate
amounts may be reduced from time to time pursuant to the terms of the Letters of
Credit.
 
Mortgage.  The mortgage dated or to be dated on the Closing Date between the
Borrower and Agent, pursuant to which the Borrower grants a mortgage in all of
the Borrower’s right, title and interest in that certain real estate more
commonly known as 96 Windsor Street, West Springfield, Massachusetts, together
with the improvements thereon.
 
Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.
 
Net Proceeds.  With respect to any proceeds of insurance or the sale, transfer
or other disposition by any Person of any group of Capital Assets (other than
Inventory in the ordinary course of business) means the amount of cash in
Dollars received by such Person from such insurance proceeds or sale or other
disposition after (i) provision for all income or other taxes of such Person
measured by or resulting from the receipt of such insurance proceeds or as a
result of such sale or other disposition, (ii) payment of all reasonable
brokerage commissions, reasonable attorney fees and other reasonable fees and
expenses related to such insurance proceeds, sale or other disposition including
the tax benefit resulting from a loss on such sale or other disposition as and
when such tax benefit is realized, (iii) deduction of such appropriate amount to
be provided by such Person as a reserve, in accordance with GAAP, against any
liabilities associated with such sale, transfer, or other disposition and
retained by such Person after such sale or other disposition, (iv) transfer
taxes, and (v) amounts payable to holders of Permitted Liens to obtain a release
of the Lien on the asset sold.
 
Notes.  The Revolving Credit Note and the Term Notes.
 
Notice of Borrowing.  A Notice of Revolving Credit Loan Borrowing or Notice of
Term Loan Borrowing, as applicable.
 
Notice of Revolving Credit Loan Borrowing.  See Section 2.5(a).
 
Notice of Term Loan Borrowing.  See Section 4.3.
 
OFAC.  The U.S. Department of Treasury Office of Foreign Assets Control.
 
OFAC Lists.  Collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 
16

--------------------------------------------------------------------------------

 
 
Obligations.  All indebtedness, obligations and liabilities of the Holding
Company, the Borrower and the Borrower’s Subsidiaries to the Lenders,
individually or collectively, existing on the date of this Credit Agreement or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans made or Reimbursement Obligations incurred or any of
the Notes, Letters of Credit, Letter of Credit Applications, Foreign Exchange
Contracts, the Derivative Contracts, or other instruments at any time evidencing
any thereof.
 
Operating Account.  A demand deposit account of the Borrower and its
Subsidiaries maintained by the Borrower and its Subsidiaries at TD Bank and
designated by the Borrower and its Subsidiaries as their primary operating
account.
 
Origination Fee.  See Section 6.1.
 
Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
Perfection Certificate.  The Perfection Questionnaire as defined in the Security
Agreement.
 
Permitted Acquisitions.  Acquisitions of a business in the national security or
homeland security industries approved by the Required Lenders in writing.
 
Permitted Acquisition Indebtedness.  Indebtedness incurred (other than
hereunder) or assumed in connection with a Permitted Acquisition approved by the
Required Lenders in writing and all of the documents, instruments or agreements
evidencing or with respect to the payment of any Permitted Acquisition
Indebtedness are subject to an Agent Approved Subordination Agreement; and
(iv) no Default or Event of Default has occurred and is continuing at the time
such Permitted Acquisition Indebtedness is incurred or assumed.
 
Permitted Liens.  Liens, security interests and other encumbrances permitted by
Section 11.2.
 
Person.  Any individual, corporation, partnership, trust, unincorporated
association, business, limited liability company or other legal entity, and any
government or any governmental agency or political subdivision thereof.
 
Pledge Agreement.  The Pledge Agreement dated or to be dated on or prior to the
Closing Date, between the Holding Company and the Agent, pursuant to which the
Holding Company pledges to the Agent all of the Shares of the Borrower, in form
and substance satisfactory to the Lenders, as may be amended, modified or
supplemented from time to time.

 
17

--------------------------------------------------------------------------------

 

Pro Rata Share.  (i) with respect to a Term A Lender’s right to receive payments
of principal and interest with respect to Term Loan A, the Term Loan A
Commitment Percentage of such Term A Lender, (ii) with respect to a Term B
Lender’s right to receive payments of principal and interest with respect to
Term Loan B, the Term Loan B Commitment Percentage of such Term B Lender,
(iii) with respect to a Revolving Credit Lender’s right to receive payments of
principal and interest with respect thereto, the right to receive the Commitment
Fee and its obligation to make Revolving Credit Loans, the Revolving Credit Loan
Commitment Percentage of such Revolving Credit Lender.
 
Purchase Agreement.  That certain Stock Purchase Agreement dated February 14,
2008, as amended, among the Holding Company, the Borrower, Cyalume Acquisition
Corp. and GMS Acquisition Partners Holdings, LLC.
 
Real Estate.  All real property owned or leased (as lessee or sublessee) by the
Borrower or any of its Subsidiaries.
 
Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
 
Reemployment Period.  See Section 6.11.
 
Reimbursement Obligation.  The Borrower’s obligation to reimburse the Bank on
account of any drawing under any Letter of Credit as provided in §7.2.
 
Rental Obligations.  All present or future obligations of the Borrower or any of
its Subsidiaries under any rental agreements or leases of real or personal
property, other than:  (a) obligations that can be terminated by the giving of
notice without liability to the Borrower or such Subsidiary in excess of the
liability for rent due as of the date on which such notice is given and under
which no penalty or premium is paid as a result of any such termination, and
(b) obligations in respect of Capitalized Leases.
 
Required Lenders.  Lenders holding an aggregate Pro Rata Share of the
outstanding principal balance of the Loans in an amount equal to or in excess of
51% of the total outstanding principal balance of the Loans and if there is no
outstanding principal balance of the Loans, Lenders having at least 51% of the
Revolving Credit Loan Commitments.
 
Reserve Adjusted LIBOR.  As applied to any Interest Period, shall mean a rate
per annum determined pursuant to the following formula:
 
RAL  =
[LIBOR]
[1.00 – RP]

Where:
 
RAL  = Reserved Adjusted LIBOR
 
LIBOR  = as defined herein
 
RP  = Reserve Percentage

 
18

--------------------------------------------------------------------------------

 
 
The amount in brackets shall be rounded upwards, if necessary, to the next
higher 1/100 of 1%.  Reserve Adjusted LIBOR shall be adjusted automatically as
of the effective date of any change in the Reserve Percentage.
 
Reserve Percentage.  As applied to any Interest Period, the rate (expressed as a
decimal rounded upward to the nearest 1/32 of 1%) applicable to any Lender
during such Interest Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System for determining the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency or marginal reserve requirement) of such Lender with respect to
“Eurocurrency Liabilities” as that term is defined under such regulations.
 
Restricted Payment.  As to the Borrower and its Subsidiaries, each of the
following: (i) any Distribution, (ii) any loan, advance or other payment to the
holders of any Shares of the Borrower (which payments shall not include salaries
or reasonable compensation paid to any such holder other than to a Borrower Key
Officer pursuant to such holder’s employment arrangement with the Borrower, such
employment arrangement to be approved by the board of directors of the
Borrower) or to any Affiliate of Borrower, or to any Guarantor, (iii) any
payment of any compensation, management fee or expense, investment banking fee
or similar amount to any Affiliate of the Borrower, (iv) any payment under the
Purchase Agreement after the Closing Date, or (v) any payment to the holders of
any Subordinated Debt except in accordance with the Agent Approved Subordination
Agreement applicable thereto.
 
Revolving Credit Lender.  All Lenders committed to make, subject to the terms
and conditions herein contained, Revolving Credit Loans hereunder.
 
Revolving Credit Loan(s).  Revolving credit loans made or to be made by the
Revolving Credit Lenders to the Borrower pursuant to Article 2.
 
Revolving Credit Loan Commitment.  The Revolving Credit Lenders’ several
commitments to make Revolving Credit Loans to the Borrower subject to the terms
and conditions hereof, in the maximum outstanding principal amount of
$5,000,000, subject to the limitations herein contained, as the same may be
reduced from time to time, or if such commitment is terminated pursuant to the
provisions hereof, zero.
 
Revolving Credit Loan Commitment Percentage.  As to any Revolving Credit
Lender:  (i) on the Closing Date, the percentage set forth opposite such
Lender’s name on Schedule 1 of the Commitment Annex under the column “Revolving
Credit Loan Commitment Percentage” (if such Lender’s name is not so set forth
thereon, then, on the Closing Date, such percentage for such Lender shall be
deemed to be zero) and (ii) on any date following the Closing Date, the
percentage equal to the Revolving Credit Loan Commitment Amount of such
Revolving Credit Lender on such date divided by the Revolving Credit Loan
Commitment on such date.
 
Revolving Credit Loan Maturity Date.  December 19, 2011, unless sooner occurring
following acceleration.
 
Revolving Credit Note.  See Section 2.4.

 
19

--------------------------------------------------------------------------------

 
 
Revolving Credit Note Record.  A Record with respect to a Revolving Credit Note.
 
SCP Holders.  Each of Winston J. Churchill, Yaron Eitan, Thomas J. Rebar and
Wayne B. Weisman, as holders of the SCP Subordinated Notes, their successors,
assigns, heirs, executors and administrators.
 
SCP Partners.  A general partnership consisting of, inter alia, Winston J.
Churchill, Yaron Eitan, Thomas J. Rebar and Wayne B. Weisman.
 
SCP Subordinated Notes.  Those unsecured subordinated promissory notes each
dated December 19, 2008, in the original principal amounts and held by the
respective SCP Holder as follows:  $650,000 held by Winston J. Churchill,
$150,000 held by Yaron Eitan, $100,000 held by Thomas J. Rebar and $100,000 held
by Wayne B. Weisman, each in form and substance satisfactory to the Agent.
 
Selway.  Selway Management, Inc., a Delaware corporation which is an Affiliate
of SCP Partners.
 
Security Agreement(s).  The Pledge and Security Agreement(s), dated or to be
dated on or prior to the Closing Date, between the Borrower and each of its
Subsidiaries and each Guarantor and the Agent, pursuant to which the Borrower
and each of its Subsidiaries and each Guarantor grants a security interest in
all of its tangible and intangible personal property, in form and substance
satisfactory to the Lenders, as may be amended, modified or supplemented from
time to time.
 
Security Documents.  The Security Agreements, the Collateral Assignment of
Acquisition Documents, the Pledge Agreement, the Collateral Access Agreements,
the Mortgage, the Collateral Assignment of Leases and all other security
agreements between the Agent and any Subsidiary of the Holding Company and any
Guarantor entered into on or after the Closing Date.
 
Seller.  GMS Acquisition Partners Holdings, LLC, a Delaware limited liability
company.
 
Seller Notes.  Those certain subordinate promissory notes payable to a seller in
a Permitted Acquisition executed in connection with a Permitted Acquisition,
which are in form and substance satisfactory to the Agent, which are subject to
and the holder of such notes shall have executed and delivered, an Agent
Approved Subordination Agreement.
 
Senior Funded Debt.  Shall mean all of:
 
(i)           Indebtedness in respect of borrowed money other than the
Subordinated Debt;
 
(ii)          Indebtedness in respect of Capitalized Lease Obligations;
 
(iii)         Indebtedness in respect of the deferred purchase price of assets
(other than normal trade accounts payable in the ordinary cause of business);
 
(iv)         Indebtedness in respect of unfunded pension liabilities;

 
20

--------------------------------------------------------------------------------

 
 
(v)         Any guaranties or any agreement having the economic affect of
guarantying or otherwise acting as a surety for any of the foregoing (i) through
(iv) in any manner, whether directly or indirectly, and including, without
limitation, any obligation (A) to purchase or pay (or advance or supply funds
for the purchase of) any security for the payment of such primary obligation,
(B) to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (C) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor to pay such primary obligation;
 
(vi)        For purposes of calculating the financial covenants in Article
12, Indebtedness in the amount of the aggregate Derivative Termination Value of
all Derivative Contracts under which the Agent is not the counterparty; and
 
(vii)       Indebtedness (other than the Loans) incurred at the time of, or
within 20 days after, the acquisition of fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.
 
Senior Leverage Ratio.  As of any date of determination, the ratio
of:  (i) Senior Funded Debt of the Borrower and its Subsidiaries on a
consolidated basis as of any date of determination to (ii) Adjusted EBITDA of
the Borrower and its Subsidiaries on a consolidated basis for the period of the
four (4) consecutive quarters then ended.
 
Services Agreement.  That certain Services Agreement between the Borrower and
CTSA, dated as of January 1, 2007, as the same may be amended, modified or
supplemented from time to time with the prior written approval of the Agent.
 
Settlement Date.  See Section 2.7.
 
Shares.  With respect to the Borrower, the Holding Company or any other Person,
any and all shares of capital stock or other shares, interests, participations
or other equivalents (however designated of any class) in the capital of or
other ownership interests therein.
 
Subordinated Debt.  The unsecured Indebtedness of the Borrower that is expressly
subordinated and made junior to the payment and performance in full of all of
the Obligations, and is either (x) evidenced by any Seller Notes, (y) Permitted
Acquisition Indebtedness or any other indebtedness approved by the Agent and the
Lenders in their sole and absolute discretion subordinated to the obligations
pursuant to an Agent Approved Subordination Agreement or (z) is evidenced by the
SCP Subordinated Notes.
 
Subordinated Debt Documents.  Collectively: any Seller Notes, any notes
evidencing any other Subordinated Debt, and the Agent Approved Subordination
Agreements relating thereto.
 
Subsidiary.  Any corporation, limited liability company, association, trust or
other business entity of which the Holding Company shall at any time own
directly or indirectly through a subsidiary or subsidiaries at least a majority
(by number of votes) of the outstanding Voting Stock.
 
TD Bank.  TD Bank, N.A., a national banking association organized under the laws
of the United States in its capacity as a Lender hereunder.

 
21

--------------------------------------------------------------------------------

 
 
Telerate Page 3750.  The display designated as “Page 3750” on the Dow Jones
Telerate Service (or such other page as may replace Page 3750 on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar Deposits).
 
Term A Note.  See Section 4.2(a).
 
Term B Note.  See Section 4.2(b).
 
Term Loan A.  The term loan in the original aggregate principal amount of up to
$25,500,000 made severally by the Term A Lenders to the Borrower pursuant to
Section 4.1(a) and subject to the limitations contained herein.
 
Term Loan A Commitment Percentage.  As to any Term Loan A Lender, the percentage
set forth opposite such Term Loan A Lender’s name on the Commitment Annex under
the column “Term Loan A Commitment Percentage” (if such Lender’s name is not so
set forth thereon, then, on the Closing Date, such percentage for such Term Loan
A Lender shall be deemed to be zero).
 
Term Loan A Lenders.  All Lenders committed to make, subject to the terms and
conditions herein contained, Term Loan A advances hereunder.
 
Term Loan A Maturity Date.  December 19, 2013, unless sooner occurring following
acceleration.
 
Term Loan B.  The commercial real estate mortgage term loan in the original
aggregate amount of up to $2,500,000 made severally by the Term B Lenders to the
Borrower pursuant to Section 4.1(b) and subject to the limitations contained
herein.
 
Term Loan B Commitment Percentage.  As to any Term Loan B Lender, the percentage
set forth opposite such Term Loan B Lender’s name on the Commitment Annex under
the column “Term Loan B Commitment Percentage” (if such Lender’s name is not so
set forth thereon, then, on the Closing Date, such percentage for such Term Loan
B Lender shall be deemed to be zero).
 
Term Loan B Lenders.  All Lenders committed to make, subject to the terms and
conditions herein contained, Term Loan B advances hereunder.
 
Term Loan B Maturity Date.  December 19, 2013, unless sooner occurring following
acceleration.
 
Term Loans.  Collectively, the Term Loan A and Term Loan B in the original
aggregate principal amount of up to $28,000,000 made severally by the applicable
Lenders to the Borrower on the Closing Date pursuant to Section 4.1 and subject
to the limitations contained herein.
 
Term Notes.  Collectively, the Term A Note(s) and the Term B Note(s).
 
Total Debt Service Coverage Ratio.  As of any date of determination, the ratio
of:  (i) Adjusted EBITDA for the period of the two (2) fiscal quarters then
ending to (ii) Consolidated Total Debt Service for such period.

 
22

--------------------------------------------------------------------------------

 
 
Uniform Commercial Code.  The Uniform Commercial Code as in effect on the date
hereof in the Commonwealth of Massachusetts at Massachusetts General Laws
Chapter 106 §1-101 et. seq., as may be amended from time to time.
 
Uniform Customs.  With respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor version thereto adopted by TD Bank
in the ordinary course of its business as a letter of credit issuer and in
effect at the time of issuance of such Letter of Credit.
 
Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrower does not reimburse the TD Bank on the date specified in, and in
accordance with, §7.2.
 
Voting Stock.  Shares or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
 
Wholly Owned Subsidiary.  With respect to any Subsidiary, one hundred percent
(100%) of the Shares of such Subsidiary are owned directly by the Holding
Company.
 
Section 1.2       Rules of Interpretation.
 
(a)       A reference to any document or agreement shall include such document
or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.
 
(b)       The singular includes the plural and the plural includes the singular.
 
(c)       A reference to any law includes any amendment or modification to such
law.
 
(d)       A reference to any Person includes its permitted successors and
permitted assigns.
 
(e)       Accounting terms not otherwise defined herein have the meanings
assigned to them by generally accepted accounting principles applied on a
consistent basis by the accounting entity to which they refer.
 
(f)        The words “include”, “includes” and “including” are not limiting.
 
(g)       All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in the Commonwealth of Massachusetts, have the meanings assigned to
them therein, with the term “instrument” being that defined under Article 9 of
the Uniform Commercial Code.
 
(h)       Reference to a particular “Section” refers to that section of this
Credit Agreement unless otherwise indicated.
 

 
23

--------------------------------------------------------------------------------

 



 
(i)        The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
 
(j)        Unless otherwise expressly indicated, in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”
 
(k)       This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.
 
(l)        This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Lenders and the Borrower and are the product of discussions and negotiations
among all parties.  Accordingly, this Credit Agreement and the other Loan
Documents are not intended to be construed against the Lenders merely on account
of the Agent’s involvement in the preparation of such documents.
 
(m)      Reference to a “schedule” in Article 9 hereof shall be deemed to
include updates of such schedule or the information disclosed thereon which
update may be provided in writing from the Borrower to the Agent in accordance
with Article 22 hereof.
 
(n)       Reference to a statute or regulation in this Credit Agreement shall
mean such statute or regulation and any statute or regulation which is enacted
in replacement or substitution thereof or as a successor thereto.
 
ARTICLE 2.  THE REVOLVING CREDIT FACILITY.
 
Section 2.1       Commitment to Lend.  Subject to the terms and conditions set
forth in this Credit Agreement, each Revolving Credit Lender severally agrees to
lend to the Borrower and the Borrower may borrow, repay, and reborrow from time
to time between the Closing Date and the Revolving Credit Loan Maturity Date
upon notice by the Borrower to the Agent given in accordance with Section 2.5,
(each a “Revolving Loan” and collectively “Revolving Credit Loans”) such sums
equal to such Revolving Credit Lender’s Revolving Credit Loan Commitment
Percentage requested by Borrower hereunder; provided, that the sum of the
outstanding amount of the Revolving Credit Loans (after giving effect to all
amounts requested) plus the Foreign Exchange Reserve plus the Maximum Drawing
Amount and Unpaid Reimbursement Obligations, shall not at any time exceed the
lesser of (a) the Revolving Credit Loan Commitment and (b) the Borrowing
Base.  Each request for a Revolving Credit Loan or the entering into a Foreign
Exchange Contract or the submission of an application for the issuance of a
Letter of Credit hereunder shall constitute a representation and warranty by the
Borrower that the conditions set forth in Article 13, in the case of the initial
Revolving Credit Loans to be made on the Closing Date, and Article 14, in the
case of all others have been satisfied on the date of such request.

 
24

--------------------------------------------------------------------------------

 
 
Section 2.2       Revolving Loan Commitment Fee.  The Borrower shall pay to the
Agent for the benefit of all Revolving Credit Lenders, in accordance with their
respective Pro Rata Share of the Revolving Credit Loan Commitment, a commitment
fee (the “Commitment Fee”) in the amount calculated by multiplying:  (i) one
half of one percent (0.50%) per annum and (ii) the average daily amount during
each calendar quarter or portion thereof from the Closing Date to the Revolving
Credit Loan Maturity Date by which the Revolving Credit Loan Commitment exceeds
the outstanding amount of Revolving Credit Loans during such calendar quarter or
portion thereof.  The Commitment Fee shall be payable quarterly in arrears on
the last day of each calendar quarter or portion thereof for the immediately
preceding calendar quarter such payment commencing on December 31, 2008, with a
final payment on the Revolving Credit Loan Maturity Date or any earlier date on
which the Revolving Credit Loan Commitment shall terminate.
 
Section 2.3       Reduction of Revolving Credit Loan Commitment.  Subject to the
payment of any fees, indemnities, costs and expenses for prepaying any LIBOR
Rate Loans as required hereunder, the Borrower shall have the right at any time
and from time to time upon five (5) Business Days’ prior written notice to the
Agent to reduce by $100,000 or an integral multiple thereof or terminate
entirely the Revolving Credit Loan Commitment, whereupon the Revolving Credit
Loan Commitment shall be reduced pro rata in accordance with the Revolving
Credit Commitments of the Revolving Credit Lenders by the amount specified in
such notice or, as the case may be, terminated; provided, that the Borrower
shall not reduce the Revolving Credit Loan Commitment more than twice prior to
the Revolving Credit Maturity Date and provided, further, that the Revolving
Credit Loan Commitment shall not be reduced to an amount less than the Foreign
Exchange Reserve.  Upon the effective date of any such reduction or termination,
the Borrower shall pay to the Agent for the benefit of the Revolving Credit
Lenders the full amount of any commitment fee then accrued on the amount of such
reduction.  No reduction or termination of the Revolving Credit Loan Commitment
may be reinstated.
 
Section 2.4       The Revolving Credit Note.  The Revolving Credit Loans made by
each Revolving Credit Lender shall be evidenced by a promissory note of the
Borrower in favor of such Revolving Credit Lenders in substantially the form of
Exhibit A-1 hereto (the “Revolving Credit Note”), in the amount of such
Revolving Credit Lender’s Pro Rata Share of the Revolving Credit Loan Commitment
dated as of the Closing Date and completed with appropriate insertions.  The
Revolving Credit Note shall be payable to the order of each Revolving Credit
Lender in the principal amount of their Pro Rata Share of the Revolving Credit
Loan Commitment.  The Borrower irrevocably authorizes the Agent to make or cause
to be made, at or about the time of the Drawdown Date of any Revolving Credit
Loan or at the time of receipt of any payment of principal, an appropriate
notation on each Lender’s Revolving Credit Note Record reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Revolving Credit Loans set forth on each
Revolving Credit Lender’s Revolving Credit Note Record or other records of each
Revolving Credit Lender shall be, absent manifest error, prima facie evidence of
the principal amount thereof owing and unpaid to such Revolving Credit Lender,
but the failure to record, or any error in so recording, any such amount on such
Revolving Credit Lender’s Revolving Credit Note Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any
Revolving Credit Note to make payments of principal of, or interest on, any
Revolving Credit Note when due.

 
25

--------------------------------------------------------------------------------

 
 
Section 2.5       Requests for Revolving Loans; Continuation and Conversion.
 
(a)       Whenever the Borrower desires to obtain or to continue a Revolving
Credit Loan hereunder or convert an outstanding Revolving Credit Loan into a
Revolving Credit Loan of another type, the Borrower shall notify (“Notice of
Revolving Credit Loan Borrowing) in the form annexed hereto as Exhibit B as of
the date of the Notice of Revolving Credit Loan Borrowing, the Agent by written
notice (which notice shall be irrevocable and may be provided by telecopy)
received no later than 1:00 p.m. Boston time on the Business Day on which the
requested Revolving Credit Loan is to be made or continued as or converted to a
Base Rate Loan and in the case of a LIBOR Rate Loan received no later than 11:00
p.m. Boston time on the date two (2) Business Days before the day on which the
requested Revolving Credit Loan is to be made or continued as or converted to a
LIBOR Rate Loan.  For purposes of the Notice of Revolving Credit Loan Borrowing
for a LIBOR Rate Loan, such notice must specify:  the minimum of the outstanding
principal the Borrower wishes the LIBOR Rate to apply to, provided such
borrowing shall be in the minimum amount of $500,000 and in integrals of
$125,000 above such amount.  All LIBOR Rate Loans hereunder shall be limited to
not more than four (4) different maturities at any time.  If the Agent does not
receive a Notice of Revolving Credit Loan Borrowing containing an Interest
Period for a LIBOR Rate Loan within the applicable time limits set forth herein,
or if when a Notice of Revolving Credit Loan Borrowing must be given, a Default
exists or an Event of Default has occurred and is continuing, the Borrower shall
be deemed to have elected to borrow or to convert such Revolving Credit Loan, in
whole, into a Base Rate Loan on the last day of the then current Interest
Period.  Each Notice of Revolving Credit Loan Borrowing shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept the Revolving
Credit Loan requested from the Lenders on the applicable Drawdown Date.  Each
Revolving Credit Loan will be made at the Agent’s Head Office by depositing the
amount thereof into the Operating Account.
 
(b)       Promptly after receipt of a Notice of Revolving Credit Loan Borrowing,
the Agent shall notify each Revolving Credit Lender by telephone, telex or
telecopy of the proposed borrowing.  Each Revolving Credit Lender agrees that
after its receipt of notification from the Agent of the Agent’s receipt of a
Notice of Revolving Credit Loan Borrowing, such Revolving Credit Lender shall
send its Pro Rata Share (or such portion thereof as may be necessary to provide
the Agent with such Pro Rata Share in Dollars and in immediately available
funds, without consideration or use of any contra accounts of any Revolving
Credit Lender) of the requested Revolving Credit Loan by wire transfer to the
Agent so that the Agent receives such Pro Rata Share in Dollars and in
immediately available funds not later than 12:00 p.m. (Boston, Massachusetts
time) on the Business Day for such Revolving Credit Loan set forth in the Notice
of Revolving Credit Loan Borrowing.  The Agent shall advance funds to the
Borrower’s by depositing such funds in the Operating Account upon the Agent’s
receipt of such Pro Rata Shares in the amount of the Pro Rata Shares of such
Revolving Credit Loan in the Agent’s possession.  Unless the Agent shall have
been notified by any Revolving Credit Lender (which notice may be telephonic if
confirmed promptly in writing) in respect of any Revolving Credit Loan which
such Revolving Credit Lender is obligated to make under this Credit Agreement,
that such Revolving Credit Lender does not intend to make available to the Agent
such Revolving Credit Lender’s Pro Rata Share of such Revolving Credit Loan on
such date, the Agent may assume that such Revolving Credit Lender has made such
amount available to the Agent on such date and the Agent, in its sole discretion
may, but shall not be obligated to, make available to the Borrower a
corresponding amount on such date.  If such corresponding amount is not in fact
made available to the Agent by such Revolving Credit Lender, the Agent shall be
entitled to recover such corresponding amount from such Revolving Credit Lender
promptly upon demand by the Agent together with interest thereon, for each day
from such date until the date such amount is paid to the Agent, at the
Defaulting Lender Rate.  If such Revolving Credit Lender does not pay such
corresponding amount forthwith upon the Agent’s demand therefor, the Agent shall
promptly notify the Borrower and the Borrower shall promptly pay such
corresponding amount to the Agent.  Nothing contained in this Section
2.5(b) shall be deemed to relieve any Revolving Credit Lender from its
obligation to fulfill its obligations hereunder or to prejudice any rights which
the Borrower may have against any Revolving Credit Lender as a result of any
default by such Revolving Credit Lender hereunder.

 
26

--------------------------------------------------------------------------------

 
 
(c)       Within ten (10) days after any Revolving Credit Lender notifies the
Agent that such Revolving Credit Lender does not intend to make available such
Revolving Credit Lender’s Pro Rata Share (which notice Agent shall promptly (but
in no event more than one (1) day after receipt) provide to the Borrower), the
Borrower may, at its option, so long as no Default or no Event of Default has
occurred and is continuing, notify such Defaulting Lender and Agent of its
intention to obtain, at Defaulting Lender’s expense, a replacement lender
(“Replacement Lender”) for such Revolving Credit Lender, which Replacement
Lender must be reasonably satisfactory to the Agent.  In the event the Borrower
obtains a Replacement Lender within ninety (90) days following notice of its
intention to do so, Defaulting Lender shall sell, at par, Defaulting Lender’s
interest in the Revolving Credit Loans, the Obligations related thereto and its
rights hereunder as a Revolving Credit Lender arising from and after the date of
such sale (but not its rights and liabilities in respect thereof or under this
Credit Agreement and the other Loan Documents for obligations, indemnities and
other matters arising or matters occurring before the date of such sale) shall
terminate on the date of such sale, and Defaulting Lender shall promptly execute
all documents reasonably requested to surrender and transfer such
interest.  Upon any such sale and payment, such replaced Defaulting Lender shall
no longer constitute a “Lender” for purposes hereof (except to the extent that
such Lender is also a Term Loan A Lender or a Term Loan B Lender), other than
with respect to such rights and obligations that survive termination as set
forth herein.  Without in any manner limiting the remedies of Lenders, the
obligations of a Defaulting Lender to sell and assign its Pro Rata Share under
this Section 2.5(c) shall be specifically enforceable by the Borrower, Agent
and/or the other Lenders, by an action brought in any court of competent
jurisdiction for such purpose, it being acknowledged and agreed that, in light
of the disruption in the administration of the Loans and the other terms of the
Loan Documents that a Defaulting Lender may cause, damages and other remedies at
law are not adequate.
 
Section 2.6        Payment and Sharing of Payment.
 
(a)       On a Business Day of each week as selected from time to time by the
Agent, or more frequently (including daily), if the Agent so elects (each such
day being a “Settlement Date”), the Agent will advise each Revolving Credit
Lender by telephone, facsimile or e-mail of the amount of each such Revolving
Credit Lender’s Pro Rata Share of the Revolving Credit Loan balance as of the
close of business of the Business Day immediately preceding the Settlement
Date.  In the event that payments are necessary to adjust the amount of such
Revolving Credit Lender’s actual Pro Rata Share of the Revolving Credit Loan
balance to such Revolving Credit Lender’s required Pro Rata Share of the
Revolving Credit Loan balance as of any Settlement Date, the party from which
such payment is due shall pay the Agent, without setoff or discount, not later
than noon (Boston time) on the Business Day following the Settlement Date the
full amount necessary to make such adjustment.  Any obligation arising pursuant
to the immediately preceding sentence shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever.  In the event settlement
shall not have occurred by the date and time specified in the second preceding
sentence, interest shall accrue on the unsettled amount at the Defaulting Lender
Rate, until paid.

 
27

--------------------------------------------------------------------------------

 
 
(b)       On each Settlement Date, the Agent shall advise each Revolving Credit
Lender by telephone, facsimile or e-mail of the amount of such Revolving Credit
Lender’s Pro Rata Share of principal, interest and fees paid for the benefit of
Revolving Credit Lenders with respect to each applicable Revolving Credit Loan,
to the extent of such Revolving Credit Lender’s credit exposure with respect
thereto, and shall make payment to such Revolving Credit Lender not later than
noon (Boston time) on the Business Day following the Settlement Date of such
amounts in accordance with wire instructions delivered by such Revolving Credit
Lender to the Agent, as the same may be modified from time to time by written
notice to the Agent; provided, that, in the case such Revolving Credit Lender is
a Defaulting Lender, the Agent shall be entitled to set off the funding
short-fall against that Defaulting Lender’s respective share of all payments
received from the Borrower.
 
(c)       The provisions of this Section 2.6 shall be deemed to be binding upon
the Agent and the Revolving Credit Lenders notwithstanding the occurrence of any
Default or Event of Default, or any Insolvency Proceeding pertaining to Borrower
or any of its Subsidiaries.
 
Section 2.7       Change in Borrowing Base.  The Borrowing Base shall be
determined monthly (or at such other interval as may be specified pursuant to
Section 10.4(h) by the Agent by reference to the Borrowing Base Report delivered
to the Agent pursuant to Section 10.4(h).  The Agent shall give written notice
to the Borrower of any change in the Borrowing Base as determined by the
Required Lenders.  In the case of a reduction in the lending formula with
respect to Eligible Accounts Receivable or Eligible Raw Material and Finished
Goods Inventory, such notice shall be effective two (2) days after its receipt
by the Borrower, and in the case of any change in the general criteria for
Eligible Accounts Receivable or Eligible Raw Material and Finished Goods
Inventory, such notice shall be effective upon its receipt by the
Borrower.  Prior to the time that such notice becomes effective, the Borrowing
Base shall be computed as it would have been computed in the absence of such
notice.

 
ARTICLE 3.  REPAYMENT OF THE REVOLVING CREDIT LOANS.
 
Section 3.1       Maturity.  The Borrower promises to pay on the Revolving
Credit Loan Maturity Date, and there shall become absolutely due and payable on
the Revolving Credit Loan Maturity Date, all of the Revolving Credit Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.
 
28

--------------------------------------------------------------------------------


 
Section 3.2       Mandatory Repayments of Revolving Credit Loans.  If at any
time, the sum of the outstanding amount of the Revolving Credit Loans plus the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations plus the Foreign
Exchange Reserve exceeds the lesser of (i) the Revolving Credit Loan Commitment
and (ii) the Borrowing Base, then the Borrower shall immediately pay the amount
of such excess to the Agent for application:  first, to any Unpaid Reimbursement
Obligations, second to the Revolving Credit Loans for the accounts of the
Revolving Credit Lenders for application to their Pro Rata Share; and third, to
provide TD Bank cash collateral for Reimbursement Obligations as contemplated by
Section 7.2(b) and (c).  Notwithstanding the foregoing, in the event that the
sum of the outstanding amount of the Revolving Credit Loans plus the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations plus the Foreign
Exchange Reserve exceeds the lesser of (i) the Revolving Credit Loan Commitment
and (ii) the Borrowing Base as a result of a change in the Borrowing Base
pursuant to Section 2.7 hereof, the Borrower shall not be required to make such
mandatory repayment until the date that any Borrowing Base Report immediately
following the date of such change in the Borrowing Base is required to be
delivered.
 
Section 3.3       Optional Repayments of Revolving Credit Loans.  The Borrower
may, at any time or from time to time, prepay the outstanding amount of the
Revolving Credit Loans, as a whole or in part, at any time without penalty or
premium.  The Borrower shall give the Agent, no later than 11:00 a.m. (Boston
time) at least one (1) Business Day’s prior written notice, by facsimile or
otherwise (confirmed in writing), of any proposed prepayment pursuant to this
Section 3.3 of any Revolving Credit Loans specifying the proposed date of
prepayment of Revolving Credit Loans and the principal amount to be
prepaid.  Partial prepayments of the Revolving Credit Loans shall be in an
integral multiple of $50,000 or any multiple of $10,000 in excess thereof.
 
ARTICLE 4.  TERM LOANS.
 
Section 4.1        Term Loan A; Term Loan B; Commitment to Lend.

(a)       Subject to the terms and conditions set forth in this Credit
Agreement, each of the Term Loan A Lenders severally agrees to lend its Term
Loan A Commitment Percentage in one  advance on the Closing Date, in an
aggregate principle amount for all Term Loan A Lenders not to exceed
$25,500,000.  The proceeds of Term Loan A shall be used exclusively for the
Acquisition.
 
(b)       Subject to the terms and conditions set forth in this Credit
Agreement, each of the Term Loan B Lenders severally agrees to lend its Term
Loan B Commitment Percentage in one advance on the Closing Date, in an aggregate
principle amount for all Term Loan B Lenders not to exceed $2,500,000.  The
proceeds of Term Loan B shall be used exclusively for the Acquisition, fees and
expenses with respect to the Acquisition and fees and expenses with respect to
the Loans.
 
(c)       Once repaid, none of the Term Loans may be reborrowed.
 
Section 4.2        The Term Notes.
 
(a)       The Term Loan A made by each Term Loan A Lender shall be evidenced by
a promissory note of the Borrower in favor of such Term Loan A Lender, in
substantially the form of Exhibit A-2 hereto (the “Term A Note”) in the amount
of such Term Loan A Lender’s Term Loan A Commitment Percentage dated as of the
Closing Date and completed with appropriate insertions.
 
(b)       The Term Loan B made by each Term Loan B Lender shall be evidenced by
a promissory note of the Borrower in favor of such Term Loan B Lender, in
substantially the form of Exhibit A-3 hereto (the “Term B Note”) in the amount
of such Term Loan B Lender’s Term Loan B Commitment Percentage dated as of the
Closing Date and completed with appropriate insertions.
 
29

--------------------------------------------------------------------------------


 
Section 4.3       Term Loans Continuation.  Whenever the Borrower desires to
continue a Term Loan hereunder, the Borrower shall notify (“Notice of Term Loan
Borrowing) in the form annexed hereto as Exhibit C as of the date of the Notice
of Term Loan Borrowing, the Agent by written notice (which notice shall be
irrevocable and may be provided by telecopy) received no later than 11:00 p.m.
Boston time on the date two (2) Business Days before the day on which the
requested Term Loan is to be continued.  For purposes of the Notice of Term Loan
Borrowing for a LIBOR Rate Loan, such notice must specify:  the minimum of the
outstanding principal the Borrower wishes the LIBOR Rate to apply to, provided
such borrowing shall be in the minimum amount of $500,000 and in integrals of
$125,000 above such amount.  All LIBOR Rate Loans hereunder shall be limited to
not more than five (5) different maturities at any time.  If the Agent does not
receive a Notice of Term Loan Borrowing containing an Interest Period for a
LIBOR Rate Loan within the applicable time limits set forth herein, or if when a
Notice of Term Loan Borrowing must be given, a Default exists or an Event of
Default has occurred and is continuing, the Borrower shall be deemed to continue
such Term Loan, in whole with the same Interest Period, on the last day of the
then current Interest Period.
 
ARTICLE 5.  REPAYMENT OF TERM LOAN.
 
Section 5.1        Scheduled Principal Amortization.

 
(a)        Term Loan A Note.  The Borrower promises to make, in addition to
interest thereon, principal payments to the Term Loan A Lenders, monthly as
follows commencing with the payment on February 1, 2009 and on the first day of
each month thereafter through and including the Term Loan A Maturity Date:
 
 
Period
 
Monthly Principal
Payment Required
           
February 2009 – January 2010
  $ 318,750            
February 2010 – January 2011
  $ 340,000            
February 2011 – January 2012
  $ 382,500            
February 2012 – January 2013
  $ 425,000            
January 2013 – November 2013
  $ 467,500            
Term Loan A Maturity Date
 
All remaining
outstanding principal
 

 
(b)       Term Loan B Note.  The Borrower promises to make, in addition to
interest thereon, principal payments to the Term Loan B Lenders monthly
commencing with the payment o on February 1, 2009 and on the first day of each
month thereafter through and including the Term Loan B Maturity Date, in equal
principal amounts of $10,416.67 with all remaining outstanding principal
thereunder due and payable on the Term Loan B Maturity Date.
 
30

--------------------------------------------------------------------------------


 
Section 5.2       Optional Prepayments.  The Borrower may, at any time or from
time to time, subject to also making the payments required under this Section
5.2, upon not less than three (3) Business Days irrevocable written notice to
the Agent in respect of LIBOR Rate Loans, prepay any Term Loan in whole or in
part, in the minimum amount of $100,000 (or the remainder if less), and all
other charges provided in this Section 5.2.  Such notice of prepayment shall
specify the date and amount of such prepayment and the portion of the Term Loan
being prepaid.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the prepayment amount specified in such notice shall be due
and payable on the date specified therein, together, with accrued interest to
each such date on the amount prepaid and, in the case of LIBOR Rate Loans any
amounts required to be paid under Article 6 hereof for prepayment of any LIBOR
Rate Loans other than on the last day of an Interest Period.  Optional
prepayments of the Term Loan shall be applied to principal payment installments
in their inverse order of maturity.
 
Section 5.3        Mandatory Prepayments.
 
The Borrower shall be required to make prepayments of the Term Loans as set
forth below (each a “Mandatory Prepayment”), such payments being due and payable
on the date on which any amount described below is received by the Borrower or
the Borrower is entitled to receive cash payments therefor to be applied first
to the repayment of the Term Loan A and when the Term Loan A has been repaid in
full then to the repayment of the Term Loan B:
 
(a)       an amount equal to 100% of the Net Proceeds received by the Borrower
or any of its Subsidiaries from the sale or other disposition of any of its
Capital Assets, except for (i) sales of inventory in the ordinary course of
business or (ii) sales of any assets no longer used or useful in the conduct of
such business, provided, with respect to clause (ii) immediately preceding, that
no Default or Event of Default then exists or would exist after giving effect to
such use of Net Proceeds, the value of such assets does not exceed $500,000 in
any fiscal year, the Borrower or such Subsidiary uses the cash proceeds of any
such sale to purchase replacement or other equipment within 120 days of such
sale, and such sales are at fair market value;
 
(b)       subject to Section 11.1, an amount equal to 100% of the proceeds
received by the Borrower or any of its Subsidiaries from (i) the incurrence of
any Indebtedness for borrowed money (other than borrowings hereunder) or
(ii) the issuance of any Shares of the Borrower other than (A) with respect to a
Permitted Acquisition and all of the proceeds of such issuance are used in such
Permitted Acquisition, or (B) with respect to issuance of shares of the Borrower
for an aggregate consideration of up to $500,000, to the holder of any Permitted
Indebtedness as consideration for the issuance, refinancing or restructuring of
such Permitted Indebtedness, or (C) if no Default or Event of Default has
occurred and is continuing, the issuance of shares of the Holding Company so
long as no Change of Control results after giving effect to such issuance or
series of related issuances, in each case, excluding reasonable fees and
expenses incurred by such Person relating to the incurrence of such Indebtedness
or issuance of Shares.
 
(c)       an amount equal to 100% of the Net Proceeds received by the Borrower
or any of its Subsidiaries as insurance proceeds or condemnation awards, other
than insurance proceeds or condemnation awards not in excess of an aggregate
amount of $500,000 in respect of loss or damage to equipment, Inventory, fixed
assets or real property to the extent such cash proceeds are applied to replace
or repair the equipment, Inventory, fixed assets or real property in respect of
which such proceeds were received, so long as such application is made within
one hundred and twenty (120) days after the occurrence of such loss, damage, or
condemnation;
 
31

--------------------------------------------------------------------------------


 
(d)       an amount equal to 100% of all Extraordinary Receipts received by the
Holding Company or any of its Subsidiaries; and
 
(e)       commencing with a payment on May 1, 2010 and on each May 1 thereafter,
an amount equal to 75% of Excess Cash Flow for the immediately preceding fiscal
year of the Borrower, for application to the prepayment of the Term Loan A and
thereafter to the Term Loan B as provided above.  The payment of such Excess
Cash Flow shall be in addition to, and not in lieu of, any monthly amortization
payment required hereunder.
 
(f)        the proceeds derived under (a) – (d) above shall be applied first, to
the extent possible, to prepay any Base Rate Loans and then to prepay LIBOR Rate
Loans (provided, that upon Borrower’s written request, so long as no Default or
no Event of Default has occurred and is continuing, the Agent shall use
commercially reasonable efforts to hold such proceeds as cash collateral, so
long as such proceeds are in a segregated account to which the Borrower and its
Subsidiaries have no access or withdrawal rights, to be used to prepay LIBOR
Rate Loans to minimize breakage costs).
 
Section 5.4       Term Loan Payments Settlement.  (a)  Payments of principal,
interest and fees in respect of the Term Loans will be settled on the date of
receipt if received by Agent on the first Business Day of a month or on the
Business Day immediately following the date of receipt if received on any day
other than the first Business Day of a month.
 
(a)       Any amounts required to be paid under Section 5.3 shall be applied to
the prepayment of the Term Loan pro rata in accordance with each Lender’s Pro
Rata Share of the Term Loan and if the Term Loan shall have been repaid, then
such payments shall be applied pro rata in accordance with each Lender’s Pro
Rata Share of the Revolving Credit Loan Commitment.
 
Section 5.5       Late Fee.  The Borrower will pay on demand a late charge for
payments of interest and principal which are not made when due and payable
assessed at five percent (5%) of the overdue payment.  Such late charge payments
are made for the purpose of compensating the Lenders for their administrative
costs and expenses in handling late payments, losses in connection therewith and
increased risk.  If Lender elects to charge such late fee, then the outstanding
Loans shall not accrue interest at the Default Rate.
 
ARTICLE 6.  CERTAIN GENERAL PROVISIONS.
 
Section 6.1       Origination Fee.  The Borrower will pay to the Agent for the
benefit of the Lenders on the Closing Date an origination fee (the “Origination
Fee”) in the amount of Four Hundred Fifteen Thousand Dollars ($415,000).  The
Origination Fee shall be deemed fully earned on the Closing Date and shall not
be subject to rebate or return, in whole or in part under any circumstances.
 
32

--------------------------------------------------------------------------------


 
Section 6.2        Interest on Loans.
 
(a)       Unless an Event of Default shall have occurred and the Default Rate
applies, the outstanding principal of the Term Loans shall bear interest at the
Reserve Adjusted LIBOR plus the Applicable Margin for the LIBOR Rate Loans.
 
(b)       Unless an Event of Default shall have occurred and the Default Rate
applies, the outstanding principal of the Revolving Credit Loans shall bear
interest at a rate per annum selected by the Borrower equal to:
 
(i)           the Base Rate; or
 
(ii)           Reserve Adjusted LIBOR plus the Applicable Margin for the LIBOR
Rate Loans.
 
(c)       The Borrower promises to pay interest on the outstanding amount of
each Revolving Credit Loan, in arrears, on the first day of each calendar month
commencing with the payment to be made on February 1, 2009 (subject to the
Following Business Day Convention).
 
(d)       The Borrower promises to pay interest on the outstanding amount of
each of the Term Loans, in arrears, on the first day of each calendar month
commencing with the payment to be made on February 1, 2009 (subject to the
Following Business Day Convention).
 
Section 6.3        Funds for Payments.
 
(a)       All payments of principal, interest, commitment fees, facility fees
and any other amounts due hereunder or under any of the other Loan Documents
shall be made to the Agent at the Agent’s Head Office, in each case in
immediately available funds.
 
(b)       All payments by the Borrower hereunder and under any of the other Loan
Documents to or for the account of any Lender or the Agent hereunder or under
any of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding.  If any
such obligation is imposed upon the Borrower with respect to any amount payable
by it hereunder or under any of the other Loan Documents, the Borrower will pay
to the Agent for the benefit of the Lenders on the date on which such amount is
due and payable hereunder or under such other Loan Document, such additional
amount in Dollars as shall be necessary to enable each Lender to receive the
same net amount which such Lender would have received on such due date had no
such obligation been imposed upon the Borrower.
 
Section 6.4       Computations.  All computations of interest on the Loans and
of other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed for LIBOR Rate Loans.  Whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall, except as otherwise
provided in the case of a LIBOR Rate Loan, be extended to the next succeeding
Business Day, and interest shall accrue during such extension.
 
33

--------------------------------------------------------------------------------


 
Section 6.5       Additional Costs, Etc.  If any present or future applicable
law, which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:

 
(a)       subject any Lender to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Credit Agreement,
the other Loan Documents, the Revolving Credit Loan Commitment or the Loans, any
Letters of Credit or any Foreign Exchange Contracts (other than taxes based upon
or measured by the income or profits of a Lender or taxes in lieu thereof), or
 
(b)       materially change the basis of taxation (except for changes in taxes
on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender under this
Credit Agreement or the other Loan Documents, or
 
(c)       impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans, Letters of Credit or Foreign
Exchange Contracts by, or commitments of an office of a Lender, or
 
(d)       impose on any Lender any other conditions or requirements with respect
to this Credit Agreement, the other Loan Documents, the Loans, the Revolving
Credit Loan Commitment, or any class of loans or commitments of which any of the
Loans or the Revolving Credit Loan Commitment forms a part;
 
and the result of any of the foregoing is:
 
(i)           to increase the cost to such Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or the Revolving Credit Loan
Commitment issuing the Letter of Credit or enter into the Foreign Exchange
Contract, or
 
(ii)         to reduce the amount of principal, interest or other amount payable
to such Lender hereunder on account of the Revolving Credit Loan Commitment or
any of the Loans, or
 
(iii)        to require such Lender to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender from the Borrower hereunder,
 
34

--------------------------------------------------------------------------------


 
then, and in each such case, the Borrower will, upon demand made by such
Lender at any time and from time to time and as often as the occasion therefor
may arise, pay to such Lender such additional amounts as will be sufficient to
compensate such Lender for such additional cost, reduction, payment or foregone
interest or Reimbursement Obligation or other sum.  Such Lender shall allocate
such cost increases among its customers in good faith and on an equitable basis.

Section 6.6      Capital Adequacy.  If any present or future law, governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) or the interpretation thereof by a court or Governmental Authority
with appropriate jurisdiction affects the amount of capital required or expected
to be maintained by any Lender or any corporation controlling any Lender
determines that the amount of capital required to be maintained by it is
increased by or based upon the existence of such Loans made or deemed to be made
pursuant hereto (or any issuance of any Letter of Credit or entering into any
Foreign Exchange Contract), then such Lender may notify the Borrower of such
fact, and the Borrower shall pay to such Lender from time to time on demand, as
an additional fee payable hereunder, such amount as such Lender shall determine
in good faith and certify in a notice to the Borrower to be an amount that will
adequately compensate such Lender in light of these circumstances for its
increased costs of maintaining such capital.  Such Lender shall allocate such
cost increases among its customers in good faith and on an equitable basis.
 
Section 6.7       Certificate.  A certificate setting forth any additional
amounts payable pursuant to Sections 6.5 or 6.6 and a brief explanation of such
amounts which are due, submitted by such Lender to the Borrower, shall be prima
facie evidence that such amounts are due and owing.
 
Section 6.8       Interest Following Event of Default; Late Charge.  At the
option of the Lenders, overdue principal and (to the extent permitted by
applicable law) interest on the Loans and all other overdue amounts payable
hereunder or under any of the other Loan Documents and all amounts outstanding
after the occurrence of any Event of Default which is continuing, shall bear
interest payable on demand at a rate (“Default Rate”) per annum equal to two
percent (2%) above the highest rate then otherwise applicable on the Loans until
such amount shall be paid in full (after as well as before judgment) or the
Borrower shall pay on demand therefor by the Agent, to the Agent for the benefit
of the Lenders, a late fee of five percent (5%) of the amount which is overdue
which late fee is not a penalty but is a liquidated damages payment to
compensate the Lenders for such late payments.  The imposition of the Default
Rate or the charge of such late fee shall not cure any Event of Default which
was caused by the failure to make such timely payment.
 
Section 6.9       Inability to Determine LIBOR.  In the event, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate that would otherwise determine the rate of interest
to be applicable to any LIBOR Rate Loan during any Interest Period, the Agent
shall forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders.  In
such event:  (a) any Notice of Borrowing with respect to LIBOR Rate Loans shall
be automatically withdrawn and the LIBOR Rate Loan shall be converted into a
Base Rate Loan, (b) each LIBOR Rate Loan will automatically, on the last day of
the then current Interest Period thereof, be converted into a Base Rate Loan,
and (c) the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 
35

--------------------------------------------------------------------------------

 

Section 6.10     Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Borrower and the other Lenders and thereupon (a) the commitment of such
Lender to make LIBOR Rate Loans or convert Loans of another type to LIBOR Rate
Loans shall forthwith be suspended and (b) such Lender’s LIBOR Rate Loans then
outstanding shall be converted automatically to a rate determined in the good
faith of the Agent on the last day of each Interest Period applicable to such
LIBOR Rate Loans or within such earlier period as may be required by law.  The
Borrower hereby agrees promptly to pay the Agent for the account of such Lender,
upon demand by such Lender, any additional amounts necessary to compensate such
Lender for any costs incurred by the Agent or any Lender in making any
conversion as such payments are described in accordance with this Section 6.10,
including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.
 
Section 6.11     Indemnity.  If the Borrower shall at any time:  (a) repay or
prepay any principal of any LIBOR Rate Loan on a date other than the last day of
an Interest Period with respect thereto (whether a voluntary payment, a payment
as a consequence of acceleration, or a mandatory repayment to reduce the
principal outstanding or otherwise) or (b) for any reason fail to borrow or
convert a LIBOR Rate Loan on the date specified therefor in any Notice of
Borrowing delivered by the Borrower to the Agent pursuant to Section 2.5, or to
continue or convert a loan pursuant to Section 4.3, the Borrower shall indemnify
each Lender, on demand of the Agent, at any time and as often as the occasion
therefor may arise, against all losses, costs or expenses which each Lender may
at any time or from time to time occur as a consequence of such repayment,
prepayment or failure to borrow.  The amount of such losses, costs or expenses
shall be an amount equal to the remainder, if any, of:
 
(a)       the total amount of interest which would otherwise have accrued
hereunder on the principal so paid, not borrowed or converted at a rate equal to
the interest rate which otherwise would have been applicable to such principal
during the period (the “Reemployment Period”);
 
(i)           in the case of any such repayment or prepayment, beginning on the
date of such payment and ending on the last day of the applicable Interest
Period of the amount so paid, or
 
(ii)         in the case of any such failure to borrow or convert, beginning on
the date for the borrowing or conversion that shall have been requested in any
notice of borrowing relating thereto and ending on the date that would have been
the applicable last day of the Interest Period if such amount had been borrowed
or converted;
 
minus   (b)         an amount equal to the aggregate interest to be earned by
the Agent (or the applicable Lender) by reinvesting the amount prepaid, repaid
or not borrowed or converted, or the Reemployment Period at the yield to
maturity on a United States treasury security selected by the Agent (or the
applicable Lender) equal in amount to the amount prepaid, repaid, or not
borrowed or converted and having a maturity approximately equal to the
Reemployment Period.

 
36

--------------------------------------------------------------------------------

 
 
Section 6.12     Taxes.
 
(a)       Unless otherwise required by a taxing authority, all payments of
principal and interest on the Loans and all other amounts payable hereunder
shall be made free and clear of and without deduction for any present or future
excise, stamp, documentary or property taxes and other taxes, fees, duties,
levies, assessments, withholdings or other charges of any nature whatsoever
(including interest and penalties thereon) imposed by any taxing authority,
excluding taxes imposed on or measured by the Agent’s or any Lender’s net income
or revenue by any jurisdiction under which the Agent or such Lender is organized
or conducts business (all non-excluded items being called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, then the
Borrower will:  (i) pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted; (ii) promptly forward to the
Agent an official receipt or other documentation satisfactory to the Agent
evidencing such payment to such Governmental Authority; and (iii) pay to the
Agent for the account of the Agent and the Lenders such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Agent and each Lender will equal the full amount the Agent and such Lender would
have received had no such withholding or deduction been required.  If any Taxes
are directly asserted against the Agent or any Lender with respect to any
payment received by the Agent or such Lender hereunder, the Agent or such Lender
may pay such Taxes and Borrower will promptly pay such additional amounts
(including any penalty, interest or expense, other than as a result of delay by
the Agent or a Lender) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
such Taxes not been asserted so long as such amounts have accrued on or after
the day which is ninety (90) days prior to the date on which the Agent or such
Lender first made demand therefor; provided, that the foregoing obligation to
pay such additional amounts shall not apply:  (i) to any payment to a Lender
that fails to comply with Section 6.12(c), or (ii) to any Taxes imposed by
reason of the voluntary change by a Lender of the jurisdiction to which such
Lender is subject from the United States to a jurisdiction outside the United
States.
 
(b)       If Borrower fails to pay any Taxes when due to the appropriate
Governmental Authority or fails to remit to the Agent, for the account of the
Agent and the respective Lenders, the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agent and each Lender for
any incremental Taxes, interest or penalties that may become payable by the
Agent or any Lender as a result of any such failure.
 
(c)       Each Lender, assignee and participant that is a U.S. person as defined
in Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent,
and if applicable, the assigning Lender (or, in the case of a participant, to
the Lender from which the related participation shall have been purchased) on or
before the date on which it becomes a party to this Credit Agreement (or, in the
case of a participant, on or before the date on which such participant purchases
the related participation), two duly completed and signed copies of Internal
Revenue Service Form W-9.  Each Lender, assignee and participant that is not a
U.S. person as defined in Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Borrower and the Agent, and if applicable, the
assigning Lender (or, in the case of a participant, to the Lender from which the
related participation shall have been purchased) on or before the date on which
it becomes a party to this Credit Agreement (or, in the case of a participant,
on or before the date on which such participant purchases the related
participation) either:

 
37

--------------------------------------------------------------------------------

 
 
(i)           two duly completed and signed copies of any of Internal Revenue
Service Form W-8ECI, Form W-BEN (with respect to a complete exemption under any
income tax treaty) or Form W-8IMY or successor and related applicable forms, as
the case may be, certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Credit Agreement (or successor forms), or
 
(ii)           in the case of a Foreign Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and that does not comply with the
requirements of clause (A) hereof, (x) a statement in form and content
reasonably acceptable to Agent and Borrower to the effect that such Foreign
Lender is eligible for a complete exemption from withholding of U.S. Taxes under
Code section 871(h) or 881(c) (a “Foreign Lender Complete Exemption
Certificate”), and (y) two duly completed and signed copies of Internal Revenue
Service Form W-8BEN or successor and related applicable form.
 
Further, each Foreign Lender agrees (i) to deliver to the Borrower and the
Agent, and if applicable, the assigning Lender (or, in the case of a
participant, to the Lender from which the related participation shall have been
purchased), two further duly completed and signed copies of the applicable Form
W-8 or successor and related applicable forms or certificates, on or before the
date that any such form or certificate, as the case may be, expires or becomes
obsolete and promptly after the occurrence of any event requiring a change from
the most recent form(s) or certificate(s) previously delivered by it to the
Borrower (or, in the case of participant, to the Lender from which the related
participation shall have been purchased) in accordance with applicable U.S. laws
and regulations, (ii) in the case of a Foreign Lender that delivers a Foreign
Lender Complete Exemption Certificate, to deliver to the Borrower and the Agent,
and if applicable, the assigning Lender, such statement on an annual basis on
the anniversary of the date on which such Foreign Lender became a party to this
Credit Agreement and to deliver promptly to the Borrower and the Agent, and if
applicable, the assigning Lender, such additional statements and forms as shall
be reasonably requested by the Borrower from time to time, and (iii) to notify
promptly the Borrower and the Agent (or, in the case of Participant, the Lender
from which the related participation shall have been purchased) if it is no
longer able to deliver, or if it is required to withdraw or cancel, any form or
certificate previously delivered by it pursuant to this Section 2.8(c).  The
Borrower shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.8 with respect to United States withholding and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph other
than as a result of a change in law.

 
38

--------------------------------------------------------------------------------

 

Section 6.13     General Obligations.  All extensions of credit by any Lender to
the Borrower under the Revolving Credit Note, the Term A Note or the Term B Note
and all other Obligations to the Agent and the Lenders under this Credit
Agreement and any of the Loan Documents shall constitute one general obligation
secured by the security interest in all of the Collateral and by all other
security interests, liens, claims, and encumbrances heretofore, now, or at any
time or times hereafter granted by the Borrower and its Subsidiaries to the
Agent and the Lenders.  The Borrower agrees that all of the rights of the Agent
and the Lenders set forth in this Credit Agreement shall apply to any
modification of or supplement to this Credit Agreement, any supplements or
exhibits hereto, and other agreements, unless otherwise agreed in writing.
 
Section 6.14     Replacement of Lender Due to Increased Costs.  Anything
contained herein to the contrary notwithstanding, in the event that:  (a) (i)
any Lender (an “Increased Cost Lender”) shall give notice to the Borrower that
such Lender is entitled to receive payments under Section 6.5 or 6.10, the
Borrower may, at its option, so long as no Default or no Event of Default has
occurred and is continuing, notify such Increased Cost Lender and the Agent of
its intention to obtain, at the Borrower’s expense, a replacement lender
(“Increased Cost Replacement Lender”) for such Increased Cost Lender, which
Increased Cost Replacement Lender must be reasonably satisfactory to the
Agent.  In the event the Borrower obtains an Increased Cost Replacement Lender
within ninety (90) days following notice of its intention to do so, Increased
Cost Lender shall sell, at par, its interest in the Loans, the Obligations
related thereto and its rights hereunder as a Lender arising from and after the
date of such sale (but not its rights and liabilities in respect thereof or
under this Credit Agreement and the other Loan Documents for obligations,
indemnities and other matters arising or matters occurring before the date of
such sale) shall terminate on the date of such sale, and Increased Cost Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest.  Upon any such sale and payment, such replaced Increased
Cost Lender shall no longer constitute a “Lender” for purposes hereof, other
than with respect to such rights and obligations that survive termination as set
forth herein.  Without in any manner limiting the remedies of the Lenders, the
obligations of an Increased Cost Lender to sell and assign its Pro Rata Share
under this Section 6.14 shall be specifically enforceable by the Borrower, by an
action brought in any court of competent jurisdiction for such purpose, it being
acknowledged and agreed that, in light of the disruption in the administration
of the Loans and the other terms of the Loan Documents that an Increased Cost
Lender may cause, damages and other remedies at law are not adequate.
 
ARTICLE 7.  LETTERS OF CREDIT SUBLIMIT; FOREIGN EXCHANGE SUBLIMIT.
 
Section 7.1        Letter of Credit Commitments.
 
Section 7.1.1  Commitment to Issue Letters of Credit.  Subject to the terms and
conditions hereof, TD Bank, in reliance upon the representations and warranties
of the Borrower contained herein, agrees to issue, extend and renew for the
account of the Borrower one or more standby letters of credit (individually, a
“Letter of Credit”), in such form as may be requested from time to time by the
Borrower and agreed to by TD Bank; provided, however, that TD Bank will not be
required to issue or cause to be issued any Letters of Credit to the extent that
the issuance thereof would then cause the sum of (i) the outstanding Revolving
Credit Loans plus (ii) the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations plus (iii) the Foreign Exchange Reserve to exceed at any one time
the lesser of (x) the Revolving Credit Loan Commitment minus the Foreign
Exchange Reserve, and (y) the Borrowing Base.  In addition to the foregoing
limitation, the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
shall not exceed, in the aggregate, at any time, the Letter of Credit Sublimit.

 
39

--------------------------------------------------------------------------------

 
 
7.1.2   Letter of Credit Applications.  The issuance of a Letter of Credit shall
be subject to the execution and delivery by the Borrower of a letter of credit
application on TD Bank’s customary form (a “Letter of Credit
Application”).  Each Letter of Credit Application shall be completed to the
satisfaction of TD Bank.  In the event that any provisions of any Letter of
Credit Application shall be inconsistent with any provision of this Credit
Agreement, then the provisions of this Credit Agreement shall, to the extent of
any such inconsistency, govern.


7.1.3   Terms of Letters of Credit.  Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) have an
expiry date no later than the date which is fourteen (14) days (or, if the
beneficiary is located outside of the United States of America, forty-five
(45) days) prior to the Revolving Credit Loan Maturity Date.  Each Letter of
Credit so issued, extended or renewed shall be subject to the Uniform Customs.


Section 7.2       Reimbursement Obligation of the Borrower.  In order to induce
TD Bank to issue, extend and renew each Letter of Credit, the Borrower hereby
agrees to reimburse or pay to TD Bank, with respect to each Letter of Credit
issued, extended or renewed by TD Bank hereunder,
 
(a)       except as otherwise expressly provided in §7.2(b) and (c), on each
date that any draft presented under such Letter of Credit is honored by TD Bank,
or TD Bank otherwise makes a payment with respect thereto, (i) the amount paid
by TD Bank under or with respect to such Letter of Credit, and (ii) the amount
of any taxes, fees, charges or other costs and expenses whatsoever incurred by
TD Bank in connection with any payment made by TD Bank under, or with respect
to, such Letter of Credit; provided, however, that if TD Bank delivers notice
pursuant to Section 7.3 requiring reimbursement later than 12:00 p.m. (Boston,
Massachusetts time), payment shall not be required to be made until the
succeeding Business Day;
 
(b)       upon the reduction (but not termination) of the Revolving Credit Loan
Commitment to an amount less than the Maximum Drawing Amount, an amount equal to
such difference, which amount shall be held by TD Bank as cash collateral for
all Reimbursement Obligations; and
 
(c)       upon the termination of the Revolving Credit Loan Commitment, or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §16, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the Bank as cash
collateral for all Reimbursement Obligations.

 
Each such payment shall be made to TD Bank at TD Bank’s Head Office in
immediately available funds.  Interest on any and all amounts remaining unpaid
by the Borrower under this §7.2 at any time from the date such amounts become
due and payable (whether as stated in this §7.2, by acceleration or
otherwise) until payment in full (whether before or after judgment) shall be
payable to TD Bank on demand at the Default Rate.
 
Section 7.3       Letter of Credit Payments.  If any draft shall be presented or
other demand for payment shall be made under any Letter of Credit, TD Bank shall
notify the Borrower of the date and amount of the draft presented or demand for
payment and of the date and time when it expects to pay such draft or honor such
demand for payment.  The responsibility of TD Bank to the Borrower shall be only
to determine that the documents (including each draft) delivered under each
Letter of Credit in connection with such presentment shall be in conformity in
all material respects with such Letter of Credit.
 
40

--------------------------------------------------------------------------------


 
Section 7.4       Obligations Absolute.  The Borrower’s obligations under this
§7 shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which the Borrower may have or have had against TD Bank, or any beneficiary of a
Letter of Credit.  The Borrower further agrees with TD Bank that TD Bank shall
not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 7.2 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrower, the beneficiary of any Letter of
Credit or any financing institution or other party to which any Letter of Credit
may be transferred or any claims or defenses whatsoever of the Borrower against
the beneficiary of any Letter of Credit or any such transferee.  TD Bank shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit.  The Borrower agrees that any action taken
or omitted by TD Bank under or in connection with each Letter of Credit and the
related drafts and documents, if done in good faith and without gross
negligence, shall be binding upon the Borrower and shall not result in any
liability on the part of  TD Bank to the Borrower.
 
Section 7.5       Reliance by Issuer.  To the extent not inconsistent with §7.4,
TD Bank shall be entitled to rely, and shall be fully protected in relying upon,
any Letter of Credit, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by TD Bank.
 
Section 7.6       Letter of Credit Fee.  The Borrower shall, on the date of
issuance or any extension or renewal of any Letter of Credit and at such other
time or times as such charges are customarily made by TD Bank, pay a fee (in
each case, a “Letter of Credit Fee”) to TD Bank in respect of each Letter of
Credit equal to three percent (3%) of the maximum face amount of such Letter of
Credit.

 
Section 7.7        Foreign Exchange Facility.
 
Section 7.7.1       Until the Revolving Credit Loan Maturity Date, TD Bank at
its discretion, may enter into foreign exchange contracts (collectively,
“Foreign Exchange Contracts”) with the Borrower on a specified date (the
“Settlement Date”).  The maximum amount of Foreign Exchange Contracts the
Borrower may enter into will be Five Million U.S. Dollars (U.S. $5,000,000
provided that the Borrower will not exceed the Foreign Exchange Limit.


Section 7.7.2       TD Bank shall not be required to make any U.S. Dollar or
foreign currency settlement payment to the Borrower until TD Bank receives
evidence satisfactory to it that the Borrower has paid TD Bank at least two
(2) banking days prior to the Settlement Date all of the Borrower’s U.S. Dollar
and foreign currency settlement payments.  TD Bank shall not be liable for
interest or other damages caused by any such failure to pay or deliver or any
such delay in payment or delivery.


41

--------------------------------------------------------------------------------


 
Section 7.7.3        The Borrower will pay TD Bank on demand TD Bank’s then
standard Foreign Exchange Contract fees for each contract.


Section 7.7.4        Foreign Exchange Contracts will be in form and substance
satisfactory to TD Bank.


Section 7.7.5        No Foreign Exchange Contracts will mature later than the
Revolving Credit Loan Maturity Date.


Section 7.7.6        The Borrower understands the risks of, and is financially
able to bear any losses resulting from, entering into Foreign Exchange
Contracts.  TD Bank shall not be liable for any loss suffered by the Borrower as
a result of the Borrower’s foreign exchange trading.  The Borrower will enter
into each Foreign Exchange Contract in reliance only upon the Borrower’s own
judgment.  The Borrower acknowledges that in entering into foreign exchange
contracts with the Borrower, TD Bank is not acting as a fiduciary.  The Borrower
understands that neither TD Bank nor the Borrower has any obligation to enter
into any particular Foreign Exchange Contract with the other.


Section 7.7.7        The Borrower hereby requests TD Bank to rely upon and
execute the Borrower’s telephonic instructions regarding Foreign Exchange
Contracts, and the Borrower agrees that TD Bank shall incur no liability for its
acts or omissions which result from interruption of communications,
misunderstood communications or instructions from unauthorized persons, unless
caused by the willful misconduct or gross negligence of TD Bank or its officers
or employees.  The Borrower agrees to protect TD Bank and hold it harmless from
any and all loss, damage, claim, expense (including the reasonable fees of
outside counsel and the allocated costs of staff counsel) or inconvenience,
however arising, which TD Bank suffers or incurs or might suffer or incur, based
on or arising out of said acts or omissions other than those arising out of the
gross negligence or willful misconduct of TD Bank.


Section 7.7.8        The Borrower agrees to promptly review all confirmations
sent to the Borrower by TD Bank.  The Borrower understands that these
confirmations are not legal contracts but only evidence of the valid and binding
oral contract which the Borrower has already entered into with TD Bank.  The
Borrower agrees to promptly execute and return to the Bank confirmations which
accurately reflect the terms of a Foreign Exchange Contract, and immediately
contact the Bank if the Borrower believes a confirmation is not accurate.  In
the event of a conflict, inconsistency or ambiguity between the provisions of
this Credit Agreement and the provisions of a confirmation, the provisions of
this Credit Agreement will prevail.


Section 7.7.9        The Borrower agrees that TD Bank may electronically record
all telephonic conversations with the Borrower relating to foreign exchange
contracts and that such tape recordings may be submitted in evidence to any
court or in any other proceedings relating to such contracts.  The Borrower
agrees that in the event of a conflict, inconsistency or ambiguity between the
terms of a foreign exchange contract as reflected in a tape recording and the
terms stated on a confirmation, the terms reflected in the tape recording shall
control.
 
42

--------------------------------------------------------------------------------


 
Section 7.7.10     Any sum owed to TD Bank under a Foreign Exchange Contract
may, at the option of the Bank, be added to the principal amount outstanding
under this Credit Agreement.  The amount will bear interest and be due as
described elsewhere in this Credit Agreement.  The Borrower hereby authorizes TD
Bank to debit the Borrower’s account with TD Bank for payments due from the
Borrower to TD Bank with respect to any Foreign Exchange Contract.  The Borrower
acknowledges that any collateral pledged to secure the Borrower’s performance of
its obligations under this Credit Agreement secures its obligations under
Foreign Exchange Contracts with TD Bank.


Section 7.7.11      In addition to any other rights or remedies which TD Bank
may have under this Credit Agreement or otherwise, upon the occurrence of an
Event of Default, TD Bank may:


(i)          suspend performance of its obligations to the Borrower under any
Foreign Exchange Contract;
 
(ii)         declare all Foreign Exchange Contracts, interest and any other
amounts which are payable by the Borrower to TD Bank immediately due and
payable; and
 
(iii)        without notice to the Borrower, close out any or all Foreign
Exchange Contracts or positions of the Borrower with TD Bank.
 
TD Bank shall not be under any obligation to exercise any such rights or
remedies or to exercise them at a time or in a manner beneficial to the
Borrower.  The Borrower shall be liable for any amount owing to TD Bank after
exercise of any such rights and remedies.
 
ARTICLE 8.  COLLATERAL SECURITY.
 
The Obligations shall be secured by a perfected first priority security interest
(subject only to Permitted Liens and only to a 65% pledge of all of the equity
interests in CTSA and any other Foreign Subsidiary now owned or hereafter formed
or acquired) in favor of the Agent for the benefit of the Lenders, in all of the
assets (including, without limitation, in all Real Property) of the Borrower and
its Domestic Subsidiaries, whether now owned or hereafter formed or acquired
pursuant to the terms of the Security Documents to which the Borrower and its
Domestic Subsidiaries, are a party and, by a guaranty of the Holding Company and
a pledge by the Holding Company of all of the Shares of the Borrower each in
favor of the Agent for the benefit of the Lenders.
 
ARTICLE 9.  REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lenders to enter into this Credit Agreement and to make
the Loans, the Holding Company, the Borrower and each of the Borrower’s
Subsidiaries a party hereto represents and warrants to the Agent and to each of
the Lenders as follows (after giving effect to the transactions contemplated by
this Credit Agreement, the Purchase Agreement and the Capitalization Documents):
 
43

--------------------------------------------------------------------------------


 
Section 9.1        Corporate Authority.
 
(a)        The Holding Company, the Borrower and each of the Borrower’s
Subsidiaries:  (i) is a company duly organized, validly existing and in good
standing under the laws of its state of organization, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated, and (iii) is in good standing as a foreign company and
is duly authorized to do business in each jurisdiction in which the nature of
the business conducted therein or the property owned by it therein makes such
qualification necessary except where a failure to be so qualified or in good
standing would not have or could not reasonably be expected to have a Material
Adverse Effect.
 
(b)        The execution, delivery and performance of this Credit Agreement and
the other Loan Documents to which the Holding Company or any of its Subsidiaries
is or is to become a party and the transactions contemplated hereby and
thereby:  (i) are within the corporate authority of such Person, (ii) have been
duly authorized by all necessary corporate proceedings, (iii) do not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which the Holding Company or any of its Subsidiaries is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Holding Company or any of its Subsidiaries except where such conflict,
breach or contravention does not have, or could not reasonably be expected to
have, a Material Adverse Effect and (iv) do not conflict with any provision of
(A) the Charter Documents, (B) the Capitalization Documents or (C) any other
instrument binding upon the Holding Company or any of its Subsidiaries except,
in the case of this clause C only, where such conflicts could not reasonably be
expected to have a Material Adverse Effect..

 
(c)       The execution and delivery of this Credit Agreement and the other Loan
Documents to which the Holding Company or any of its Subsidiaries is or is to
become a party will result in valid and legally binding obligations of such
Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights or by general equitable
principles and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
Section 9.2       Governmental Approvals.  The execution, delivery and
performance by the Holding Company and any of its Subsidiaries of this Credit
Agreement, the other Loan Documents or the Capitalization Documents to which the
Holding Company or any of its Subsidiaries is or is to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.
 
Section 9.3       Title to Properties; Leases.  Except as indicated on Schedule
9.3 hereto, the Holding Company and each of its Subsidiaries own all of the
assets reflected in the balance sheet of the Holding Company and its
Subsidiaries as at the Balance Sheet Date or acquired since that date (except
property and assets sold or otherwise disposed of in the ordinary course of
business since that date or disposed of in accordance with the terms and
conditions of this Credit Agreement), subject to no rights of others, including
any mortgages, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances except Permitted Liens.
 
44

--------------------------------------------------------------------------------


 
Section 9.4        Financial Statements and Projections.
 
(a)       The Borrower has furnished to the Agent an audited balance sheet of
the Borrower and its Subsidiaries as at the Balance Sheet Date, and a statement
of income of the Borrower and its Subsidiaries, on a consolidated basis, for the
fiscal years ended on December 31, 2006 and December 31, 2007, and a related
statement of cash flows as of such date as audited by its accountant, Carlin,
Charron & Rosen, LLP.  Such balance sheet, statement of income and statement of
cash flows have been prepared in accordance with generally accepted accounting
principles and fairly present, in all material respects, the financial condition
of the Borrower and its Subsidiaries as at the close of business on the date
thereof and the results of operations for the period then ended (subject to the
lack of footnotes and year-end adjustments).  To the knowledge of the Borrower,
there are no contingent liabilities of the Borrower and its Subsidiaries as of
such date involving material amounts, which were not disclosed in such balance
sheet and the notes related thereto other than (a) liabilities incurred in the
ordinary course of business since the Balance Sheet Date and (b) executory
obligations under contracts which are not required to be disclosed in such
financial statements in accordance with GAAP.  The Borrower has also furnished
to the Agent an unaudited, balance sheet of the Borrower, as at September 30,
2008 and a statement of income of the Borrower and its Subsidiaries on a
consolidated basis, for the period and a related statement of cash flows as of
such date, all prepared in good faith and such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Subsidiaries as of such date
and for such periods in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes and other than (a) liabilities incurred
in the ordinary course of business since the Balance Sheet Date and
(b) executory obligations under contracts which are not required to be disclosed
in such financial statements in accordance with GAAP.  To the knowledge of the
Borrower, except as fully reflected in such financial statements, there are no
material liabilities or obligations with respect to the Borrower or any of its
Subsidiaries on a consolidated basis, of any nature whatsoever (whether
absolute, contingent or otherwise and whether or not due).
 
(b)       The projections of the annual operating budgets of the Borrower and
its Subsidiaries on a consolidated basis, balance sheets and cash flow
statements through the Borrower’s fiscal year ending December 31, 2013, copies
of which the Borrower has delivered to the Agent, disclose all material
assumptions made with respect to general economic, financial and market
conditions used in formulating such projections.  To the knowledge of the
Borrower, no facts exist that (individually or in the aggregate) would result in
any material change in any of such projections.  The projections are based upon
reasonable estimates and assumptions, have been prepared on the basis of the
assumptions stated therein and reflect the reasonable estimates of the results
of operations and other information projected therein.  The projections
delivered to Agent are not guarantees of performance and the failure to achieve
any such projections shall not by itself constitute an Event of Default.
 
45

--------------------------------------------------------------------------------


 
Section 9.5       No Material Changes, Etc.  Except as set forth on
Schedule 9.5, since the Balance Sheet Date there has occurred no Material
Adverse Effect (assuming the financial condition and business of the Borrower
would have been the same as the Borrower at such time) as shown on or reflected
in the balance sheet of the Holding Company and its Subsidiaries on a
consolidated basis,  as at the Balance Sheet Date, or the statement of income
for the fiscal year then ended, other than changes in the ordinary course of
business that have not had any Material Adverse Effect, the occurrence of which
has not been waived in writing by the Required Lenders.  Since the Closing Date,
neither the Borrower nor any of its Subsidiaries has made any Distribution other
than a Distribution permitted pursuant to this Credit Agreement.
 
Section 9.6       Franchises, Patents, Copyrights, Etc.  The Borrower and its
Subsidiaries owns or licenses all franchises, patents, copyrights, trademarks,
trade names, licenses, rights under distribution agreements and permits, and
rights in respect of the foregoing adequate for the conduct of its business
substantially as conducted on the Closing Date.  All of such franchises,
patents, copyrights, trademarks, tradenames, licenses, rights under distribution
agreements or permits which are material are listed on Schedule 9.6, and to the
knowledge of the Borrower and its Subsidiaries, the use thereof by the Borrower
or any of its Subsidiaries does not conflict with or infringe upon the rights of
others and all of any such licenses are in full force and effect.

Section 9.7       Litigation.  There are no actions, suits, proceedings or
investigations of any kind pending or, to Borrower’s knowledge, threatened
against the Holding Company or any of its Subsidiaries before any court,
tribunal or administrative agency or board or other Governmental Authority that,
if adversely determined, might reasonably be expected, either in any case or in
the aggregate, to have a Material Adverse Effect, or which question the validity
of this Credit Agreement or any of the other Loan Documents, or any action taken
or to be taken pursuant hereto or thereto.  Schedule 9.7 hereto, as the same may
be updated pursuant to notices given under Section 10.4(d), lists all material
actions, suits, proceedings, or investigations of any kind pending against the
Holding Company or any of its Subsidiaries.
 
Section 9.8       No Materially Adverse Contracts, Etc.  Neither the Holding
Company nor any of its Subsidiaries are subject to any Charter Document or other
legal restrictions, or any judgment, decree, order, rule or regulation that has
or is reasonably expected to have a Material Adverse Effect in the
future.  Other than those contracts or agreements listed on Schedule 9.8, in the
judgment of the Borrower, none of the Holding Company or any of its Subsidiaries
is a party to any contract or agreement which, if terminated by a party thereto,
would have or could reasonably be expected to have a Material Adverse Effect.
 
Section 9.9       Compliance with Other Instruments, Laws, Etc.  None of the
Holding Company or any of its Subsidiaries is in violation of any provision of
its or their Charter Documents, bylaws or any agreement or instrument to which
it may be subject or by which it or any of its properties may be bound or any
decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that has, or could reasonably be expected to have, a
Material Adverse Effect.  Schedule 9.9 accurately and completely lists each
material agreement, contract and instrument and each material license, consent,
permit and other federal, state or local authorization which are in effect in
connection with the conduct of the business of Holding Company and its
Subsidiaries on the date hereof.  Except as listed on Schedule 9.9, the Holding
Company and its Subsidiaries, and to Borrower’s knowledge, all other parties to
such material agreements, contracts or instruments are in material compliance
with the terms thereof, and no default or event of default by any party thereto
exists thereunder.  The Borrower and its Subsidiaries are in material
compliance, with such governmental consents, permits and authorizations.  The
Holding Company and each of its Subsidiaries have provided true, accurate and
complete copies of each material agreement, contracts or instruments listed on
Schedule 9.9 together with any and all amendments thereto in each case as in
effect on the date hereof.
 
46

--------------------------------------------------------------------------------


 
Section 9.10     Tax Status.  The Holding Company, the Borrower and each of the
Borrower’s Subsidiaries:  (a) have made or filed all federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which any of them is subject or any legal extensions therefor with the
appropriate Governmental Authority, (b) have paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
diligently and by appropriate proceedings, (c) have set aside on their books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply
in accordance with GAAP and (d) no lien has been filed therefor on any assets of
the Holding Company, the Borrower or any of the Borrower’s Subsidiaries.  There
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the Borrower’s Key Officers know of no basis
for any such claim.
 
Section 9.11     No Event of Default.  No Default or Event of Default has
occurred and is continuing.
 
Section 9.12     Holding Company and Investment Company Acts.  Neither the
Holding Company nor any of its Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company”, as such terms are defined in the Public Utility Holding Company Act of
1935; nor is it an “investment company”, or an “affiliate company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.
 
Section 9.13     Absence of Financing Statements, Etc.  Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future lien on, or security interest
in, any assets or property of the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries or any rights relating thereto.
 
Section 9.14     Perfection of Security Interest.  All filings, assignments,
pledges and deposits of documents or instruments have been made or are being
made and all other actions have been taken or are being taken that are necessary
or advisable, under applicable law, to establish and perfect the Agent’s
security interest in the Collateral.  The Collateral and the Agent’s rights with
respect to the Collateral are not subject to any setoff, claims, withholdings or
other defenses.
 
Section 9.15     Certain Transactions.  Except (a) as otherwise permitted under
section 11.11. and (b) the Management Agreement, none of the officers,
directors, employees or Affiliates of the Holding Company or any of its
Subsidiaries is presently a party to any transaction with the Holding Company or
any of its Subsidiaries (other than for services as employees, officers and
directors), including any contract agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any officer, director, or any
Affiliate or employee has a substantial interest or is an officer, director
trustee or partner.
 
47

--------------------------------------------------------------------------------


 
Section 9.16     Employee Benefit Plans.
 
(a)       Each Employee Benefit Plan has been maintained and operated in
compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions.
 
(b)       Under each Employee Benefit Plan which is an employee welfare benefit
plan within the meaning of §3(1) or §3(2)(B) of ERISA, no benefits are due
unless the event giving rise to the benefit entitlement occurs prior to plan
termination (except as required by Title I, Part 6 of ERISA).  The Borrower or
an ERISA Affiliate, as appropriate, may terminate each such Plan at any time (or
at any time subsequent to the expiration of any applicable bargaining
agreement) in the discretion of the Borrower or such ERISA Affiliate without
liability to any Person.
 
(c)       Each contribution required to be made to a Guaranteed Pension Plan,
whether required to be made to avoid the incurrence of an accumulated funding
deficiency, the notice or lien provisions of §302(f) or ERISA, or otherwise, has
been timely made.  No waiver of an accumulated funding deficiency or extension
of amortization periods has been received with respect to any Guaranteed Pension
Plan. No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrower or any ERISA Affiliate
with respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event, or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC.  Based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
twelve months of the date of this representation), and on the actuarial methods
and assumptions employed for that valuation, the aggregate benefit liabilities
of all such Guaranteed Pension Plans within the meaning of §4001 of ERISA did
not exceed the aggregate value of the assets of all such Guaranteed Pension
Plans, disregarding for this purpose the benefit liabilities and assets of any
Guaranteed Pension Plan with assets in excess of benefit liabilities, by more
than $100,000.
 
(d)       Neither the Borrower nor any ERISA Affiliate has incurred any material
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under §4201 of
ERISA or as a result of a sale of assets described in §4204 of ERISA.  Neither
the Borrower nor any ERISA Affiliate has been notified that any Multiemployer
Plan is in reorganization or insolvent under and within the meaning of §4241 or
§4245 of ERISA or that any Multiemployer Plan intends to terminate or has been
terminated under §4041A of ERISA.
 
Section 9.17     Regulations T, U and X.  No portion of any Loan is to be used
and no portion of any Letter of Credit is to be obtained for the purpose of
purchasing or carrying any “margin security” or “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
as such terms are used in Regulations T, U and X of the Board of Governors of
the Federal Reserve System.
 
48

--------------------------------------------------------------------------------


 
Section 9.18     Environmental Compliance.  Each of the Holding Company, the
Borrower and the Borrower’s Subsidiaries has made reasonable inquiry into the
past and present condition and usage of the Real Estate and the operations
conducted thereon:

(a)       none of the Holding Company, the Borrower or the Borrower’s
Subsidiaries or, to Borrower’s knowledge, any operator of the Real Estate or any
operations thereon is in violation, or alleged violation, of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment (hereinafter “Environmental Laws”), which
violation would have, or could reasonably be expected to have, a Material
Adverse Effect;
 
(b)       neither the Holding Company, the Borrower nor any of the Borrower’s
Subsidiaries has received written notice from any third party including, without
limitation: any federal, state or local Governmental Authority, (i) that any one
of them has been identified by the United States Environmental Protection Agency
(“EPA”) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986);
(ii) that any hazardous waste, as defined by 42 U.S.C. §9601(5), any hazardous
substances as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) and any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
(“Hazardous Substances”) which any one of them has generated, transported or
disposed of has been found at any site at which a federal, state or local agency
or other third party has conducted or has ordered that any of the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances;
 
(c)       (i) no portion of the Real Estate has been used by the Borrower for
the handling, processing, storage or disposal of Hazardous Substances except in
accordance with applicable Environmental Laws: and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of the Real Estate except in accordance with applicable Environmental
Laws; (ii) in the course of any activities conducted by the Borrower or any of
its Subsidiaries or its operators of its properties, no Hazardous Substances
have been generated or are being used on the Real Estate except in accordance
with applicable Environmental Laws in all material respects; (iii) there have
been no releases (i.e. any past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Substances on, upon,
into or from the properties of the Holding Company or its Subsidiaries by the
Holding Company, the Borrower or any of its Subsidiaries or, any other Person,
which releases could reasonably be expected to have a Material Adverse Effect;
(iv) to the Borrower’s knowledge, there have been no releases on, upon, from or
into any real property in the vicinity of any of the Real Estate which, through
soil or groundwater contamination, may have come to be located on the Real
Estate, and which could reasonably be expected to have a Material Adverse
Effect; and (v) in addition, any Hazardous Substances that have been generated
on any of the Real Estate have, to the Borrower’s knowledge, been transported
offsite only by carriers having an identification number issued by the EPA,
treated or disposed of only by treatment or disposal facilities maintaining
valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are, to the Borrower’s knowledge,
operating in compliance with such permits and applicable Environmental Laws; and

 
49

--------------------------------------------------------------------------------

 
 
(d)       neither the Borrower nor any of the Borrower’s Subsidiaries or any of
the  Real Estate is subject to any applicable Environmental Law that at the time
of making this representation requires them to perform Hazardous Substances site
assessments, or to remove or remediate Hazardous Substances, or to give notice
to any Governmental Authority or to record or deliver to other Persons any
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of any
mortgage or to the effectiveness of any other transactions contemplated hereby.
 
Section 9.19     Ownership; Subsidiaries, Etc.  On the Closing Date, the Holding
Company has a Wholly Owned Subsidiary which is the Borrower and the Borrower has
no Subsidiaries other than CTSA.  As of the Closing Date and as of the date of
any Notice of Borrowing, and after giving effect to the Acquisition and the
transactions related thereto, the authorized, issued and outstanding Shares of
the Borrower is as set forth on Schedule 9.19A which also lists the number of
Shares or interests owned of record or beneficially by any Person on a fully
diluted basis and the name of owners of more than five percent (5%) of the
outstanding Shares and of the officers and directors thereof.  As of the Closing
Date, the authorized, issued and outstanding shares of the Holding Company is as
set forth on Schedule 9.19B which also lists the number of Shares or interests
owned of record or beneficially by any Person on a fully diluted basis and the
name of such owner.  All of such outstanding Shares are duly authorized, validly
issued, fully paid and nonassessable and are free and clear of all
liens.  Except as listed on Schedule 9.19A, the Borrower has not issued any
securities convertible into, or options or warrants for, any common or preferred
Shares and there are no agreements, voting trusts or understandings binding upon
the Holding Company or Borrower or affecting in any manner, the sale, pledge,
assignment or other disposition thereof, including any right of first refusal,
option, redemption, call or other right with respect thereto.
 
Section 9.20    Bank Accounts.  Schedule 9.20, as updated in writing and
delivered to the Agent from time to time in accordance with Article 22, sets
forth the account numbers and location of all bank accounts of the Borrower and
each of its Subsidiaries.
 
Section 9.21     Chief Executive Offices.  The Holding Company’s and the
Borrower’s chief executive office is located at which location its books and
records are kept.
 
Section 9.22     Fiscal Year.  The Holding Company and its Subsidiaries have a
fiscal year which is the twelve (12) months ending on December 31 of each year.
 
50

--------------------------------------------------------------------------------


 
Section 9.23     No Amendments to Certain Documents.  Neither the Borrower nor
the Holding Company has amended the Purchase Agreement, any Seller Note or the
Management Agreement.  Each of the representations and warranties made by the
Holding Company and the Borrower in any of the Loan Documents, Subordinated Debt
Documents or the Acquisition Documents was true and correct in all material
respects when made and continues to be true and correct in all material respects
on and as of the Closing Date, except to the extent that any of such
representations and warranties relate, by the express terms thereof, solely to a
date falling prior to the Closing Date, and except to the extent that any of
such representations and warranties may have been affected by the consummation
of the transactions contemplated and permitted or required by the Loan Documents
or the Acquisition.
 
Section 9.24    Disclosure.  No representation or warranty made by the Holding
Company or any of its Subsidiaries in this Credit Agreement or in any agreement,
instrument, document, certificate, statement or letter furnished to the Agent or
any of the Lenders by or on behalf of the Holding Company or any of its
Subsidiaries in connection with any of the transactions contemplated by any of
the Loan Documents or the Purchase Agreement contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which they are made.  There is no existing condition known to the Holding
Company or any of its Subsidiaries which is reasonably likely in the future to
cause a Material Adverse Effect.
 
Section 9.25    Representations Under Purchase Agreement.  To Borrower’s
knowledge, each of the representations and warranties of all parties other than
the Borrower and the Holding Company to the Purchase Agreement are true and
correct in all material respects as of the Closing Date and the Acquisition
Closing Date.
 
Section 9.26    Insurance.  The Borrower and each of its Subsidiaries maintains
with financially sound and reputable insurers insurance with respect to its
properties and businesses against such casualties and contingencies as are in
accordance with sound business practices, with the details of such coverage
being more fully described on Schedule 9.26, as updated in writing and delivered
to the Agent from time to time in accordance with Article 22.
 
Section 9.27     Foreign Assets Control Regulation, Etc.  Neither the making of
the Loans nor the incurrence of the Indebtedness evidenced thereby nor the
Holding Company’s nor any of its Subsidiaries use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or any Anti-Terrorism Laws.  Without limiting the
foregoing, neither the Holding Company nor any of its Subsidiaries:  (a) is, or
will become, a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or in
Section 1 of Executive Order No. 13,244 of September 24, 2001, Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit or
Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended, or (b) engages
or will engage in any dealings or transactions, or is or will be otherwise
associated, with any such Person.  The Holding Company and its Subsidiaries are
in compliance, in all material respects, with the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.  No
part of the proceeds from the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Borrower and its Subsidiaries.

 
51

--------------------------------------------------------------------------------

 
 
Section 9.28     Use of Proceeds.  The Borrower is using the proceeds of the
Revolving Credit Loans as provided in Section 10.14.
 
Section 9.29    Licenses and Permits. The Borrower holds all licenses, permits,
authorizations, certifications, accreditations, provider agreements and
associated provider numbers (collectively, the “Licenses”) issued by a
Governmental Authority or other organization which are material to the Borrower
to operate its business, and which are capable of being issued at this time and
each of the Licenses is listed on Schedule 9.29 attached hereto.  The Borrower
is in material compliance with the Licenses, except where failure to be in
compliance could not reasonably be expected to have a Material Adverse
Effect.  All Licenses which have been issued are in full force and effect.  The
Borrower does not know of any threatened suspension, revocation or invalidation
of any of the Licenses, or any basis therefore.
 
ARTICLE 10.  AFFIRMATIVE COVENANTS OF THE BORROWER.
 
The Holding Company, the Borrower and each of the Borrower’s Subsidiaries that
become a party to this Credit Agreement from time to time covenant and agree
that, so long as any Loan, Unpaid Reimbursement Obligations, Letter of Credit,
Foreign Exchange Contract, or Note is outstanding or the Agent or any Lender has
any obligation to make any Loans or to issue, extend or renew any Letters of
Credit or enter into any Foreign Exchange Contract and any and all other amounts
payable under the Loan Documents have been paid in full in cash:
 
Section 10.1    Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans, all Reimbursement
Obligations, the Letter of Credit Fees, the Commitment Fee, and all other
amounts provided for in this Credit Agreement and the other Loan Documents to
which the Holding Company or any of its Subsidiaries is a party, all in
accordance with the terms of this Credit Agreement and such other Loan
Documents.
 
Section 10.2     Maintenance of Office.  The Borrower will maintain its chief
executive office at the location described in Section 9.21, or at such other
place in the United States of America as the Borrower shall designate upon
written notice to the Agent, where notices, presentations and demands to or upon
the Borrower in respect of the Loan Documents to which the Borrower is a party
may be given or made.

 
Section 10.3     Records and Accounts.  The Holding Company and its Subsidiaries
will:  (a) keep true and accurate records and books of account in which full,
true and correct entries will be made in accordance with generally accepted
accounting principles and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation, depletion, obsolescence and
amortization of its properties, contingencies, and other reserves.
 
52

--------------------------------------------------------------------------------


 
Section 10.4     Financial Statements, Certificates and Information.  The
Borrower will deliver to the Agent and each of the Lenders:
 
(a)       as soon as practicable, but in any event not later than one hundred
twenty (120) days after the end of each fiscal year of the Holding Company and
its Subsidiaries, commencing with the fiscal year ending December 31, 2008, and
thereafter, the audited consolidated balance sheet of the Holding Company and
its Subsidiaries and the consolidating balance sheet of the Holding Company and
its Subsidiaries, each as at the end of such year, and the related consolidated
statement of the income and consolidated statement of operation’s, stockholders’
equity and cash flow and consolidating statement of income and consolidating
statement of cash flow for such year, setting forth in comparative form the
figures for the previous fiscal year and all such consolidated and consolidating
statements to be in reasonable detail, in each case prepared in accordance with
generally accepted accounting principles, and for all such statements, certified
without qualification by Carlin, Charron & Rosen, LLP or by other independent
certified public accountants reasonably satisfactory to the Agent and the
Required Lenders, together with an opinion of such accountant to the effect that
such financial statements present fairly in all material respects the financial
condition and results of operations of the Holding Company and its Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied and that
the audit by such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards and a written
statement from such accountants to the effect that they have read a copy of this
Credit Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default under Article 12 hereof, or, if such accountants shall have obtained
knowledge of any then existing Default or Event of Default under Article 12,
they shall disclose in such statement any such Default or Event of Default;
 
(b)       as soon as practicable, but in any event not later than forty-five
(45) days after the end of each fiscal quarter of the Borrower commencing with
the fiscal quarter ending December 31, 2008, copies of the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries and the
unaudited consolidating balance sheet of the Borrower and its Subsidiaries, each
as at the end of such fiscal quarter, and the related consolidated statement of
income and consolidated statement of cash flow and consolidating statement of
income and consolidating statement of cash flow for the portion of the
Borrower’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with generally accepted accounting principles, together with a
certification by one of the Borrower’s Key Officers that the information
contained in such financial statements fairly presents in all material respects
the financial position of the Holding Company and its Subsidiaries on the date
thereof (subject to the lack of footnotes and year-end adjustments);

 
(c)       simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above, a statement certified by the principal
financial or accounting officer of the Borrower, in substantially the form of
Exhibit D hereto, and setting forth in reasonable detail:  (i) computations
evidencing compliance with the covenants contained in Article 12 and (if
applicable) reconciliations to reflect changes in generally accepted accounting
principles since the Balance Sheet Date, together with supporting documentation
used in such calculations or determinations, as the case may be, and a
comparison to:  (x) the Borrower’s results obtained in such applicable period
during the preceding fiscal year provided that this requirement shall not apply
with respect to the first twelve months following Closing and (y) the budget
which was delivered to the Lenders for the then current fiscal year;
 
53

--------------------------------------------------------------------------------


 
(d)       as soon as practicable, but in any event not later than thirty
(30) days after the end of each calendar month, commencing with the month ending
December 31, 2008, copies of the unaudited consolidated balance sheet of the
Holding Company and its Subsidiaries and the unaudited consolidating balance
sheet of the Holding Company and its Subsidiaries, each as at the end of such
calendar month, the related consolidating statement of income and consolidating
statement of cash flow for the portion of the Borrower’s fiscal year then
elapsed, and a comparison to the results obtained in the preceding fiscal year
(provided that the requirement for comparative numbers shall not apply for the
first twelve months following Closing) and to the budget which was delivered to
the Lenders for the then current fiscal year, all in reasonable detail and
prepared in accordance with generally accepted accounting principals together
with a certification by one of the Borrower’s Key Officers that the information
contained in such financial statements fairly presents in all material respects
the financial position of the Borrower and its Subsidiaries on the date thereof
(subject to year-end adjustments and the lack of footnotes);
 
(e)       contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature filed with the Securities and Exchange Commission
or sent to the stockholders of the Borrower or the Holding Company, as the case
may be;
 
(f)        by not later than fifteen (15) days after the end of each calendar
month: (i) an accounts receivable aging and (ii) Inventory reports in form
satisfactory to the Agent;
 
(g)       as soon as practicable, but in any event not later than December 31 of
each fiscal year of the Borrower, projections of the Holding Company and its
Subsidiaries updating those projections delivered to the Lenders and referred to
in Section 9.4(b) or, if applicable, updating any later such projections
delivered in response to a request pursuant to this Section 10.4(g) and a
proposed annual detailed business operating budget for the next succeeding
fiscal year prepared on a monthly basis which shall set forth, in detail
reasonably satisfactory to the Required Lenders, the assumptions underlying such
business operating budget;
 
(h)       by not later than fifteen (15) Business Days after the end of each
calendar month (or at such earlier time as the Bank may reasonably request), a
Borrowing Base Report setting forth the Borrowing Base as at the end of such
calendar month or other date so requested by the Bank; and
 
(i)        from time to time such other financial data and information
(including accountants’ management letters) as the Agent or any Lender may
reasonably request.
 
Section 10.5     Notices.
 
(a)       The Borrower will promptly notify the Agent and each of the Lenders in
writing of the occurrence of any Default or Event of Default of which it becomes
aware.  If any Person shall give any notice or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Credit Agreement or any other note or other evidence of Indebtedness,
evidencing an obligation in excess of $100,000, to which or with respect to
which it  or any of its Subsidiaries is a party or obligor, whether as
principal, guarantor, surety or otherwise, the Borrower shall forthwith give
written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.
 
54

--------------------------------------------------------------------------------


 
(b)       The Borrower will promptly notify the Agent and each of the Lenders in
writing:  (i) of any violation of any Environmental Law that it or any of its
Subsidiaries reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency and (ii) upon becoming aware
thereof, of any inquiry, proceeding, investigation, or other action, including a
notice from any agency of potential environmental liability, or any federal,
state or local environmental agency or board, that can reasonably be expected to
materially and adversely affect the assets, liabilities, financial conditions or
operations of the Borrower or any of its Subsidiaries, or security interests or
priority thereof pursuant to the Security Documents.
 
(c)       The Borrower will, promptly upon becoming aware thereof, notify the
Agent and each of the Lenders in writing of any setoff, claims (including, with
respect to the Real Estate, environmental claims), withholdings or other
defenses to which any of the Collateral, or the Agent’s rights with respect to
the Collateral, are subject.
 
(d)       The Holding Company and the Borrower will, and will cause each of the
Borrower’s Subsidiaries to, give notice to the Agent and each of the Lenders in
writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries or to which the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries is or becomes a party involving an uninsured claim
against the Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect and stating the nature and status of
such litigation or proceedings.  The Holding Company will, and will cause each
of its Subsidiaries to, give notice to the Agent and each of the Lenders in
writing, in form and detail satisfactory to the Required Lenders, within ten
(10) days of any judgment not covered by insurance, final or otherwise, against
the Holding Company, the Borrower or any of the Borrower’s Subsidiaries in an
amount in excess of $100,000.
 
(e)       The Borrower will promptly upon receipt thereof, deliver to the Agent
and each of the Lenders copies of all audit reports and management letters, if
any, submitted to the Holding Company or to the Borrower by its accountants and
copies of all financial statements, material reports, material notices and proxy
statements sent by or on behalf of the Holding Company or the Borrower to its
stockholders.
 
(f)        The Holding Company and the Borrower will simultaneously with the
issuance thereof, and immediately upon the receipt thereof by or on behalf of
the Holding Company or the Borrower, as applicable, deliver to the Agent and
each of the Lenders copies of all reports, covenant compliance certificates,
budgets, projections, requests for waivers, notices of default, requests for
amendments or other correspondence issued in connection with or relating to the
Subordinated Debt Documents.
 
(g)       The Borrower will promptly notify the Agent and each of the Lenders in
writing upon becoming aware thereof, of any inquiry, proceeding, investigation,
or other action, including a notice from any Governmental Authority of any
violation of any laws or any action, pending or threatened regarding any
Licenses that can reasonably be expected to have a Material Adverse Effect.
 
 
55

--------------------------------------------------------------------------------

 
 
(h)       The Borrower will promptly notify the Agent in writing upon a Borrower
Key Officer ceasing to be involved on a full time basis in the day to day
management and operations of the business of the Borrower.
 
(i)        The Borrower will within five (5) days of its receipt thereof,
deliver to the Agent a copy of any material notice, document, survey results,
report or other written communication from any Governmental Authority delivered
in connection with any inspection, License renewal or other site visit
including, without limitation, all survey results.
 
Section 10.6     Legal Existence; Maintenance of Properties.  The Holding
Company will do and will cause each of the Borrower and the Borrower’s
Subsidiaries to do or cause to be done all things necessary to preserve and keep
in full force and effect its legal existence, rights, and franchises.  The
Holding Company:  (a) will cause all of its properties used or useful in the
conduct of its business or the business of its Subsidiaries to be maintained and
kept in good condition, repair and working order, consistent with past practice,
in all material respects, ordinary wear and tear excepted, and supplied with all
necessary equipment, (b) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Holding Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all time
consistent with past practices, and (c) will, and will cause each of its
Subsidiaries to, continue to engage primarily in the businesses now conducted by
them and in related businesses.
 
Section 10.7     Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such period as may be
reasonable and prudent and in accordance with the terms of the Security
Agreement.


Section 10.8     Taxes.  The Holding Company and the Borrower will, and will
cause each of the Borrower’s Subsidiaries to, duly pay and discharge, or cause
to be paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed on it and its real
properties, sales and activities, or any part thereof, or upon the income or
profits therefrom, as well as all claims for labor, materials, or supplies that
if unpaid might by law become a lien or charge upon any of its property except
for taxes, assessments, governmental charges, and claims for labor, materials or
supplies that are being contested in good faith by appropriate proceedings and
for which the Borrower or the applicable Subsidiary has set aside on its books
adequate reserves and no Lien has been filed in connection therewith.
 
56

--------------------------------------------------------------------------------


 
Section 10.9     Inspection of Properties and Books, Etc.
 
(a)       The Holding Company and the Borrower shall permit the Lenders, through
the Agent, or any of the Agent’s designated representatives, to visit and
inspect any of the properties of the Holding Company and its Subsidiaries, to
examine the books of account of the Holding Company and its Subsidiaries (and to
make copies thereof and extracts therefrom), and to discuss the affairs,
finances and accounts of the Holding Company and its Subsidiaries with the
Holding Company and its Subsidiaries, officers and accountants, and to be
advised as to the same by, such officers and accountants and to communicate
directly with such officers and accountants, and the Borrower hereby authorizes
such officer’s and accountants to disclose to the Agent for the Lenders any and
all financial statements and other supporting financial documents with respect
to the Holding Company and its Subsidiaries’ financial condition and affairs
(other than materials protected by the attorney-client privilege and materials
which may not be disclosed without violation of a confidentiality obligation
binding upon it), all at such reasonable times and intervals, and so long as no
Default exists or Event of Default has occurred and is continuing, during
regular business hours and upon reasonable prior notice, at the Borrower’s
expense, as the Agent may reasonably request.  So long as no Event of Default
has occurred and is continuing, no more than two (2) such examinations shall be
conducted during any calendar year.
 
(b)       Upon the Agent’s reasonable request and at reasonable times, the
Holding Company and its Subsidiaries will permit the Agent’s examiners or
independent collateral auditors selected by the Agent to conduct commercial
finance examinations at such times and intervals as the Agent may request;
provided, that so long as no Default or Event of Default has occurred and is
continuing such audits shall not occur more often than once during each fiscal
year and after the occurrence of any Default or Event of Default which is
continuing shall not occur more often than twice during each fiscal year.  All
such examinations shall be conducted and made at the expense of the Borrower.
 
(c)       Upon the Agent’s reasonable request, the Holding Company and its
Subsidiaries will obtain and deliver to the Agent and each of the Lenders
appraisal reports in form and substance and from appraisers satisfactory to the
Agent, stating (i) the then current fair market, orderly liquidation and forced
liquidation values of all or any portion of the Capital Assets or Real Estate
owned by the Borrower or any of its Subsidiaries and (ii) the then current
business value of the Holding Company and its Subsidiaries.  All such appraisals
shall be at the expense of the Borrower provided, that so long as no Default or
Event of Default has occurred and is continuing such appraisals shall not occur
more often than twice during each fiscal year.  In the event a Default or Event
of Default has occurred and is continuing, there shall be no such limit.

 
(d)       No more frequently than once during any twelve (12) month period, or
more frequently as determined by the Agent if Default or an Event of Default
shall have occurred and be continuing, the Agent may, in its discretion, obtain
one or more environmental assessments or audits of the Real Estate prepared by a
hydro-geologist, an independent engineer or other qualified consultant or expert
approved by the Agent to evaluate or confirm:  (i) whether any Hazardous
Substances are present in the soil or water at such Real Estate and (ii) whether
the use and operation of such real Estate complies with all Environmental
Laws.  Environmental assessments may include without limitation detailed visual
inspections of such Real Estate including any and all storage areas, storage
tanks, drains, dry wells and leaching areas, and the taking of soil samples,
surface water samples and ground water samples, as well as such other
investigations or analyses as the Agent deems appropriate.  All such
environmental assessments shall be conducted and made at the expense of the
Borrower.
 
57

--------------------------------------------------------------------------------


 
(e)       At the request of the Agent, the Borrower shall deliver a letter
addressed to the accountants referenced in Section 10.9(a) instructing them to
comply with the provisions of such Section.
 
Section 10.10  Compliance with Laws, Contracts, Licenses, and Permits.  The
Holding Company and the Borrower will comply with and the Borrower will cause
its Subsidiaries to comply with:  (a) the applicable laws and regulations
wherever its business is conducted, including all Environmental Laws, (b) the
provisions of its Charter Documents, (c) all agreements and instruments by which
it or any of its properties may be bound and (d) all applicable decrees, orders,
and judgments except in the case of (a), (c) and (d) above where such
noncompliance does not have or could not reasonably be expected to have a
Material Adverse Effect.  If any authorization, consent, approval, permit or
license from any officer, agency or instrumentality of any Governmental
Authority shall become necessary or required in order that the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries may fulfill any of its
obligations hereunder or any of the other Loan Documents to which the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries is a party, the
Borrower will, or (as the case may be) will cause such Subsidiary to, promptly
take or cause to be taken all reasonable steps within the power of the Holding
Company, the Borrower or any of its Subsidiaries to obtain such authorization,
consent, approval, permit or license and furnish the Agent with evidence
thereof.
 
Section 10.11  Employee Benefit Plans.  The Borrower will:  (a) promptly upon
filing the same with the Department of Labor or Internal Revenue Service furnish
to the Agent a copy of the most recent actuarial statement required to be
submitted under §103(d) of ERISA and Annual Report, Form 5500, with all required
attachments, in respect of each Guaranteed Pension Plan and (b) promptly upon
receipt or dispatch, furnish to the Agent any material notice, report or demand
sent or received in respect of a Guaranteed Pension Plan under §§302, 4041,
4043, 4063, 4065, 4066 and 4068 of ERISA, or in respect of a Multiemployer Plan
under §§4041A, 4202, 4219, 4242 or 4245 of ERISA.

Section 10.12  Bank Accounts.  The Borrower and its Domestic Subsidiaries shall
maintain its or their primary operating and primary deposit accounts and all
cash concentration accounts with the Agent.  The Borrower will close, and will
cause its applicable Subsidiaries to close, all of the accounts with HSBC on or
before February 19, 2009.
 
Section 10.13  Further Assurances.  The Holding Company will, and will cause
each of its Subsidiaries to, cooperate with the Lenders and the Agent and
execute such further instruments and documents as the Agent shall reasonably
request to carry out to their satisfaction the transactions contemplated by this
Credit Agreement and the other Loan Documents.
 
Section 10.14  Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely:  (a) to provide funds for the Acquisition, (b) for Permitted
Acquisitions, (c) to pay transaction fees and expenses incurred in connection
with the Acquisition and the Loans, (d) for Capital Expenditures, to the extent
permitted hereunder, and (e) for working capital purposes.  The Borrower will
obtain Letters of Credit solely for working capital and general corporate
purposes.
 
58

--------------------------------------------------------------------------------


 
Section 10.15   IP Corrective Measures.  On or before February 4, 2009, the
Borrower shall have delivered evidence reasonably satisfactory to the Agent that
the items set forth on Schedule 10.15 have been taken and completed and all
applicable filings have been made.
 
ARTICLE 11.  CERTAIN NEGATIVE COVENANTS OF THE BORROWER.
 
The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit, or Note is outstanding or the Agent
or any Lender has any obligation to make any Loans, or to issue, extend or renew
any Letters of Credit or enter into any Foreign Exchange Contract and any and
all other amounts payable under the Loan Documents have been paid in full in
cash:
 
Section 11.1     Restrictions on Indebtedness.  The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
 
(a)       Indebtedness to the Lenders arising under any of the Loan Documents;
 
(b)       Current Liabilities of the Borrower incurred in the ordinary course of
business not incurred through (i) the borrowing of money, or (ii) the obtaining
of credit except for credit on an open account basis customarily extended and in
fact extended in connection with normal purchases of goods and services;
 
(c)       Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 10.8 or Section 11.2(vi);

 
(d)       endorsements for collection, deposit or negotiation and warranties or
products or services, in each case incurred in the ordinary course of business;
 
(e)       Subordinated Debt subject to an Agent Approved Subordination
Agreement;
 
(f)        unsecured Indebtedness of CTSA, including, without limitation under
the Intercompany Agreement, in an amount not to exceed U.S. $1,000,000;
 
(g)       purchase money Indebtedness incurred in connection with the
acquisition after the date hereof of any personal property by the Borrower or
obligations under Capitalized Leases; provided, that the aggregate principal
amount of such Indebtedness of the Borrower and the payment obligations of the
Borrower under such Capitalized Leases shall not exceed the aggregate amount of
$500,000 at any one time;
 
(h)       deferred compensation due to employees of the Borrower not to exceed
an aggregate $20,000 outstanding at any time;
 
(i)        obligations consisting of financing of insurance premiums in the
ordinary course of business;
 
(j)        Permitted Acquisition Indebtedness;
 
59

--------------------------------------------------------------------------------


 
(k)       obligations arising with respect to customary indemnification
obligations incurred in the ordinary course of business in connection with (b),
or (g) above; and
 
(l)        obligations incurred in the ordinary course of business with respect
to surety and performance bonds;
 
(m)      Subordinated Debt evidenced by the SCP Subordinated Notes in an
aggregate principal amount on the date hereof not to exceed $1,000,000 and which
principal amount may increase in accordance with the provisions of the SCP
Subordinated Notes which provide for the compounding of interest; and
 
(n)       any extension, renewal or replacement of any of the foregoing on terms
and conditions that are, on the whole, no more onerous to the Borrower than the
terms and conditions applicable immediately before such extension, renewal or
replacement, so long as (i) such Indebtedness is not increased above the amount
outstanding immediately prior to giving effect to any such extension, renewal or
replacement, and (ii) to the extent that the Indebtedness to be extended,
renewed or replaced is Subordinated Debt, such extension, renewal or replacement
continues to be subordinated to the Obligations on terms and conditions
reasonably satisfactory to the Agent.

Section 11.2     Restrictions on Liens.  The Borrower will not, and will not
permit any of its Subsidiaries to:  (a) create or incur or suffer to be created
or incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
any Indebtedness or claim or demand against it that if unpaid might by law or
upon bankruptcy or insolvency, or otherwise, be given any priority whatsoever
over its general creditors; or (e) sell, assign, pledge or otherwise transfer
any accounts, contract right, general intangibles, chattel paper or instruments,
with or without recourse; provided, that the Borrower or any of its Subsidiaries
may create or incur or suffer to be created or incurred or to exist:
 
(i)          liens to secure taxes, assessments and other government charges in
respect of obligations not overdue;
 
(ii)         deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations or to secure the performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases or to
secure statutory obligations or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds in the ordinary course of business;
 
60

--------------------------------------------------------------------------------


 
(iii)       encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any of its Subsidiaries is a party, and other minor
liens or encumbrances none of which in the opinion of the Borrower interferes
materially with the use of the property affected in the ordinary conduct of the
business of the Borrower and its Subsidiaries, which defects do not individually
or in the aggregate have or could reasonably be expected to have, a Material
Adverse Effect;
 
(iv)        liens to lessors under Capitalized Leases permitted by Section
11.1(g) and purchase money security interests in or purchase money mortgages on
personal property acquired after the date hereof to secure purchase money
Indebtedness of the type and amount permitted by Section 11.1(g), incurred in
connection with the acquisition of such property, which security interests or
mortgages cover only the personal property so acquired; and
 
(v)          liens in favor of the Agent for the benefit of the Lenders under
the Loan Documents;
 
(vi)         liens arising in the ordinary course of business out of mechanics’,
carriers’, laborers, material suppliers, workmen’s, repairmen’s or other like
liens in respect of obligations which are not overdue, or making deposits to
obtain the release of such liens or are being contested in good faith and by
appropriate proceedings diligently conducted and for which proper reserve or
other provision has been made in accordance with and to the extent required by
GAAP so long as such liens do not gain priority over any of the liens in favor
of the Agent for any of the Loans or any proceeds thereof;

 
(vii)       making deposits to secure replevin, surety, attachment or appeal
bonds relating to legal proceedings to which the Borrower is a party;
 
(viii)      bankers’ liens, rights of set-off or similar rights as to accounts
maintained with a financial institution;
 
(ix)        liens in favor of vendors of goods arising as a matter of law
securing the payment of the purchase price therefor so long as such liens attach
only to the purchased goods;
 
(x)          incurring liens arising out of judgments or awards against the
Borrower with respect to which it is currently engaged in proceedings for review
or appeal and with respect to which it shall have secured a stay of execution
pending such proceedings for review or appeal.
 
(xi)        any interest of title of a licensor, sublicensor, lessor or
sublessor, lessee or sublessee, in each case under any license or lease
agreement in the ordinary course of business arising solely under a state
statute or common law and liens arising from Uniform Commercial Code financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) solely evidencing a lessor’s interest under leases;
 
61

--------------------------------------------------------------------------------


 
(xii)       liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto; and
 
(xiii)      liens arising solely under a state statute or common law in
connection with the purchase, storage or shipping of goods or assets on the
related goods or assets and proceeds thereof in favor of the seller, or shipper
of such goods or assets.
 
Section 11.3     Restrictions on Investments.  The Borrower will not, and will
not permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:
 
(a)       marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower;
 
(b)       demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
 
(c)       securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody’s Investors
Services, Inc., and not less than “A 1” if rated by Standard and Poor’s;
 
(d)       Accounts receivable created, acquired or made and trade credit
extended in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

 
(e)       Investments consisting of stock, obligations, securities or other
property received in connection with any bankruptcy or reorganization of, or any
good faith settlement of delinquent accounts and disputes with, any customer or
supplier arising in the ordinary course of business;
 
(f)        Investments constituting deposits made in connection with the
purchase of goods or services in the ordinary course of business;
 
(g)       the Borrower may make a loan to a Wholly Owned Domestic Subsidiary
which is a Guarantor provided:  (i) the aggregate amount of all of such loans
does not exceed $250,000 outstanding at any time and (ii) such loans are
evidenced by a promissory note which is pledged and delivered to the Agent for
the benefit of the Lenders and is part of the Collateral;
 
(h)       Permitted Acquisitions;
 
(i)        security deposits in connection with any lease;
 
(j)        non cash loans or advances made in connection with a management or
employee stock ownership program;
 
(k)       Investments in Wholly Owned Domestic Subsidiaries which are
Guarantors; and
 
62

--------------------------------------------------------------------------------


 
(l)        Investments prior to the date hereof in CTSA.
 
provided, however, that with the exception of demand deposits referred to in
Section 11.3(b) the Investments listed in (a), (b) (c) and (e) immediately
preceding will be considered Investments permitted by this Section 11.3 only if
all actions have been taken to the satisfaction of the Agent to provide to the
Agent for the benefit of the Lenders a first priority perfected security
interests in all of such Investments free of all encumbrances other than
Permitted Liens.
 
Section 11.4     Restricted Payments.  The Borrower will not and will not permit
any of its Subsidiaries to make any Restricted Payment:
 
(a)       provided, that: the Borrower may make a Distribution to the Holding
Company to allow the Holding Company to make a payment of the Management Fee
under the Management Agreement in the amount of such Management Fees upon such
payment, so long as: (x) the aggregate amount of all of such payments made
pursuant to this clause (a) shall not exceed $125,000 in any fiscal quarter and
(y) both at the time of and after giving effect to each such payment no Default
or Event of Default shall have occurred and be continuing or would be caused if
such payment were made;
 
(b)       provided, that so long as no Default or Event of Default has occurred
and is continuing, the Borrower may make a Distribution to the Holding Company
to allow the Holding Company to pay out-of-pocket expenses for accounting, board
of director fees and expenses, investor relations, legal, SEC reporting and
other operating costs (excluding such costs and expenses incurred in connection
with closing the Acquisition and this financing transaction) in an amount not to
exceed $500,000 in any fiscal year of the Borrower;
 
(c)       provided, that any Subsidiary of the Borrower may make a Distribution
to the Borrower;
 
(d)       provided, that the Borrower may make payments on Subordinated Debt
permitted under an Agent Approved Subordination Agreement;
 
(e)       provided, that the Borrower may pay to the Seller under the Purchase
Agreements net cash proceeds actually received which it is required to pay to
such Sellers from the litigation described in Section 8.12 of the Purchase
Agreement in effect on the date hereof; or
 
(f)        provided, that the Borrower may make a Distribution to the Holding
Company to allow the Holding Company to pay costs and expenses, including,
without limitation, legal fees, incurred in connection with closing the
Acquisition and this financing transaction so long as:  (x) the aggregate amount
of such payments made pursuant to this clause (f) shall not exceed $150,000 in
any fiscal quarter and (y) both at the time of and after giving effect to each
such payment no Default or Event of Default shall have occurred and be
continuing or would be caused if such payment were made.
 
63

--------------------------------------------------------------------------------


 
Section 11.5     Merger, Consolidation and Disposition of Assets.
 
(a)       The Borrower will not, nor will it permit any of its Subsidiaries to,
become a party to any merger or consolidation, or agree to or effect any asset
acquisition or stock, membership interest or membership unit or partnership
interest acquisition other than a Permitted Acquisition and merger of a
Subsidiary of the Borrower into the Borrower provided that the Borrower survives
as the sole remaining entity.
 
(b)       The Borrower will not, nor will it permit any of its Subsidiaries to,
become a party to or agree to or effect any disposition of assets except for
dispositions of assets listed in (i)-(iv) of this subsection and in the case of
(ii), (iii) and (iv) below of up to $500,000 in value, in the aggregate in any
fiscal year, unless such proceeds are otherwise reinvested as provided in
Section 5.3(a) hereof.  The dispositions permitted under this subsection (b)
are:
 
(i)          the sale of Inventory in the ordinary course of business;
 
(ii)         disposition of leased or owned motor vehicles in the ordinary
course of business;
 
(iii)        the disposition of assets damaged in a casualty event; and
 
(iv)         the disposition of assets which are obsolete or no longer useful in
the Borrower’s or its Subsidiaries’ business.
 
Section 11.6     Sale and Leaseback.  The Borrower will not and will not permit
any of its Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby the Borrower or any Subsidiary of the Borrower shall sell or transfer
any property owned by it in order then or thereafter to lease such property or
lease other property that the Borrower intends to use for substantially the same
purpose as the property being sold or transferred.
 
Section 11.7     Compliance with Environmental Laws.  The Borrower will not, and
will not permit any of its Subsidiaries to:  (a) use any of the Real Estate or
any portion thereof for the handling, processing, storage or disposal of
Hazardous Substances other than in the ordinary course of business, (b) cause or
permit to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances, (c) generate any
Hazardous Substances on any of the Real Estate other than in the ordinary course
of business and in accordance with all applicable Environmental Laws,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
so as to cause a release (i.e. releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping) or threatened release of Hazardous Substances on, upon or into the Real
Estate the liability for the clean up or remediation of such release or activity
would exceed, in the aggregate for all of such occurrences, could reasonably be
expected to have a Material Adverse Effect or (e) otherwise conduct any activity
at any Real Estate or use any Real Estate in any manner, that would violate any
Environmental Law or bring such Real Estate in violation of any Environmental
Law if such violation could reasonably be expected to have a Material Adverse
Effect.
 
64

--------------------------------------------------------------------------------


 
Section 11.8     Employee Benefit Plans.  Neither the Borrower nor any ERISA
Affiliate will:
 
(a)       engage in any “prohibited transaction” within the meaning of §406 of
ERISA or §4975 of the Code which could result in a material liability for the
Borrower or any of its Subsidiaries;
 
(b)       permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived;
 
(c)       fail to contribute to any Guaranteed Pension Plan to an extent which,
or terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or
 
(d)       permit to take any action which would result in the aggregate benefit
liabilities (the meaning of §4001 or ERISA) of all Guaranteed Pension Plans
exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose of the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities, by more than the amount set forth in Section
9.16(c).
 
Section 11.9     Modification of Documents.  The Borrower will not, nor will it
permit any of its Subsidiaries to:  (a) make any amendment or modification to
any indenture, notes or other agreement evidencing or governing any Subordinated
Debt, except as permitted under the applicable Agent Approved Subordination
Agreement, (b) make an amendment or modification to the Management Agreement
which increases any amount the Borrower is required to pay thereunder or is
otherwise adverse to the Lenders or the Holding Company’s or Borrower or
Borrower’s Subsidiaries’ ability to perform its obligations under the Loan
Documents, (c) make any amendment or modification to any terms or provisions of
their respective Charter Documents if the effect of such amendment or
modification shall adversely affect the Lenders, without the prior written
consent of the Agent, (d) issue any Shares, or (e) amend, waive, modify or
terminate any provision of the Purchase Agreement.
 
Section 11.10  Negative Pledges.  The Borrower will not and will not permit any
of its Subsidiaries to enter into any agreement (excluding this Credit
Agreement, the other Loan Documents) prohibiting the creation or assumption of
any lien upon its properties, revenues or assets or those of any of its
Subsidiaries, whether now owned or hereafter acquired other than agreements with
Persons prohibiting any such lien on assets in which such Person has a prior
security interest which is permitted by Section 11.2.
 
Section 11.11   Transactions with Affiliates.  Other than the Intercompany
Agreement, the Services Agreement,  the Management Agreement and the SCP
Subordinated Notes, the Borrower will not, and will not permit any of its
Subsidiaries to, enter into, or cause, suffer or permit to exist (a) any
arrangement or contract with any of its other Affiliates of a nature customarily
entered into by Persons which are Affiliates of each other (including advisory,
management or similar contracts or arrangements relating to the allocation of
revenues, taxes and expenses or otherwise) requiring any payments to be made by
the Borrower or any of its Subsidiaries to any Affiliate unless such arrangement
is fair and equitable to the Borrower or such Subsidiary; or (b) any other
transaction, arrangement, contract with any of their other Affiliates which
would not be entered into by a prudent Person in the position of the Borrower or
such Subsidiary with, or which is on terms which are less favorable than are
obtainable from, any Person which is not one of its Affiliates.
 
65

--------------------------------------------------------------------------------


 
Section 11.12   Upstream Limitations.  The Borrower will not, nor will the
Borrower permit any of its Subsidiaries to, enter into any agreement, contract
or arrangement (other than this Credit Agreement and the other Loan
Documents) restricting the ability of any Subsidiary to pay or make dividends or
distributions in cash or kind, to make loans, advances or other payments of
whatsoever nature or to make transfers or distributions of all or any part of
its assets to the Borrower or to any Subsidiary of such Subsidiary.
 
Section 11.13   Inconsistent Agreements.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any agreement containing any
provision which would be violated or breached by the performance by the Borrower
or such Subsidiary of its obligations hereunder or under any of the Loan
Documents.

 
Section 11.14  Bank Accounts.  The Borrower will not:  (a) establish any bank
accounts other than those listed on Schedule 9.20 without the Agent’s prior
written consent or (b) violate directly or indirectly any bank agency or lock
box agreement in favor of the Agent for the benefit of the Lenders with respect
to such account, (c) deposit into any of the payroll accounts listed on Schedule
9.20 any amounts in excess of amounts necessary to pay current payroll
obligations from such accounts.
 
Section 11.15  Restriction on Subsidiaries.  The Borrower will not nor will it
permit any of its Subsidiaries to form any Subsidiary without the prior written
consent of the Required Lenders other than a Subsidiary formed to hold the
assets from a Permitted Acquisition and no other assets.  In the event that the
Required Lenders, in their sole discretion, consent to, or, if a Subsidiary is
formed to hold the assets of a Permitted Acquisition, the formation or
acquisition of a Subsidiary, any such Subsidiary formed or acquired by the
Borrower or any Subsidiary thereof shall simultaneously with the consummation of
any such formation or acquisition grant to the Agent for the benefit of the
Lenders a first perfected security interest (except as otherwise permitted by
the Required Lenders) in all of its existing and after-acquired assets, and
guaranty of all of the Obligations and all of the ownership interests of such
Subsidiary shall be pledged to the Agent for the benefit of the Lenders.  All
applicable parties shall execute and/or deliver to the Agent all such documents
and instruments requested by the Agent in order to perfect the Agent’s security
interest therein.
 
Section 11.16   Restrictions on Loans and Advances.  The Borrower will not make
any loans or advances to, nor acquire the Indebtedness of, any Person except for
the following:
 
(a)       advance payments made to the Borrower’s suppliers in the ordinary
course of its business and consistent with past practices;
 
(b)       advances to the Borrower’s officers, employees and sales persons with
respect to reasonable expenses to be incurred by such officers, employees and
sales persons for the benefit of the Borrower, which expenses are properly
substantiated by the Person seeking such advance and properly reimbursable by
the Borrower and in any event not to exceed $10,000 in the aggregate outstanding
at any one time;
 
66

--------------------------------------------------------------------------------


 
(c)       the extension of trade credit in the ordinary course of business
consistent with past practices; and
 
(d)       loans or advances made under the Intercompany Agreement, provided that
such loans or advances shall not exceed, in the aggregate, $100,000 in any
fiscal year.

Section 11.17   Line of Business.  The Borrower and its Subsidiaries will engage
in no business other than that of a manufacturer and distributor of
chemiluminescent light and infrared safety, security and training products for
use by the military and homeland security businesses and businesses incidental
thereto.
 
Section 11.18   Use of Proceeds.  The Borrower will not use the proceeds of the
Loans for any purpose other than the purposes stated in Section 10.14.
 
Section 11.19   Activity of the Holding Company.  The Holding Company shall
conduct no business or other activity other than holding all of the Shares of
the Borrower or any other Subsidiary.
 
ARTICLE 12.  FINANCIAL COVENANTS OF THE BORROWER.
 
The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit, Foreign Exchange Contract, or Note
is outstanding or the Agent or any Lender has any obligation to make any Loans,
or to issue, extend or renew any Letter of Credit or enter into any Foreign
Exchange Contract, and any and all other amounts payable under the Loan
Documents have been paid in full in cash:
 
Section 12.1     Coverage Ratios.
 
(a)       Fixed Charge Ratio.  As of the last day of any fiscal quarter (to be
tested commencing with the fiscal year ending December 31, 2009), the Fixed
Charge Coverage Ratio for immediately preceding four (4) fiscal quarters shall
not be less than 1.10:1.00.
 
(b)       Total Debt Service Ratio.  As of the last day of any fiscal quarter
(to be tested commencing with the fiscal quarter ending on June 30, 2009), the
Total Debt Service Coverage Ratio:  (i) at the end of each fiscal quarter shall
not be less than 1.30:1.00.
 
Section 12.2     Leverage Ratio.  At any time during the periods set forth
below, the Senior Leverage Ratio shall not be more than the ratio set forth
below during such period:
 
Period
 
Ratio
     
Closing Date
 
2.50:1:00
     
December 31, 2008, through and including September 30, 2009
 
2.75:1.00
     
October 1, 2009, through and including September 30, 2010
 
2.50:1.00
     
October 1, 2010, through and including September 30, 2011
 
2.00:1.00
     
October 1, 2011, and thereafter
 
1.50:1.00



67

--------------------------------------------------------------------------------


 
Section 12.3     Capital Expenditures.  The Borrower will not make, nor permit
any Subsidiary to make any Capital Expenditures in any fiscal year that exceed
$2,000,000 for any fiscal year.
 
Section 12.4     Current Ratio.  As of the last day of any fiscal quarter the
Borrower and its Subsidiaries shall not permit the Current Ratio to be less than
1.00:1.00.
 
ARTICLE 13.  CLOSING CONDITIONS.
 
The obligations of the Lenders to make the initial Revolving Credit Loans and
any Term Loan, to issue any Letters of Credit, or to enter into any Foreign
Exchange Contract, shall be subject to the satisfaction of the following
conditions precedent on or prior to the date hereof.
 
Section 13.1     Loan Documents.  Each of the Loan Documents shall have been
duly executed and delivered by the respective parties thereto, shall be in full
force and effect and shall be in form and substance satisfactory to the
Lenders.  Each of the Lenders shall have received a fully-executed copy of each
such document.
 
Section 13.2     Legal Review.  The Agent and its Special Counsel shall have
completed a satisfactory regulatory review of licensing, certification and
accreditation status for facilities and personnel, verification of compliance of
applicable federal, state and local laws, rules and regulations.
 
Section 13.3    Acquisition Documents and Capitalization Documents.  Each of the
Acquisition Documents and the Capitalization Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance reasonably satisfactory to the
Lenders.  Each of the Lenders shall have received a fully-executed copy of each
such document.
 
Section 13.4     Certified Copies of Charter Documents.  The Lenders shall have
received from the Borrower a copy, certified by a duly authorized officer of
such Person to be true and complete on and as of the Closing Date, of its
Charter Documents, the Charter Documents of the Holding Company and each
Subsidiary of the Borrower.
 
Section 13.5     Corporate Action.  All corporate action necessary for the valid
execution, delivery and performance by the Borrower of this Credit Agreement and
the other Loan Documents to which it is or is to become a party shall have been
duly and effectively taken, and evidence thereof satisfactory to the Lenders
shall have been provided to the Agent.

 
68

--------------------------------------------------------------------------------

 
 
Section 13.6     Incumbency Certificate.  The Agent shall have received from the
Holding Company and each of its Subsidiaries an incumbency certificate, dated as
of the Closing Date, signed by a duly authorized officer of the Holding Company
and each of its Subsidiaries and giving the name and bearing a specimen
signature of each individual who shall be authorized: (a) to sign, in the name
and on behalf of the Holding Company and each of its Subsidiaries, each of the
Loan Documents to which the Holding Company and each of its Subsidiaries is or
is to become a party; (b) to make Notice of Revolving Borrowing and a Notice of
Term Loan Borrowing and to apply for Letters of Credit or a Foreign Exchange
Contract; and (c) to give notices and to take other action on its behalf under
the Loan Documents.
 
Section 13.7     Validity of Liens.  The Security Documents shall be effective
to create in favor of the Agent for the benefit of the Lenders a legal, valid
and enforceable first (except for Permitted Liens entitled to priority under
applicable law) security interest in and lien upon the Collateral.  All filings,
recordings, deliveries of instruments and other actions necessary or desirable
in the opinion of the Agent to protect and preserve such security interests
shall have been duly effected.  The Lenders shall have received evidence thereof
in form and substance satisfactory to the Lenders.  Agent shall have received in
form and substance satisfactory to the Lenders the Mortgage with evidence of its
recording in the applicable Registry of Deeds creating a first lien priority
subject only to such encumbrances as approved by the Agent in writing.
 
Section 13.8     Perfection Certificates and Lien Search Results.  The Agent
shall have received from the Borrower a completed and fully-executed Perfection
Certificate and the results of UCC searches indicating no liens other than
Permitted Liens or liens to be released prior to Closing and otherwise in form
and substance satisfactory to the Agent.
 
Section 13.9     Officers.  The Agent shall have received satisfactory evidence
that Borrower’s Key Officers have executed employment agreements with the
Borrower in form and substance satisfactory to the Agent.
 
Section 13.10  Certificates of Insurance.  The Agent shall have received:  a
certificate of insurance from an independent insurance broker dated as of the
Closing Date, identifying insurers, types of insurance, insurance limits, and
policy terms, and otherwise describing the insurance obtained in accordance with
the provisions of the Security Documents and a summary of the polices to be
issued.
 
Section 13.11   Pro Forma Compliance.  Each of the Lenders shall have received
an officer’s certificate showing pro forma compliance with each of the financial
covenants contained herein.
 
Section 13.12  Solvency Certificate.  Each of the Lenders shall have received an
officer’s certificate from the Borrower dated as of the Closing Date as to the
solvency of the Borrower following the consummation of the transactions
contemplated herein and in form and substance satisfactory to the Agent.
 
Section 13.13  Opinion of Counsel.  The Agent shall have received a favorable
legal opinion dated as of the Closing Date and addressed to each of the Lenders,
in form and substance reasonably satisfactory to each of the Lenders, from
corporate counsel to the Borrower and the Holding Company.
 
69

--------------------------------------------------------------------------------


 
Section 13.14   Disbursement Instructions.  The Agent shall have received
disbursement instructions from the Borrower.
 
Section 13.15  Satisfaction of Conditions of Purchase Agreement.  The Agent
shall have received evidence that all of the closing conditions in the Purchase
Agreement have been satisfied (other than payment of the purchase price
thereunder which purchase price shall be partially paid with the proceeds of the
Loans) without recourse to any provision permitting the waiver by any party
thereto of any condition, obligation, covenant or other requirements.
 
Section 13.16   Completion of Acquisition, Etc.  The Acquisition shall have been
completed pursuant to the Purchase Agreement and otherwise on terms and
conditions that are satisfactory to each of the Lenders in all respects (other
than payment of the purchase price thereunder which purchase price shall be
partially paid with the proceeds of the Loans).
 
Section 13.17  Capitalization.  The Agent shall have received evidence
satisfactory to it that the Holding Company has issued at least $49,688,000 of
new equity capital to the seller under the Purchase Agreement as part of the
purchase price for the Borrower on terms and conditions which are satisfactory
to the Lenders, and rollover equity into the Holding Company, deferred fees and
other compensation and equity of the Holding Company in lieu of cash payment of
fees equals or exceeds $5,000,000 in the aggregate.
 
Section 13.18  Payment of Fees.  The Borrower shall have paid to the Agent for
distribution to the Lenders the Origination Fee which is due and payable on the
Closing Date and all other fees and expenses (including, without limitation, all
legal fees and disbursements, commercial finance examination fees and appraisal
fees incurred prior to the Closing Date) required to be paid as of the Closing
Date.
 
Section 13.19  Material Adverse Effect.  No event shall have occurred since the
Balance Sheet Date which had or could reasonably be expected to have a Material
Adverse Effect on the Holding Company and its Subsidiaries, including, without
limitation, the Borrower.
 
Section 13.20  Due Diligence Exam/CPA Report.  The Agent shall have received a
financial report conducted at the request of the Agent regarding the Borrower,
such financial report and the results thereof to be in form and substance
satisfactory to the Lenders.
 
Section 13.21  Absence of Material Litigation.  Other than as listed on Schedule
9.7, there shall be no material litigation, arbitration or other proceeding with
any Person or any Governmental Authority in which the Borrower is a defendant or
respondent.
 
Section 13.22  Appraisals.  The Lenders shall have received appraisals from an
appraisal firm satisfactory to the Agent which shall include, without
limitation:  an appraisal of the forced and orderly liquidation value of the
machinery and equipment, such appraisal to be in form and substance to the Agent
and an appraisal of the Real Estate.
 
70

--------------------------------------------------------------------------------


 
Section 13.23  Governmental Approvals.  The Borrower shall have received all
necessary approvals from all Governmental Authorities and from all Persons
required for the Borrower to consummate the transaction contemplated by the
Acquisition Documents and the Loan Documents and which are capable of issuance
by the Closing Date and the consummation of such transaction shall be in
compliance with all laws and all rules, regulations, and orders of all
Governmental Authorities.
 
Section 13.24   Consents.  Copies of the applications to be submitted to the
appropriate governmental authorities to transfer and/or apply for federal, state
and local licenses, permissions and consents of all jurisdictions in which the
Company conducts business, and all required consents to the transfer of all
material contracts.
 
Section 13.25   Availability.  The Agent shall be satisfied that (i)
unrestricted cash in the Borrower’s demand deposit account with the Agent on the
Closing Date after giving effect to the payment of all fees and expenses and the
consummation of the Acquisition plus (ii) the Borrowing Base exceeds (x) the
Revolving Credit Loans to be made at closing plus (y) the Maximum Drawing Amount
plus (z) the Foreign Exchange Reserve by at least $3,000,000.
 
Section 13.26   Environmental Report.  The Lenders shall have received the Phase
I written environmental report, in form and substance satisfactory to the
Lenders.
 
Section 13.27   Real Estate.
 
(a)       Flood Insurance.  The Agent shall have received a Flood Insurance
certificate showing the Agent as an insured on such policy if the Real Estate is
located in a Flood Zone as identified under the National Flood Insurance Reform
Act of 1994 in such amounts as reasonably requested by the Lenders.
 
(b)       Title Insurance.  The Agent shall have received fully paid mortgagee
title insurance policies (or binding commitments to issue title insurance
policies, marked to Agent’s satisfaction to evidence the form of such policies
to be delivered with respect to the Mortgage) in standard ALTA form, issued by a
title insurance company satisfactory to the Agent, in an amount not less than
the fair market value of the Real Property subject to the Mortgage insuring the
Mortgage to create a valid lien on the Real Property with no exceptions which
Agent shall not have approved in writing and no survey exceptions and each
containing endorsements required by the Agent.
 
Section 13.28   Borrowing Base Report.  The Agent shall have received from the
Borrower the initial Borrowing Base certificate dated as of the Closing Date.
 
Section 13.29   Interest Rate Protection.  The Agent shall have received from
the Borrower a fully-executed and enforceable Derivative Contract for interest
rate protection, in form and substance satisfactory to the Agent and the Lenders
with a notional amount, in the aggregate, equal to at least $17,800,000, which
Derivative Contract(s) shall have a term equal to the term of the Term Notes.
 
71

--------------------------------------------------------------------------------


 
Section 13.30   SCP Subordinated Notes.  The Borrower shall have received no
less than $1,000,000 in the aggregate from the proceeds of the issuance of the
SCP Subordinated Notes, and the Agent shall have received executed copies of
such instruments and an acknowledgement by the SCP Holders of the subordination
provisions therein contained in form and substance reasonably satisfactory to
the Agent.
 
ARTICLE 14.  CONDITIONS TO ALL BORROWINGS.
 
The obligations of any Lender to make any Loan, including the Revolving Credit
Loan, and any Term Loan, issue any Letter of Credit, or enter into any Foreign
Exchange Contract, in each case whether on or after the Closing Date, shall also
be subject to the satisfaction of the following conditions precedent:

Section 14.1    Representations True; No Event of Default.  Each of the
representations and warranties of the Holding Company and its Subsidiaries
contained in this Credit Agreement, the other Loan Documents, or in any
certificate, document or instrument delivered pursuant to or in connection with
this Credit Agreement shall be true as of the date as of which they were made
and shall also be true at and as of the time of the making of such Loan, or the
issuance, extension or renewal of such Letter of Credit, or entry into a Foreign
Exchange Contract, with the same effect as if made at and as of that time
(except to the extent of changes resulting from transactions permitted by this
Credit Agreement and the other Loan Documents, and to the extent that such
representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.
 
Section 14.2    No Legal Impediment.  No change shall have occurred in any law
or regulations thereunder or interpretations thereof that in the reasonable
opinion of the Required Lenders would make it illegal for the Lenders to make
such Loan.
 
Section 14.3    Governmental Regulations.  Each Lender shall have received such
statements in substance and form reasonably satisfactory to the Agent as the
Agent shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.
 
Section 14.4    Proceedings and Documents.  All proceedings in connection with
the transactions contemplated by this Credit Agreement, the other Loan Documents
and all other documents incident thereto shall be satisfactory in substance and
in form to the Lenders and the Lenders’ Special Counsel, and the Lenders, the
Agent and such counsel shall have received all information and such counterpart
originals or certified other copies of such documents as the Agent may
reasonably request.
 
Section 14.5    Borrowing Base Certificate.  The Agent shall have received the
most recent Borrowing Base Certificate required to be delivered to the Agent in
accordance with Section 10.4(g) and, if requested by the Agent, a Borrowing Base
Certificate dated within five (5) days of the Drawdown Date, or of the date of
issuance, extension, or renewal of such Letter of Credit, or entry into a
Foreign Exchange Contract.
 
72

--------------------------------------------------------------------------------


 
ARTICLE 15.  EVENTS OF DEFAULT; ACCELERATION; ETC.
 
Section 15.1    Events of Default and Acceleration.  If any of the following
events (“Events of Default” or, if the giving of notice or the lapse of time of
both is required, then, prior to such notice or lapse of time, “Defaults”) shall
occur:
 
(a)       the Borrower shall fail to pay any principal of the Loans or any
Reimbursement Obligation or any amount required to be paid under any Foreign
Exchange Contract when the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;
 
(b)       the Borrower shall fail to pay any interest on the Loans within three
(3) days such interest payment is due, the Commitment Fee, any Letter of Credit
Fee or other fees and sums due hereunder or under any of the other Loan
Documents, when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;
 
(c)       the Borrower shall fail to comply with any of its covenants contained
in Sections 10.4, 10.5, 10.6, 10.7, 10.8, 10.9, 10.10, 10.12, 10.13, 10.14, 11
or 12;
 
(d)       the Borrower or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this Section 15.1) for thirty
(30) days after written notice of such failure has been given to the Borrower by
the Agent;
 
(e)       any representation or warranty of the Borrower or any of its
Subsidiaries in this Credit Agreement or any of the other Loan Documents or in
any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;
 
(f)        the Borrower or any of its Subsidiaries shall fail to pay at
maturity, or within any applicable period of grace, any obligation for borrowed
money or credit received or in respect of any Capitalized Leases where the
principal amount or the aggregate payments, respectively, exceed $100,000, or
fail to observe or perform any material term, covenant or agreement contained in
any agreement by which it is bound, evidencing or securing such borrowed money
or credit received or in respect of any Capitalized Leases for such period of
time as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof;
 
(g)       the Borrower or any of its Subsidiaries shall make an assignment for
the benefit of creditors, or admit in writing its inability to pay or generally
fail to pay its debts as they mature or become due, or shall petition or apply
for the appointment of a trustee or other custodian, liquidator or receiver of
the Borrower or any of its Subsidiaries or of any substantial part of the assets
of the Borrower or any of its Subsidiaries or shall commence any Insolvency
Proceeding, or shall take any action to authorize or in furtherance of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against the Borrower or any of its
Subsidiaries and the Borrower or any of its Subsidiaries shall indicate its
approval thereof, consent thereto or acquiescence therein;
 
73

--------------------------------------------------------------------------------


 
(h)       a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower or any of its Subsidiaries
bankrupt or insolvent, or approving a petition in any such case or Insolvency
Proceeding, or a decree or order for relief is entered in respect of the
Borrower or any of its Subsidiaries in an involuntary case under federal
bankruptcy laws as now or hereafter constituted and any such decree or order
continues unstayed and in effect for a period of forty-five (45) days;

(i)        there shall remain in force, undischarged, unsatisfied and unstayed,
for more than thirty (30) days, whether or not consecutive, any final judgment
against the Borrower or any of its Subsidiaries that, with other outstanding
final judgments, undischarged, against the Borrower or any of its Subsidiaries
exceeds in the aggregate $250,000 and which judgment is not fully covered by
insurance by a financially sound and reputable insurance company which has
accepted full coverage therefor in writing;
 
(j)        a default shall occur under any of the Subordinated Debt Documents
which has a principal amount in excess of, in the aggregate, $250,000 or any
part of the Subordinated Debt or the Subordinated Debt shall be (or shall be
required at such time to be) prepaid, redeemed or repurchased in whole or in
part;
 
(k)       if any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Required Lenders, or
any action at law, suit or in equity or other legal proceeding to cancel, revoke
or rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower or any of its Subsidiaries party thereto or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof;
 
(l)        the Borrower or any ERISA Affiliate incurs any liability to the PBGC
or a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate
amount exceeding $100,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $100,000, or any of the following
occurs with respect to a Guaranteed Pension Plan: (i) an ERISA Reportable Event,
or a failure to make a required installment or other payment (within the meaning
of §302(f)(1) of ERISA); provided, that the Agent determines in its reasonable
discretion that such event:  (A) could be expected to result in liability of the
Borrower to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $100,000 and (B) could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
(ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan;
 
74

--------------------------------------------------------------------------------


 
(m)      the Borrower or any of its Subsidiaries shall be enjoined, restrained
or in any way prevented by the order of any court or any administrative or
regulatory agency from conducting any material part of its business and such
order shall continue in effect for more than thirty (30) days;
 
(n)       there shall occur any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty, which in any such case causes, for more than thirty (30) consecutive
days, of cessation or substantial curtailment of revenue producing activities at
any facility of the Borrower or any of its Subsidiaries if such event or
circumstance is not covered by business interruption insurance and would have a
Material Adverse Effect;
 
(o)       the Borrower or any of its Subsidiaries shall be indicted for a
federal crime, a punishment for which could include the forfeiture of any assets
of the Borrower or such Subsidiary included in any assets of the Borrower or
such Subsidiary having a fair market value in excess of $100,000;
 
(p)       a Change of Control shall occur;
 
(q)       the Borrower and its Subsidiaries shall have one or more of its
material contracts with its customers cancelled and the effect of such
cancellation shall result directly or indirectly, the loss, in the aggregate of
fifteen percent (15%) of the revenues of the Borrower and its Subsidiaries as
such revenue is shown on the audited financial statement, most recently
delivered to the Agent; or
 
(r)       more than two (2) of Borrower’s Key Officers shall cease to be
involved in the management and operations of the business of the Borrower on a
full time basis and no successor reasonably satisfactory to Agent shall have
been appointed within sixty (60) days from the date such Key Officer ceases to
be involved in the management and operations.
 
Section 15.2     Termination of Total Commitment.
 
(a)       If any one or more of the Events of Default specified in Section
15.1(g) or Section 15.1(h) shall occur, any unused portion of the credit
hereunder shall forthwith terminate and each of the Lenders shall be relieved of
all further obligations to make loans to the Borrower and, to issue, extend or
renew Letters of Credit.  If any other Event of Default shall have occurred and
be continuing, the Agent may, and upon request of the Required Lenders shall, by
notice to the Borrower, terminate the unused portion of the credit hereunder,
and upon such notice being given such unused portion of the credit hereunder
shall terminate immediately and each of the Lenders  shall be relieved of all
further obligations to make Loans.  No termination of the credit hereunder shall
relieve the Borrower of any of the Obligations.  In addition, if any Event of
Default shall have occurred and be continuing, Agent may, without notice, take
any one or more of the following actions: (i) declare all or any portion of the
Obligations to be forthwith due and payable, whereupon such Obligations shall
become and be due and payable or (ii) exercise any rights and remedies provided
to Agent and the Lenders under the Loan Documents or at law or equity, including
all remedies provided under the Uniform Commercial Code; provided, that upon the
occurrence of any Event of Default specified in Section 15.1(g) or Section
15.1(h), the Obligations shall become immediately due and payable without
declaration, notice or demand by Lender.
 
75

--------------------------------------------------------------------------------


 
(b)       If any other Event of Default shall have occurred and be continuing,
or if on any Drawdown Date or other date for issuing, extending or renewing any
Letter of Credit the conditions precedent to the making of the Loans to be made
on such Drawdown Date or (as the case may be) to  issuing, extending
or  renewing such Letter of Credit on such other date are not satisfied, the
Bank may, by notice to the Borrower, terminate the unused portion of the credit
hereunder, and upon such notice being given such unused portion of the credit
hereunder shall terminate immediately and TD Bank shall be relieved of all
further obligations to issue, extend or renew Letters of Credit.
 
Section 15.3     Remedies.  In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the Lenders have
accelerated the maturity of the Loans pursuant to Section 15.2, the Agent, if
owed any amount with respect to the Loans, may proceed to protect and enforce
its rights by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Credit Agreement and the other Loan Documents or any instrument pursuant to
which the Obligations to the Lenders are evidenced, and, if such amount shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right of any Lender.  No remedy herein
conferred upon any Lender or the Agent or the holder of any Note is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.
 
Section 15.4     Distribution of Collateral Proceeds.  In the event that all of
the Commitments shall have been terminated or the Loans, all accrued and unpaid
interest thereon and all other amounts owing under the Loan Documents, shall
have been declared due and payable pursuant to the provisions of Section 15.2,
any funds received by any Lender from or on behalf of the Borrower or any of its
Subsidiaries shall be remitted to, and applied by, the Agent in the following
manner and order:
 
(a)        first, to the payment of interest on, and then the principal portion
of, any Loans which the Agent may have advanced on  behalf of any Lender for
which the Agent has not then been reimbursed by such Lender or the Borrower or
any of its Subsidiaries;
 
(b)       second, to reimburse the Agent and the Lenders, in that order, for any
expenses due from the Borrower under the Loan Documents;
 
(c)       third, to the payment of the fees, pro rata according to the fees due
and owing to the Lenders;
 
(d)       fourth, to the payment of any other fees, expenses or other amounts
(other than the principal of and interest on the Loans) payable by the Borrower
or any of its Subsidiaries to the Lenders under the Loan Documents;
 
76

--------------------------------------------------------------------------------


 
(e)       fifth, to the payment, pro rata according to the Pro Rata Share of
each Lender, of interest due on the Loans;
 
(f)        sixth, to the payment to the Lenders of, pro rata according to the
Pro Rata Share of each Lender of, the unpaid principal amount of the Loans;
 
(g)       seventh, to all other Obligations for distribution to the Lenders in
accordance with their Pro Rata Share; and
 
(h)       eighth, thereafter, any remaining funds shall be paid to the Borrower
or as a court of competent jurisdiction shall direct.
 
Notwithstanding the foregoing, the Lenders may agree among themselves to an
allocation of such funds that does not comply with the immediately preceding
sentence.
 
ARTICLE 16.  SETOFF.
 
Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any Lender
to the Borrower or any of its Subsidiaries and any securities or other property
of the Borrower or any of its Subsidiaries in the possession of any Lender may
be applied to or set off by such Lender against the payment of Obligations and
any and all other liabilities, direct, or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, of the Borrower to such
Lender.
 
Each of the Lenders agrees with each other Lender that:  (i) if an amount to be
set off is to be applied to obligations of the Borrower or any of its
Subsidiaries to such Lender, other than Obligations evidenced by the Notes held
by such Lender, such amount shall be applied ratably to such other Obligations
and to the Obligations evidenced by all such Notes held by such Lender and if
such Lender shall receive from the Borrower or any of its Subsidiaries, whether
by voluntary payment, exercise of the right of setoff, counterclaim, or offset,
enforcement of the claim evidenced by the Notes held by such Lender by
proceeding against the Borrower or any of its Subsidiaries at law or in equity
or by proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Note or Notes held by such Lender any amount in excess of its ratable
portion of the payments received by all of the Lenders with respect to the Notes
held by all of the Lenders, such Lender will make such dispositions and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, assignment of claim, subrogation or otherwise or shall result
in each Lender receiving in on account of the Note or Notes held by it its
proportionate payment as contemplated by this Credit Agreement; provided, that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.
 
77

--------------------------------------------------------------------------------


 
ARTICLE 17.  EXPENSES.
 
The Borrower agrees to pay:  (a) the reasonable costs of producing and
reproducing this Credit Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any taxes (including any
interest and penalties in respect thereto) payable by the Agent or any of the
Lenders (other than taxes based upon the Agent’s or any such Lenders’ net
income) on or with respect to the transactions contemplated by this Credit
Agreement (the Borrower hereby agreeing to indemnify the Agent and each Lender
with respect thereto), (c) the reasonable fees, expenses and disbursements of
the Agent’s Special Counsel or any local counsel to the Agent incurred in
connection with the preparation, administration or interpretation of the Loan
Documents and other instruments mentioned herein, each closing hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the fees, expenses and disbursements of the Agent incurred by the Agent in
connection with the preparation, administration or interpretation of the Loan
Documents and other instruments mentioned herein, including all commercial
finance examinations and appraisal charges, (e) any fees, costs, expenses and
bank charges, including bank charges for returned checks, incurred by the Agent
in establishing, maintaining or handling accounts for the collection of any of
the Collateral, (f) all reasonable out-of-pocket expenses (including without
limitation reasonable attorneys’ fees and costs, which attorneys may be
employees of the Agent, and reasonable consulting, accounting, appraisal,
investment banking and similar professional fees and charges) incurred by the
Agent or any Lenders in connection with (i) the enforcement of or preservation
of rights under any of the Loan Documents against the Borrower or any of its
Subsidiaries or any guarantor or the administration thereof after the occurrence
of a Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to the Agent’s or any
Lender’s relationship with the Borrower or any of its Subsidiaries, and (g) all
reasonable fees, expenses and disbursements of the Agent or any Lenders incurred
in connection with UCC searches, UCC filings or mortgage recordings.  The
Borower hereby agrees to reimburse the Agent on demand for any and all costs,
liabilities and obligations incurred by Agent pursuant to Section 20.14.  The
covenants of this Article 17 shall survive payment or satisfaction of all
Obligations.
 
ARTICLE 18.  INDEMNIFICATION.
 
The Borrower and each of its Subsidiaries agree to indemnify and hold harmless
the Agent and each Lender and each of their respective officers, directors,
employees, agents, attorneys and Affiliates from and against any and all claims,
actions and suits whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of this Credit Agreement or any of the other Loan Documents or the
transactions contemplated hereby (except due to the indemnified party’s own
willful misconduct or gross negligence) including, without limitation:  (a) any
actual or proposed use by the Borrower or any of its Subsidiaries of the
proceeds of any of the Loans, (b) the reversal or withdrawal of any provisional
credits granted by the Agent upon the transfer of funds from the bank agency or
lock box accounts or in connection with the provisional honoring of checks or
other items, (c) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower or any of its
Subsidiaries comprised in the Collateral, (d) the Borrower or any of its
Subsidiaries entering into or performing this Credit Agreement or any of the
other Loan Documents or (e) with respect to the Borrower or any of its
Subsidiaries and their respective properties and assets, the violation of any
Environmental Law, the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release or threatened release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury or damage to property), in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding brought or asserted by any party,
including without limitation liabilities caused by the negligence of the party
seeking indemnification (collectively, the “Indemnified Liabilities”).  In
litigation, or the preparation therefor, the Agent shall be entitled to select
its own counsel and, in addition to the foregoing indemnity, the Borrower agrees
to pay promptly the reasonable fees and expenses of such counsel.  If, and to
the extent that the obligations of the Borrower under this Article 18 are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.  The covenants contained in this Article 18
shall survive payment or satisfaction in full of all Obligations.

 
78

--------------------------------------------------------------------------------

 
 
ARTICLE 19.  SURVIVAL OF COVENANTS, ETC.
 
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or any of its Subsidiaries pursuant
hereto shall be deemed to have been relied upon by the Agent and the Lenders,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Credit Agreement or the Notes or any of the other Loan Documents
remains outstanding or any Lender has any obligation to make any Loans, and for
such further time as may be otherwise expressly specified in this Credit
Agreement.  All statements contained in any certificate or other paper delivered
to the Agent or any Lenders at any time by or on behalf of the Borrower or any
of its Subsidiaries pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrower or such Subsidiary hereunder.
 
ARTICLE 20.  AGENT.
 
Section 20.1     Appointment and Authorization of Agent.  Each Lender hereby
irrevocably appoints, designates and authorizes the Agent to take such action on
its behalf under the provisions of this Credit Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Credit Agreement or any other Loan
Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the Agent
have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Credit Agreement or any other
Loan Document or otherwise exist against the Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
Section 20.2     Delegation of Duties.  The Agent may execute any of its duties
under this Credit Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties.  The Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct in such selection.

 
79

--------------------------------------------------------------------------------

 
 
Section 20.3     Liability of the Agents.  The Agent shall:  (a) not be liable
for any action taken or omitted to be taken by it or any agent, employee or
attorney-in-fact under or in connection with this Credit Agreement or any other
Loan Document or the transactions contemplated hereby (except for the Agent’s
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
the Borrower or any Subsidiary or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Credit Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Loan Document, or for any failure of the Borrower
or any Subsidiary or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  The Agent shall not be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Credit Agreement or any other Loan Document, or to inspect the
properties, books or records of Borrower or any of its Subsidiaries or any
Affiliate thereof.
 
Section 20.4     Reliance by Agent.
 
(a)       The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Agent.  The Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Credit
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.
 
(b)       For purposes of determining compliance with the conditions specified
in Article 5, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
80

--------------------------------------------------------------------------------


 
Section 20.5     Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Agent for the account of the Lenders, unless the Agent shall
have received written notice from a Lender or from the Borrower referring to
this Credit Agreement, describing such Default or Event of Default and stating
that such notice is a “notice of default.”  The Agent will notify the Lenders of
its receipt of any such notice.  The Agent shall take such action with respect
to such Default or Event of Default as may be directed by the Required Lenders;
provided, however, that unless and until the Agent has received any such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
 
Section 20.6     Credit Decision; Disclosure of Information by Agent.  Each
Lender acknowledges that the Agent has not made any representation or warranty
to it, and that no act by the Agent hereafter taken, including any consent to
and acceptance of any assignment or review of the affairs of the Borrower or any
Subsidiary or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by the Agent to any Lender as to any matter,
including whether the Agent has disclosed material information in its
possession.  Each Lender represents to the Agent that it has, independently and
without reliance upon the Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower or any Subsidiary, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Credit Agreement and to extend credit to the
Borrower hereunder.  Each Lender also represents that it will, independently and
without reliance upon the Agent and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Agent herein, the Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any of its
Subsidiaries or any of their respective Affiliates which may come into the
possession of any Person retained by the Agent.
 
Section 20.7     Indemnification of Agent.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each of the Agent, its agents, employees, representatives and attorneys-in-fact
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower or any Subsidiary to do so), pro rata,
and hold harmless each of the Agent, its agents, employees, representatives and
attorneys-in-fact Person from and against any and all Indemnified Liabilities
incurred by it provided, however, that no Lender shall be liable for the payment
to any of the Agent, its agents, employees, representatives and
attorneys-in-fact of any portion of such Indemnified Liabilities to the extent
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such of the Agent, its agents, employees,
representatives and attorneys-in-fact own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 20.7.  Without
limitation of the foregoing, each Lender shall reimburse the Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including the
reasonable costs and expenses of the Agent’s Special Counsel) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Loan Document, or any
document contemplated by or referred to herein, to the extent that the Agent is
not reimbursed for such expenses by or on behalf of the Borrower or its
Subsidiaries.  The covenants of this Section 20.7 shall survive payment or
satisfaction of all Obligations, termination of the Revolving Credit Loan
Commitment and the resignation of the Agent.
 
81

--------------------------------------------------------------------------------


 
Section 20.8     Agent in its Individual Capacity.  TD Bank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, enter into Foreign Exchange Contracts with, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Borrower or any Subsidiary and their
respective Affiliates as though TD Bank were not the Agent hereunder and without
notice to or consent of the Lenders.  The Lenders acknowledge that, pursuant to
such activities, TD Bank or its Affiliates may receive information regarding the
Borrower or any Subsidiary or their Affiliates (including information that may
be subject to confidentiality obligations in favor of the Borrower or such
Affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them.  With respect to its Loans, TD Bank shall have
the same rights and powers under this Credit Agreement as any other Lender and
may exercise such rights and powers as though it were not the Agent and the
terms “Lender” and “Lenders” include TD Bank, in its individual capacity.
 
Section 20.9     Successor Agent.  The Agent may resign as Agent upon thirty
(30) days’ notice to the Lenders and the Borrower.  If the Agent resigns under
this Credit Agreement, the Required Lenders shall appoint from among the Lenders
a successor agent for the Lenders, which so long as no Default or Event of
Default has occurred and is continuing, shall be with the consent of the
Borrower (which consent of the Borrower shall not be unreasonably withheld or
delayed) provided that, if a Default or Event of Default has occurred and is
continuing no such Borrower consent is required.  If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and so long as no Default or
Event of Default has occurred and is continuing, a successor agent from among
the Lenders.  Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Agent and the term “Agent” shall mean
such successor agent, and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated, without any other or further act or deed on the part
of such retiring Agent or any other Lender.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article 20 shall no
longer apply to such resigning agent except Section 20.4 and 20.5 shall continue
to inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Credit Agreement.  If no successor agent has
accepted appointment as Agent by the date which is thirty (30) days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
 
82

--------------------------------------------------------------------------------


 
Section 20.10  Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower or
any Subsidiary, the Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise
 
(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent) allowed in such judicial
proceeding; and
 
(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent hereunder.
 
(c)       Nothing contained herein shall be deemed to authorize the Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.
 
Section 20.11   Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Agent, at its option and in its discretion:
 
(a)       to release any lien on any property granted to or held by the Agent
under any Loan Document:  (i) upon termination of the Revolving Credit Loan
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing by the Required Lenders;
 
(b)       to subordinate any lien on any property granted to or held by the
Agent under any Loan Document to the holder of any lien on such property that is
permitted by Section 11.2; and
 
(c)       to release any Guarantor from its obligations under a Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under a Guaranty pursuant to this Section 20.11.
 
83

--------------------------------------------------------------------------------


 
Section 20.12  Lender Pledge.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that, no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledge or
assignee for such Lender as a party hereto.
 
Section 20.13   Return of Payments; Defaulting Lender.
 
(a)       If the Agent pays an amount to a Lender under this Credit Agreement in
the belief or expectation that a related payment has been or will be received by
the Agent from the Borrower or any of its Subsidiaries and such related payment
is not received by the Agent, then the Agent will be entitled to recover such
amount from such Lender on demand without setoff, counterclaim or deduction of
any kind, together with interest accruing on a daily basis at the Defaulting
Lender Rate.
 
(b)       If the Agent determines at any time that any amount received by the
Agent under this Agreement must be returned to the Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, the Agent
will not be required to distribute any portion thereof to any Lender.  In
addition, each Lender will repay to the Agent on demand any portion of such
amount that the Agent has distributed to such Lender, together with interest at
such rate, if any, as the Agent is required to pay to Borrower or such other
Person, without setoff, counterclaim or deduction of any kind.
 
(c)       Notwithstanding anything set forth herein to the contrary, a
Defaulting Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be included in the
calculation of “Required Lenders” hereunder) for any voting or consent rights
under or with respect to any Loan Document.

(d)       If any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of any
Loan in excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 20.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery, without interest.  The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this clause (d) may, to the fullest extent permitted by law, exercise all its
rights of payment with respect to such participation as fully as if such Lender
were the direct creditor of Borrower in the amount of such participation.  If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this clause (d) applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders
entitled under this clause (d) to share in the benefits of any recovery on such
secured claim.
 
84

--------------------------------------------------------------------------------


 
Section 20.14   Right to Perform, Preserve and Protect.
 
If the Borrower fails to perform any obligation hereunder or under any other
Loan Document beyond any applicable grace period, the Agent itself may, but
shall not be obligated to, cause such obligation to be performed at the
Borrower’s expense.  Following such failure by the Borrower, the Agent is
further authorized by the Borrower and the Lenders to make expenditures from
time to time which the Agent, in its reasonable business judgment, deems
necessary or desirable to:  (a) preserve or protect the business conducted by
the Borrower, the Collateral, or any portion thereof and/or (b) enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations.
 
Section 20.15  Amendment of Article 20.  The Borrower hereby agrees that this
Article 20 constitutes an agreement among, and solely for the benefit of, the
Agent and the Lenders, (and the Agent and the Lenders acknowledge that the
Borrower is not a party to such foregoing provisions) and that any and all of
the provisions of this Article 20 and that such agreements among the Lenders may
be amended at any time by the Lenders without the consent or approval of or
notice to the Borrower (other than any requirement of notice to the Borrower of
the resignation of the Agent).
 
ARTICLE 21.  ASSIGNMENT AND PARTICIPATION.
 
Section 21.1     Conditions to Assignment by any Lender.  Except as provided
herein, any Lender may assign to one or more Eligible Assignees all or a portion
of its interest, rights and obligations under this Credit Agreement and the
Notes held by it in accordance with the Assignment and Acceptance form attached
hereto as Exhibit E.
 
Section 21.2     Participations.  Any Lender may sell participations to one or
more banks or other entities in all or a portion of any Lender’s rights and
obligations under this Credit Agreement and the other Loan Documents; provided,
that:  (a) any such sale or participation shall not affect the rights and duties
of such Lender hereunder to the Borrower, (b) the Borrower shall continue to
deal with the selling Lender and (c) the only rights granted to the participant
pursuant to such participation arrangements with respect to waivers, amendments
or modifications of the Loan Documents shall be the rights to approve waivers,
amendments or modifications that would reduce the principal of or the interest
rate on any Revolving Credit Loans, or the Term Loan, extend the term or
increase the amount of the Revolving Credit Loan Commitment, as it relates to
such participant, reduce the amount of any Commitment Fees to which such
participant is entitled or extend any regularly scheduled payment date for
principal or interest.
 
Section 21.3    Disclosure.   The Borrower and its Subsidiaries agree that in
addition to disclosures made in accordance with standard and customary banking
practices the Lenders may disclose information obtained by such Lender pursuant
to this Credit Agreement to assignees or participants and potential assignees or
participants hereunder; provided, that such assignees or participants or
potential assignees or participants shall agree:  (a) to treat in confidence
such information unless such information otherwise becomes public knowledge,
(b) not to disclose such information to a third party, except as required by law
or legal process and (c) not to make use of such information for purposes of
transactions unrelated to such contemplated assignment or participation.
 
85

--------------------------------------------------------------------------------


 
Section 21.4    Assignee or Participant Affiliated with the Borrower.  If any
assignee of a Lender is an Affiliate of the Borrower or of any of its
Subsidiaries, then any such assignee Lender shall have no right to vote as a
“Lender” hereunder or under any of the other Loan Documents for purposes of
granting consents or waivers or for purposes of agreeing to amendments or other
modifications to any of the Loan Documents.
 
Section 21.5     Assignment by the Borrower.  Neither the Borrower nor any of
its Subsidiaries shall assign or transfer any of its rights or obligations under
any of the Loan Documents without the prior written consent of the Required
Lenders and the Agent.
 
ARTICLE 22.  NOTICES, ETC.
 
Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required to be given pursuant to this Credit
Agreement or the Notes shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, sent by overnight courier, or sent by telegraph, telecopy, facsimile or
telex and confirmed by delivery via courier or postal service, addressed as
follows:
 
(a)       if to the Borrower or any of its Subsidiaries, or at such other
address for notice as the Borrower shall last have furnished in writing to the
Person giving the notice; and
 
to:
96 Windsor Street
 
West Springfield, MA 01089
 
Attention:  Michael Bielonko



 
with a copy to:
Loeb & Loeb LLP
 
345 Park Avenue
 
New York, NY 10154
 
Attention:  Mitchell Nussbaum, Esq.



(b)       if to the Agent, to 61 Main Street, Andover, Massachusetts  01810,
Attention: Greg Spurr, Senior Vice President, or such other address for notice
as the Agent shall last have furnished in writing to the Person giving the
notice.
 
with a copy to:
Choate, Hall & Stewart, LLP
 
Two International Place
 
Boston, Massachusetts  02110
 
Attention:  James R. Kane

 
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.
 
86

--------------------------------------------------------------------------------


 
ARTICLE 23.  GOVERNING LAW.
 
THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID COMMONWEALTH (EXCLUDING THE
LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH PARTY HERETO AGREES THAT
ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH PARTY
BY MAIL AT THE ADDRESS SPECIFIED IN ARTICLE 22.  EACH PARTY HERETO HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
 
ARTICLE 24.  HEADINGS.
 
The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 
ARTICLE 25.  COUNTERPARTS.
 
This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.
 
ARTICLE 26.  ENTIRE AGREEMENT, ETC.
 
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
Article 28.
 
ARTICLE 27.  WAIVER OF JURY TRIAL.
 
EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT
AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF WHICH RIGHTS AND
OBLIGATIONS.  EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE
PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE BORROWER
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY OF THE
LENDERS HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY OF THE
LENDERS WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS.
 
87

--------------------------------------------------------------------------------


 
ARTICLE 28.  CONSENTS, AMENDMENTS, WAIVERS, ETC.
 
(a)       No failure to exercise and no delay in exercising, on the part of any
Lender, any right, remedy, power or privilege under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges under the Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by this Article 28, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Lender may have had notice or knowledge of such Default at the time.
 
(b)       Notwithstanding anything to the contrary contained in any Loan
Document, with the written consent of the Required Lenders, the Agent and the
appropriate parties to the Loan Documents (other than the other Lenders) may,
from time to time, enter into written amendments, supplements or modifications
thereof and, with the consent of the Required Lenders, the Agent on behalf of
the other Lenders, may execute and deliver to any such parties a written
instrument waiving or consenting to the departure from, on such terms and
conditions as the Agent may specify in such instrument, any of the requirements
of the Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such amendment, supplement, modification, waiver or
consent shall:
 
(i)          extend or increase the Pro Rata Share of any of the Revolving
Credit Loan Commitments, the Term Loan A Commitment or the Term Loan B
Commitment of any Lender, without such Lender’s consent;
 
(ii)         unless agreed to by each Lender affected thereby:  (A) reduce the
principal amount of any Loan, or reduce the rate of interest thereon, (or change
the manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Margin that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder) or reduce any fees or other obligations payable under the Loan
Documents or (B) extend any date (including the Revolving Credit Loan Maturity
Date, the Term Loan A Maturity Date or the Term Loan B Maturity Date) fixed for
the payment or mandatory prepayment of principal or interest on any Loan, any
fees, or any other obligation payable under the Loan Documents or any scheduled
mandatory reduction of the Revolving Credit Loan Commitments;
 
88

--------------------------------------------------------------------------------


 
(iii)       unless agreed to by all of the Lenders, (A)  increase the Revolving
Credit Loan Commitments, the Term Loan A Commitment or the Term Loan B
Commitment, (B) change the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, (C) change the order of payments under Section 15.4,
(D) consent to any assignment or delegation by any Borrower of any of its rights
or obligations under any Loan Document, (E) release any Borrower from its
obligations under this Credit Agreement, (F) release any Guarantor from its
obligations under this Credit Agreement or any Guaranty (except as a result of
the termination of the existence of such Guarantor in a transaction permitted
hereunder), or release any of the Collateral from the liens of the Security
Documents (except as may be expressly permitted thereunder or hereunder, or
(G) amend, modify or affect Article 28);
 
(iv)        unless agreed to by all of the Lenders, shorten the maturity of the
Loans; and
 
(v)          unless agreed to by the Agent, amend, modify or otherwise affect
the rights or duties of the Agent under this Credit Agreement or the other Loan
Documents.
 
Any such amendment, supplement, modification, waiver or consent shall apply
equally to each Lender and shall be binding upon each Lender and subject to the
Borrower’s execution of such amendment, supplement, modification, waiver or
consent the Borrower and upon all future holders of the Notes.  In the case of
any waiver, the Lender and the Borrower shall be restored to their former
position and rights hereunder and under the outstanding Notes and other Loan
Documents to the extent provided for in such waiver, and any Default or Event of
Default waived shall not extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.
 
ARTICLE 29.  SEVERABILITY.
 
The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.


[ The remainder of this page is intentionally left blank. ]

 
89

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.


CYALUME TECHNOLOGIES HOLDINGS, INC.
 
By:
/s/ Derek Dunaway
 
Chief Executive Officer
 
CYALUME TECHNOLOGIES, INC.
 
By:   
/s/ Michael Bielonko
 
Chief Financial Officer

 
TD BANK, N.A.
 
By:
/s/ Greg Spurr
 
Senior Vice President

 
 
90

--------------------------------------------------------------------------------

 